Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2, dated as of January 25, 2018 (this “Agreement”). Reference is
made to the First Amended and Restated Credit Agreement, dated as of
February 27, 2017, among FRONTIER COMMUNICATIONS CORPORATION, a Delaware
corporation (the “Borrower”), the several Lenders from time to time party
thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”) and the various other parties thereto (as amended,
restated, modified and supplemented from time to time prior to the date hereof,
including by Amendment No. 1, dated as of March 27, 2017 and by Increase Joinder
No. 1, dated as of June 15, 2017, the “Credit Agreement”, and the Credit
Agreement, as amended by this Agreement, the “Amended Credit Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement.

WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Credit
Agreement may be amended pursuant to an agreement in writing entered into by the
Borrower and the Required Lenders;

WHEREAS, pursuant to Section 9.02(d) of the Credit Agreement, Section 6.07 of
the Credit Agreement may be amended with the consent of the Required Financial
Covenant Lenders (but without the consent of the Required Lenders or any other
Lender);

WHEREAS, the Borrower and the other parties hereto desire to amend the Credit
Agreement, subject to the terms and conditions set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Amendment. Effective as of the Amendment No. 2 Effective Date (as
defined below), the Credit Agreement (excluding the Schedules and Exhibits
thereto) is hereby amended in its entirety in the form attached as Exhibit A
hereto.

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 2 Effective Date, (i) after
giving effect to the amendments set forth in this Agreement, no Default shall
have occurred and be continuing and (ii) each of the representations and
warranties made by the Borrower set forth in Article III of the Credit Agreement
or in any other Loan Document are true and correct in all material respects on
and as of the Amendment No. 2 Effective Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and, to the extent such representations and warranties are qualified as to
materiality, Material Adverse Effect or similar language, such representations
shall be true and correct in all respects).

Section 3. Effectiveness. Section 1 of this Agreement shall become effective on
the date (such date, if any, the “Amendment No. 2 Effective Date”) that the
following conditions have been satisfied:



--------------------------------------------------------------------------------

(i) Executed Counterparts. The Administrative Agent shall have received from the
Borrower, each other Loan Party, each Pledgor, the Administrative Agent and
Lenders constituting Required Lenders and Required Financial Covenant Lenders
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include electronic transmission of a signed signature page to this
Agreement) that such party has signed a counterpart of this Agreement.

(ii) Fees. The Administrative Agent shall have received (A) for the account of
the Administrative Agent, the fees in the amounts previously agreed in writing
by the Administrative Agent to be received on the Amendment No. 2 Effective Date
and all fees required to be paid, and all expenses required to be paid or
reimbursed under Section 9.03(a) of the Credit Agreement for which invoices have
been presented a reasonable period of time prior to the Amendment No. 2
Effective Date, in each case on or before the Amendment No. 2 Effective Date and
(B) for the account of each Lender that shall have consented to this Agreement,
a fee equal to 0.15% of the aggregate principal amount of such Lender’s Term
Loans or Revolving Commitments, as applicable, as of the Amendment No. 2
Effective Date.

(iii) Representations and Warranties. The representations and warranties in
Article III of the Credit Agreement shall be true and correct in all material
respects as of the Amendment No. 2 Effective Date (except in the case of any
such representations and warranty that expressly relates to an earlier given
date or period, in which case such representation and warranty shall be true and
correct in all material respects as of the respective earlier date or respective
period, as the case may be, and, to the extent such representations and
warranties are qualified as to materiality, Material Adverse Effect or similar
language, such representations shall be true and correct in all respects).

(iv) No Default. No Default shall have occurred and be continuing.

Section 4. Reaffirmation. Each Loan Party and each Pledgor hereby acknowledges
its receipt of a copy of this Agreement and the Amended Credit Agreement and its
review of the terms and conditions hereof and thereof and consents to the terms
and conditions hereof and of the Amended Credit Agreement and the transactions
contemplated thereby. Each Guarantor hereby (a) affirms and confirms its
guarantees and other commitments under the Guaranty Agreement and (b) agrees
that the Guaranty Agreement is in full force and effect and shall accrue to the
benefit of the Secured Parties to guarantee the Obligations. Each Pledgor hereby
(a) affirms and confirms its pledges, grants and other commitments under the
Pledge Agreement and (b) agrees that the Pledge Agreement is in full force and
effect and shall accrue to the benefit of the Secured Parties to secure the
Obligations.

Section 5. Post-Closing Obligations. Within 60 days following the Amendment
No. 2 Effective Date (or such longer period as the Administrative Agent may
agree in its sole discretion), the Administrative Agent shall have received
(a) a duly executed and delivered counterpart of a joinder agreement
substantially in the form of Annex II to the Pledge Agreement (the “Pledge
Agreement Joinder”), pursuant to which certain additional Subsidiaries of the
Borrower listed on Schedule I hereto shall become Pledgors (the “New Pledgors”),
(b) an amendment to the Pledge Agreement duly executed by the Pledgors and the
Collateral Agent in accordance with clause (i)(x) of the last paragraph of
Section 4.02 of the Pledge Agreement in order to supplement Schedule I to the
Pledge Agreement by adding certain additional

 

2



--------------------------------------------------------------------------------

Subsidiaries of the Borrower listed on Schedule I hereto as Issuers (such
Subsidiaries, together with the Subsidiaries whose issued and outstanding equity
interests are pledged by the New Pledgors, the “New Pledged Subsidiaries”), (c)
certificates or instruments evidencing the issued and outstanding equity
interests of the New Pledged Subsidiaries and all certificates, agreements,
acknowledgments or instruments representing, evidencing or acknowledging the
Pledged Collateral (as defined in the Pledge Agreement) accompanied by
instruments of transfer and stock powers undated and endorsed in blank, (d) UCC
financing statements in appropriate form for filing under the UCC and such other
documents reasonably requested by the Administrative Agent as may be necessary
or appropriate or, in the opinion of the Administrative Agent, desirable to
perfect the Liens created or purported to be created by the Pledge Agreement and
the Pledge Agreement Joinder and (d) any customary legal opinions, secretary and
incumbency certificates or other similar documents reasonably requested by the
Administrative Agent in connection with the Pledge Agreement Joinder.

Section 6. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 7. Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. The provisions set forth in Sections 9.09 and 9.10 of the
Credit Agreement are hereby incorporated mutatis mutandis with all references to
the “Agreement” therein being deemed references to this Agreement.

Section 8. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 9. Effect of Amendment. Except as expressly set forth herein, (i) this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document. The parties hereto acknowledge and agree
that the amendment of the Credit Agreement pursuant to this Agreement and all
other Loan Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement and the other
Loan Documents as in effect prior to the Amendment No. 2 Effective Date. This
Agreement shall constitute a Loan Document for purposes of the Credit Agreement
and from and after the Amendment No. 2 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Amended Credit Agreement. The Borrower hereby consents to this Agreement and
confirms that all obligations of the Borrower under the Loan Documents to which
it is a party shall continue to apply to the Amended Credit Agreement.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FRONTIER COMMUNICATIONS CORPORATION By:   /s/ R. Perley McBride   Name: R.
Perley McBride   Title: Executive Vice President and Chief Financial Officer
FRONTIER COMMUNICATIONS ILEC HOLDINGS LLC By:   /s/ R. Perley McBride   Name: R.
Perley McBride   Title: Vice President and Chief Financial Officer NEWCO WEST
HOLDINGS LLC By:   /s/ R. Perley McBride   Name: R. Perley McBride   Title: Vice
President and Chief Financial Officer CITIZENS NEWTEL, LLC By:   /s/ R. Perley
McBride   Name: R. Perley McBride   Title: Vice President and Chief Financial
Officer FRONTIER SUBSIDIARY TELCO LLC By:   /s/ R. Perley McBride   Name: R.
Perley McBride   Title: Vice President and Chief Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

RHINELANDER TELECOMMUNICATIONS, LLC By:   /s/ R. Perley McBride   Name: R.
Perley McBride   Title: Vice President and Chief Financial Officer FRONTIER
SOUTHWEST INCORPORATED By:   /s/ R. Perley McBride   Name: R. Perley McBride  
Title: Vice President and Chief Financial Officer FRONTIER FLORIDA LLC By:   /s/
R. Perley McBride   Name: R. Perley McBride   Title: Vice President and Chief
Financial Officer FRONTIER COMMUNICATIONS NORTHWEST INC. By:   /s/ R. Perley
McBride   Name: R. Perley McBride   Title: Vice President and Chief Financial
Officer CITIZENS TELECOMMUNICATIONS COMPANY OF MINNESOTA, LLC By:   /s/ R.
Perley McBride   Name: R. Perley McBride   Title: Vice President and Chief
Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

FRONTIER COMMUNICATIONS OF MINNESOTA, INC. By:   /s/ R. Perley McBride   Name:
R. Perley McBride   Title: Vice President and Chief Financial Officer FRONTIER
COMMUNICATIONS OF IOWA, LLC By:   /s/ R. Perley McBride   Name: R. Perley
McBride   Title: Vice President and Chief Financial Officer CITIZENS
TELECOMMUNICATIONS COMPANY OF TENNESSEE, L.L.C. By:   /s/ R. Perley McBride  
Name: R. Perley McBride   Title: Vice President and Chief Financial Officer
CITIZENS TELECOMMUNICATIONS COMPANY OF THE VOLUNTEER STATE LLC By:   /s/ R.
Perley McBride   Name: R. Perley McBride   Title: Vice President and Chief
Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

CITIZENS TELECOMMUNICATIONS COMPANY OF UTAH By:   /s/ R. Perley McBride   Name:
R. Perley McBride   Title: Vice President and Chief Financial Officer
RHINELANDER TELEPHONE LLC By:   /s/ R. Perley McBride   Name: R. Perley McBride
  Title: Vice President and Chief Financial Officer FRONTIER COMMUNICATIONS –
ST. CROIX LLC By:   /s/ R. Perley McBride   Name: R. Perley McBride   Title:
Vice President and Chief Financial Officer FRONTIER COMMUNICATIONS OF VIROQUA
LLC By:   /s/ R. Perley McBride   Name: R. Perley McBride   Title: Vice
President and Chief Financial Officer FRONTIER COMMUNICATIONS OF WISCONSIN LLC
By:   /s/ R. Perley McBride   Name: R. Perley McBride   Title: Vice President
and Chief Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

FRONTIER COMMUNICATIONS OF MONDOVI LLC By:   /s/ R. Perley McBride   Name: R.
Perley McBride   Title: Vice President and Chief Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ John G. Kowalczuk   Name: John G. Kowalczuk   Title: Executive
Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Schedule I

New Pledgors and New Pledged Subsidiaries

 

Pledgor

  

Applicable New Pledged Subsidiary

Commonwealth Telephone Enterprises, LLC1    Commonwealth Telephone Company, LLC
(PA) Frontier Communications Corporation2    The Southern New England Telephone
Company (CT)

 

 

1  New Pledgor.

2  Existing Pledgor.



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

 

LOGO [g511864g0125185418710.jpg]

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

February 27, 2017

as amended by Amendment No. 1, dated as of March 27, 2017, by Increase Joinder
No. 1, dated as of June 15, 2017

and by Amendment No. 2, dated as of January 25, 2018

among

FRONTIER COMMUNICATIONS CORPORATION

The LENDERS Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

JPMORGAN CHASE BANK, N.A.

CITIBANK, N.A.

BARCLAYS BANK PLC

BANK OF AMERICA, N.A.

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

DEUTSCHE BANK SECURITIES INC.

MIZUHO BANK LTD

MORGAN STANLEY SENIOR FUNDING, INC.

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners for the initial First Amended and
Restated Credit Agreement

and

JPMORGAN CHASE BANK, N.A.

MORGAN STANLEY SENIOR FUNDING, INC.

DEUTSCHE BANK SECURITIES INC.

MIZUHO BANK LTD.

CREDIT SUISSE SECURITIES (USA) LLC

CITIGROUP GLOBAL MARKETS INC.

GOLDMAN SACHS LENDING PARTNERS LLC

as Joint Lead Arrangers and Joint Bookrunners for Increase Joinder No. 1

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

ROYAL BANK OF CANADA

as Joint Lead Arrangers for Increase Joinder No. 1

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01

  

Defined Terms

     1  

SECTION 1.02

  

Terms Generally

     43  

SECTION 1.03

  

Accounting Terms; GAAP

     43   ARTICLE II   THE CREDITS  

SECTION 2.01

  

The Commitments

     44  

SECTION 2.02

  

Loans and Borrowings

     44  

SECTION 2.03

  

Requests for Borrowings

     45  

SECTION 2.04

  

Funding of Borrowings

     46  

SECTION 2.05

  

Interest Elections

     46  

SECTION 2.06

  

Termination and Reduction of Commitments

     47  

SECTION 2.07

  

Repayment and Amortization of Loans; Evidence of Debt

     48  

SECTION 2.08

  

Prepayment of Loans

     49  

SECTION 2.09

  

Fees

     50  

SECTION 2.10

  

Interest

     51  

SECTION 2.11

  

Alternate Rate of Interest

     52  

SECTION 2.12

  

Increased Costs

     52  

SECTION 2.13

  

Break Funding Payments

     53  

SECTION 2.14

  

Taxes

     54  

SECTION 2.15

  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     57  

SECTION 2.16

  

Mitigation Obligations; Replacement of Lenders

     59  

SECTION 2.17

  

Defaulting Lenders

     60  

SECTION 2.18

  

Extensions of Loans

     62  

SECTION 2.19

  

Refinancing Amendments

     63  

SECTION 2.20

  

Loan Repurchases

     66  

SECTION 2.21

  

Increase in Commitments

     68  

SECTION 2.22

  

Letters of Credit

     70   ARTICLE III   REPRESENTATIONS AND WARRANTIES  

SECTION 3.01

  

Organization; Powers; Governmental Approvals

     74  

SECTION 3.02

  

Financial Statements

     75  

SECTION 3.03

  

No Material Adverse Change

     75  

SECTION 3.04

  

Titles to Properties; Possession Under Leases

     76  

SECTION 3.05

  

Ownership of Subsidiaries

     76  

SECTION 3.06

  

Litigation; Compliance with Laws

     76  

SECTION 3.07

  

Agreements

     76  

SECTION 3.08

  

Federal Reserve Regulations

     77  

SECTION 3.09

  

Investment Company Act

     77  

 

-i-



--------------------------------------------------------------------------------

Page

 

SECTION 3.10

  

Use of Proceeds

     77  

SECTION 3.11

  

Tax Returns

     77  

SECTION 3.12

  

No Material Misstatements

     77  

SECTION 3.13

  

Employee Benefit Plans

     77  

SECTION 3.14

  

Insurance

     78  

SECTION 3.15

  

Patriot Act; FCPA; Sanctions

     78  

SECTION 3.16

  

Collateral Documents

     78  

SECTION 3.17

  

Solvency

     78   ARTICLE IV   CONDITIONS  

SECTION 4.01

  

First Amendment and Restatement Effective Date

     79  

SECTION 4.02

  

Each Credit Event

     81   ARTICLE V   AFFIRMATIVE COVENANTS  

SECTION 5.01

  

Existence; Businesses and Properties

     82  

SECTION 5.02

  

Financial Statements, Reports, Etc.

     83  

SECTION 5.03

  

Litigation and Other Notices

     84  

SECTION 5.04

  

Maintaining Records

     85  

SECTION 5.05

  

Use of Proceeds

     85  

SECTION 5.06

  

Collateral Documents; Additional Guarantors

     85  

SECTION 5.07

  

CoBank Equity

     86  

SECTION 5.08

  

Further Assurances

     87  

SECTION 5.09

  

Post Closing Actions

     87  

SECTION 5.10

  

Ratings

     87   ARTICLE VI   NEGATIVE COVENANTS  

SECTION 6.01

  

Liens; Restrictions on Sales of Receivables

     87  

SECTION 6.02

  

Ownership of the Principal Subsidiaries

     89  

SECTION 6.03

  

Asset Sales

     89  

SECTION 6.04

  

Mergers

     89  

SECTION 6.05

  

Dividends and Payment Restrictions

     89  

SECTION 6.06

  

Transactions with Affiliates

     90  

SECTION 6.07

  

Financial Ratio

     90  

SECTION 6.08

  

Indebtedness

     90  

SECTION 6.09

  

Use of Proceeds; Anti-Corruption Laws; Sanctions

     92  

SECTION 6.10

  

Restricted Payments

     92  

SECTION 6.11

  

Designation of Restricted and Unrestricted Subsidiaries

     96  

 

-ii-



--------------------------------------------------------------------------------

Page

 

ARTICLE VII EVENTS OF DEFAULT

 

SECTION 7.01

   Events of Default      97   ARTICLE VIII   AGENCY  

SECTION 8.01

   Administrative Agent and Collateral Agent      99  

SECTION 8.02

   Bookrunners, Etc.      103  

SECTION 8.03

   Collateral and Guaranty Matters; Enforcement      103   ARTICLE IX  
MISCELLANEOUS  

SECTION 9.01

   Notices      104  

SECTION 9.02

   Waivers; Amendments      105  

SECTION 9.03

   Expenses; Indemnity; Damage Waiver      108  

SECTION 9.04

   Successors and Assigns      110  

SECTION 9.05

   Survival      113  

SECTION 9.06

   Counterparts; Integration; Effectiveness; Electronic Execution      114  

SECTION 9.07

   Severability      114  

SECTION 9.08

   Right of Setoff      114  

SECTION 9.09

   Governing Law; Jurisdiction; Etc.      115  

SECTION 9.10

   WAIVER OF JURY TRIAL      115  

SECTION 9.11

   Headings      116  

SECTION 9.12

   Treatment of Certain Information; Confidentiality      116  

SECTION 9.13

   No Fiduciary Duty, etc.      117  

SECTION 9.14

   USA PATRIOT Act      117  

SECTION 9.15

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      117
 

 

SCHEDULE 1

   –      Commitments

SCHEDULE 2

   –      Liens

SCHEDULE 3

   –      Subsidiary Indebtedness

SCHEDULE 4

   –      Guarantors

SCHEDULE 5

   –      Pledged Subsidiaries

SCHEDULE 6

   –      Pledgors

SCHEDULE 7

   –      Post-Closing Actions

EXHIBIT A

   –      Form of Assignment and Assumption

EXHIBIT B

   –      Auction Procedures

EXHIBIT C

   –      Form of Pledge Agreement

EXHIBIT D

   –      Form of Solvency Certificate

EXHIBIT E

   –      Form of Guaranty Agreement

EXHIBIT F-1

   –      Form of Non-Bank Tax Certificate (For Foreign Lenders That Are Not
Partnerships)

EXHIBIT F-2

   –      Form of Non-Bank Tax Certificate (For Foreign Lenders That Are
Partnerships)

EXHIBIT F-3

   –      Form of Non-Bank Tax Certificate (For Foreign Participants That Are
Not Partnerships)

EXHIBIT F-4

   –      Form of Non-Bank Tax Certificate (For Foreign Participants That Are
Partnerships)

EXHIBIT G

   –      Form of Junior Intercreditor Agreement

 

-iii-



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
February 27, 2017, among FRONTIER COMMUNICATIONS CORPORATION, a Delaware
corporation (the “Borrower”), the LENDERS from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent. All capitalized terms used
herein and defined in Article I are used herein as defined therein.

WHEREAS, prior to the First Amendment and Restatement Effective Date, the
Borrower, on the one hand and JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders party thereto, on the other hand, previously entered into
(i) that certain Credit Agreement, dated as of June 2, 2014 (as amended,
restated or otherwise modified from time to time, the “Existing Revolving Credit
Agreement”), and (ii) that certain Credit Agreement, dated as of August 12, 2015
(as amended, restated or otherwise modified from time to time, the “Existing
Term Loan Credit Agreement”), in each case, pursuant to which the lenders party
thereto provided the Borrower with certain financial accommodations; and

WHEREAS, in accordance with Section 9.02 of each of the Existing Revolving
Credit Agreement and the Existing Term Loan Credit Agreement, the Borrower, the
Lenders, and JPMorgan Chase Bank, N.A., as administrative agent, desire to amend
and restate the Existing Revolving Credit Agreement and the Existing Term Loan
Credit Agreement as provided herein and to both be governed under this Agreement
and the related Loan Documents.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that each of the
Existing Revolving Credit Agreement and the Existing Term Loan Credit Agreement
shall be amended and restated in its entirety to read as set forth herein (it
being agreed that this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of the Obligations under the Existing
Revolving Credit Agreement or the Existing Term Loan Credit Agreement) and the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2014 CoBank Credit Agreement” means the Credit Agreement, dated as of June 2,
2014, by and among the Borrower, CoBank ACB, as administrative agent, and the
lenders party thereto, together with any term loan facility of the Borrower that
replaces, renews, refinances or refunds the foregoing.

“2016 CoBank Credit Agreement” means the Credit Agreement, dated as of
October 12, 2016, by and among the Borrower, CoBank ACB, as administrative
agent, and the lenders party thereto, together with any term loan facility of
the Borrower that replaces, renews, refinances or refunds the foregoing.

“2021 Springing Maturity Date” means March 31, 2021.

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

S-1



--------------------------------------------------------------------------------

“Additional Interest” means all additional interest then owing pursuant to any
applicable registration rights agreement in respect of any security or
securities under the Senior Notes Indenture.

“Adjusted Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness as of the last day of the relevant Test Period limited to
that of the Borrower and its Restricted Subsidiaries and after giving effect to
all incurrences and repayments of Indebtedness from the end of such Test Period
to such date of determination to (b) Consolidated Adjusted EBITDA for such Test
Period.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) in the case of Revolving Loans and the Initial Term Loans,
the greater of (x) (i) an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1%) equal to the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate for such Interest Period and (y)
0.00% per annum and (b) in the case of Term B-1 Loans, the greater of (x) (i) an
interest rate per annum (rounded upward, if necessary, to the nearest 1/100th of
1%) equal to the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate for such Interest Period and (y) 0.75%.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“All-in Yield” means, as to any Indebtedness, the effective yield with respect
thereto as reasonably determined by the Administrative Agent in consultation
with the Borrower, whether in the form of interest rate, margin, original issue
discount, upfront fees, rate floors or otherwise, in each case, incurred or
payable by Borrower generally to all lenders of such Indebtedness; provided that
in determining such yield, (x) original issue discount or upfront fees (but not
any arrangement, structuring or other fees payable in connection therewith that
are not shared with all lenders providing such Indebtedness) (which upfront fees
shall be deemed to constitute a like amount of original issue discount) paid to
the lenders providing such Indebtedness in the initial primary syndication
thereof shall be included and equated to interest rate (in the case of a loan,
with original issue discount being equated to interest based on an assumed
four-year life to maturity on a straight-line basis) and (y) any amendments to
the applicable margin on the Term B-1 Facility that became effective subsequent
to the Term B-1 Increase Effective Date but prior to the time of such additional
Term B Facility shall also be included in such calculations in determining the
All-in Yield of the Term B-1 Facility; provided, further that in the case of
fixed rate Indebtedness, the “All-in Yield” of the Term B-1 Loans shall be based
on the spread to mid-swaps on the date of incurrence of any such fixed rate
Indebtedness for a term equal to the term of such fixed rate Indebtedness, with
such spread to mid-swaps being determined by the Administrative Agent in its
sole discretion by subtracting the swap rate quoted by Reuters (or other
publicly available service selected by the Administrative Agent in its sole
discretion) at the closing of the Business Day of the issuance of such
Indebtedness for the period described above from the yield of such fixed rate
Indebtedness at the time of issuance (taking into account issue price to
investors, interest rate and payment dates in accordance with standard bond
market convention).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

S-2



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.

“Amendment No. 2 Effective Date” means January 25, 2018.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
primarily concerning or relating to bribery, money laundering or corruption.

“Applicable Amount” means the sum of (A)(x) cumulative Consolidated Adjusted
EBITDA from and after October 1, 2015 to the most recently ended fiscal quarter
for which internal financial statements are available preceding the date of the
proposed action (for the avoidance of doubt, such cumulative Consolidated
Adjusted EBITDA shall include the Consolidated Adjusted EBITDA for any such
quarters, whether negative or positive) minus (y) 1.4 times Cumulative Interest
Expense plus (without duplication) (B):

(1) 100% of the aggregate net cash proceeds, and the fair market value of
marketable securities or other property or assets other than cash, received by
the Borrower from the issue or sale (other than to a Subsidiary) of any class of
Equity Interests in the Borrower after September 25, 2015, other than
(A) Disqualified Stock, (B) Equity Interests to the extent the net cash proceeds
therefrom are applied as provided for in clause (iv) of Section 6.10(b) and
(C) Refunding Capital Stock to the extent the net cash proceeds therefrom are
applied as provided for in clause (ii) of Section 6.10(b); plus

(2) 100% of any cash and the fair market value of marketable securities or other
property or assets other than cash received by the Borrower as a capital
contribution from its shareholders subsequent to September 25, 2015; plus

(3) 100% of the principal amount (or accreted amount (determined in accordance
with GAAP), if less) of any Indebtedness, or the liquidation preference or
maximum fixed repurchase price, as the case may be, of any Disqualified Stock,
of the Borrower or any Restricted Subsidiary of the Borrower issued after
September 25, 2015 (other than any such Indebtedness or Disqualified Stock to
the extent issued to a Subsidiary of the Borrower), which has been converted
into or exchanged for Equity Interests in the Borrower (other than Disqualified
Stock); plus

(4) to the extent not already included in Consolidated Adjusted EBITDA, 100% of
the aggregate cash proceeds received by the Borrower or any of its Restricted
Subsidiaries since September 25, 2015 from Investments, whether through interest
payments, principal payments, returns, profits, distributions, income and
similar amounts, dividends or other distributions and payments, or the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary of the
Borrower) thereof made by the Borrower and its Restricted Subsidiaries; plus

(5) to the extent that any Unrestricted Subsidiary of the Borrower is
redesignated as a Restricted Subsidiary after April 1, 2016, the lesser of
(i) the fair market value of the Borrower’s Investment in such Subsidiary as of
the date of such redesignation and (ii) such fair market value as of the date on
which such Subsidiary was originally designated as an Unrestricted Subsidiary;

 

S-3



--------------------------------------------------------------------------------

less the amount of any Applicable Amount previously applied pursuant to
clause (iii)(B)(ii) of Section 6.10(b) and clause (k)(ii) of the definition of
“Permitted Debt.”

“Applicable Percentage” means, with respect to any Lender, (i) with respect to
Revolving Loans or LC Exposure, a percentage equal to a fraction, the numerator
of which is such Lender’s Revolving Commitment and the denominator of which is
the aggregate Revolving Commitment of all Revolving Lenders and (ii) with
respect to the Term Loans of any Class, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of Term Loans
of such Class and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of such Class; provided that, in the case of
Section 2.17 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment or outstanding principal amount of Loans (as applicable) shall be
disregarded in the calculation. If the Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

“Applicable Rate” means, (a) in the case of the Term B-1 Loans, 3.75% for
Eurodollar Loans and 2.75% for ABR Loans and (b) in the case of Revolving Loans
and the Initial Term Loans, for any day, with respect to any Eurodollar Loan,
ABR Loan, or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below, based upon the Leverage
Ratio applicable on such date:

 

Pricing

Level

  

Leverage Ratio

   Applicable
Rate for ABR
Loans     Applicable
Rate for Eurodollar
Loans     Applicable Rate
for Commitment
Fee  

1

   < 2.50:1.00      0.75 %      1.75 %      0.250 % 

2

   ³ 2.50:1.00 but < 3.00:1.00      1.00 %      2.00 %      0.350 % 

3

   ³ 3.00:1.00 but < 3.50:1.00      1.25 %      2.25 %      0.400 % 

4

   ³ 3.50.00:1.00 but < 4.00:1.00      1.50 %      2.50 %      0.450 % 

5

   ³ 4.00:1.00      1.75 %      2.75 %      0.500 % 

For purposes of the foregoing clause (b):

(i) if at any time the Borrower fails to deliver any financial statements
required under Section 5.02 on or before the date such financial statements are
due, Pricing Level 5 shall be deemed applicable for the period commencing three
(3) Business Days after the required date of delivery of such financial
statements and ending on the date that is three (3) Business Days after such
financial statements, together with the corresponding compliance certificate
required by Section 5.02(c), are actually delivered, after which the Pricing
Level shall be determined in accordance with the table above as applicable; and

(ii) adjustments, if any, to the Pricing Level then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable financial statements required under Section 5.02 and corresponding
compliance certificate required by Section 5.02(c) (it being understood and
agreed that each change in Pricing Level shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).

 

S-4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, during the period beginning on the First
Amendment and Restatement Effective Date and ending on the date of delivery of
the financial statements and compliance certificate with respect to the fiscal
year ended December 31, 2016, the Applicable Rate for the purposes of the
foregoing clause (b) shall be based on Pricing Level 4, and thereafter, the
Applicable Rate shall be determined in accordance with the preceding table and
provisions.

Notwithstanding the foregoing, the Applicable Rate with respect to any Extended
Commitment or any Extended Loans will be set forth in the applicable Extension
Amendment for the applicable Class, the Applicable Rate in respect of any
Class of Refinancing Term Loans shall be the applicable percentages per annum
set forth in the relevant agreement and the Applicable Rate in respect of any
Incremental Revolving Commitment or Incremental Term Loan shall be the
applicable percentage per annum set forth in the relevant Increase Joinder.

“Asset Exchange” means the exchange or other transfer of telecommunications
assets between or among the Borrower and another Person or other Persons in
connection with which the Borrower would transfer telecommunications assets
and/or other property in consideration of the receipt of telecommunications
assets and/or other property having a fair market value substantially equivalent
to those transferred by the Borrower (as determined in good faith by the board
of directors of the Borrower); provided that the principal value of the assets
being transferred to the Borrower shall be represented by telecommunications
assets.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

“Auction Manager” has the meaning assigned to such term in Section 2.20(a).

“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit B hereto.

“Availability Period” means the period from and including the First Amendment
and Restatement Effective Date to but excluding the earlier of the Revolving
Facility Commitment Termination Date and the date of termination of the
Revolving Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Lender, such Lender becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
or become the subject of a Bail-In Action, provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Lender by a Governmental Authority or
instrumentality thereof, provided that such ownership interest

 

S-5



--------------------------------------------------------------------------------

does not result in or provide such Lender or its direct or indirect parent
company with immunity from the jurisdiction of courts within the United States
or from the enforcement of judgments or writs of attachment on its assets or
permit such Lender (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Lender.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means (a) all ABR Loans of the same Class made or converted on the
same date or (b) Eurodollar Loans of the same Class that have the same Interest
Period.

“Borrowing Approvals” has the meaning assigned to such term in Section 3.01(d).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of, without duplication (a) all expenditures incurred by such person
during such period that, in accordance with GAAP, are or should be included in
“additions to property, plant or equipment” or similar items reflected in the
statement of cash flows of such person and (b) Capital Lease Obligations
incurred by such Person during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (subject to Section 1.03) and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

S-6



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following:

(1) securities or obligations issued or unconditionally guaranteed by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

(2) securities or obligations issued by any state of the United States of
America, or any political subdivision of any such state, or any public
instrumentality thereof, having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

(3) commercial paper issued by any Lender or any “Lender” under the Existing
Credit Agreements or any bank holding company owning any such Lender;

(4) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(5) domestic and LIBOR certificates of deposit or bankers’ acceptances maturing
no more than two years after the date of acquisition thereof issued by any
Lender or any “Lender” under the Existing Credit Agreements or any other bank
having combined capital and surplus of not less than $250.0 million in the case
of domestic banks and $100.0 million in the case of foreign banks;

(6) auction rate securities rated at least Aa3 by Moody’s and AA- by S&P (or, if
at any time either S&P or Moody’s shall not be rating such obligations, an
equivalent rating from another nationally recognized rating service);

(7) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (1), (2) and (5) above entered into
with any bank meeting the qualifications specified in clause (5) above or
securities dealers of recognized national standing;

(8) repurchase obligations with respect to any security that is a direct
obligation or fully guaranteed as to both credit and timeliness by the
Government of the United States or any agency or instrumentality thereof, the
obligations of which are backed by the full faith and credit of the Government
of the United States;

(9) marketable short-term money market and similar funds (x) either having
assets in excess of $250.0 million or (y) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service in the United States);

(10) shares of investment companies that are registered under the Investment
Company Act of 1940 and 95% the investments of which are one or more of the
types of securities described in clauses (1) through (9) above; and

 

S-7



--------------------------------------------------------------------------------

(11) in the case of investments by the Borrower or any Subsidiary organized or
located in a jurisdiction other than the United States (or any political
subdivision or territory thereof), or in the case of investments made in a
country outside the United States of America, other customarily utilized
high-quality investments in the country where such Subsidiary is organized or
located or in which such investment is made, all as reasonably determined in
good faith by the Borrower.

“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code (or any successor provision thereto).

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group (within the meaning of Rule 13d-5 of the Exchange Act) shall own directly
or indirectly, beneficially or of record, shares representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower; or (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time have been
occupied by Persons who were neither (i) nominated by the board of directors or
the management of the Borrower, nor (ii) approved or appointed by directors so
nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
First Amendment and Restatement Effective Date, (b) any change in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the First Amendment and Restatement Effective Date
or (c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the First Amendment and Restatement Effective Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case relating to Basel III, shall in
the case of each of the foregoing clauses (i) and (ii), be deemed to be a
“Change in Law,” regardless of the date enacted, adopted, issued or implemented.

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term Loans, Term B-1 Loans, or Other Loans, and (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment, Term B-1 Commitment or in
respect of a commitment to make Other Loans. Other Loans that have different
terms and conditions (together with the Commitments in respect thereof) from the
Initial Term Loans, the Term B-1 Loans or from other Other Loans shall be
construed to be in separate and distinct Classes.

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.

“CoBank Equities” has the meaning specified in Section 5.07(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” and “Pledged Collateral” (or equivalent
terms) as defined in any Collateral Document and any and all other property, now
existing or hereafter acquired, that may at any time be or become subject (or
purported to be subject) to a security interest or Lien to secure the Secured
Obligations.

 

S-8



--------------------------------------------------------------------------------

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties hereunder and its successors in such
capacity.

“Collateral and Guarantee Requirement” means the requirement that the
Administrative Agent shall have received (or, in the case of clause (c) below,
the Collateral Agent):

(a) a duly executed and delivered counterpart of the Pledge Agreement from the
Pledgors and acknowledgment thereof by the Borrower and the Pledged
Subsidiaries;

(b) a duly executed and delivered counterpart of the Guarantee Agreement from
each of the Guarantors;

(c) the certificates or instruments evidencing the issued and outstanding equity
interests of the Pledged Subsidiaries and, to the extent required by the
applicable Collateral Document, all certificates, agreements, acknowledgments or
instruments representing, evidencing or acknowledging the Collateral accompanied
by instruments of transfer and stock powers undated and endorsed in blank;

(d) UCC financing statements in appropriate form for filing under the UCC and
such other documents reasonably requested by the Administrative Agent as may be
necessary or appropriate or, in the opinion of the Administrative Agent,
desirable to perfect the Liens created or purported to be created by the
Collateral Documents; and

(e) the Collateral Agent shall have a valid and perfected first priority
(subject to Liens permitted hereunder) security interest, for the benefit of the
Secured Parties, in (i) on the First Amendment and Restatement Effective Date
and at all times thereafter, all issued and outstanding equity interests of the
Pledged Subsidiaries and the other Pledged Collateral and (ii) after the First
Amendment and Restatement Effective Date, all other assets that are required
from time to time to be subject to a Lien securing the Obligations pursuant to
the terms of this Agreement, in any such case, except to the extent such
security interest has been released in accordance with the terms of this
Agreement or the applicable Collateral Document(s).

“Collateral Documents” means, collectively, the Pledge Agreement, the Security
Agreement (upon execution and delivery thereof), the Intercreditor Agreements
(if any) and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, loan agreements, notes,
guarantees, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, financing statements and all other written matter whether
heretofore, now or hereafter executed by the Borrower or any of its Subsidiaries
and delivered to the Administrative Agent.

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment and/or any Incremental Loan Commitments, in each case as the same may
be reduced or terminated in accordance with the terms hereof.

“Commodity Agreement” means any forward contract, commodity swap agreement,
commodity option agreement or other similar agreement or arrangement.

 

S-9



--------------------------------------------------------------------------------

“Companies” has the meaning assigned to such term in Section 5.02(a).

“Competitor” has the meaning ascribed thereto in the definition of “Disqualified
Lender.”

“Consolidated Adjusted EBITDA” means the Consolidated EBITDA limited to that of
the Borrower and its Restricted Subsidiaries; provided that solely for purposes
of the calculation of “Applicable Amount,” historical results of the entity,
divisions or lines or assets so acquired will only be included for periods prior
to the date such Material Transaction has been consummated in the Borrower’s
sole discretion.

“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any period, the sum of (i) operating income for such period, plus (ii) to
the extent resulting in reductions in such operating income for such period,
(a) depreciation and amortization expense for such period and (b) the amount of
non-cash charges for such period, plus (iii) charges for severance,
restructuring and acquisition (including acquisition integration) costs, plus
(iv) cost savings, operating expense reductions, other operating improvements
and initiatives and synergies related to any Material Transaction that are
(a) permitted under Regulation S-X of the SEC or (b) projected by a Financial
Officer in good faith to be reasonably anticipated to be realizable within
eighteen (18) months of the date of such Material Transaction (which will be
added to Consolidated EBITDA as so projected until fully realized, and
calculated on a Pro Forma Basis, as though such cost savings, operating expense
reductions, other operating improvements and initiatives and synergies had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that, with respect to
this clause (iv)(b), such cost savings, operating expense reductions, other
operating improvements and initiatives or synergies are reasonably identifiable
and factually supportable (in the good faith determination of a Financial
Officer of the Borrower); provided, further, that the aggregate amount of cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies related to any Material Transaction added back
pursuant to this clause (iv)(b) or the definition of “Pro Forma Basis” (that are
not permitted under Regulation S-X of the SEC) in any period of four consecutive
fiscal quarters shall not exceed 20% of Consolidated EBITDA calculated prior to
giving effect to such add-backs added back pursuant to this clause (iv)(b) for
such period, minus (v) to the extent resulting in increases in such operating
income for such period, the non-cash gains for such period, all determined on a
consolidated basis in accordance with GAAP. For any period of calculation,
“Consolidated EBITDA” shall be calculated on a Pro Forma Basis.

As used in this definition, “Material Transaction” means any acquisition or
disposition outside the ordinary course of business of any property or assets
that (x) constitute assets comprising all or substantially all of an operating
unit of a business or equity interests of a Person representing a majority of
the ordinary voting power or economic interests in such Person that are
represented by all its outstanding capital stock and (y) involves aggregate
consideration in excess of $50,000,000.

“Consolidated Interest Expense” means, for any period, the cash interest expense
(including that attributable to Capital Lease Obligations in accordance with
GAAP), net of cash interest income, of the Borrower and its Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and all income or costs under Swap
Contracts (other than currency swap agreements, currency future or option
contracts and other similar agreements unrelated to interest expense) and any
cash dividends paid on any Disqualified Stock, but excluding any Additional
Interest, amortization of deferred financing costs and any other amounts of
noncash interest, all as calculated on a consolidated basis in accordance with
GAAP and excluding, for avoidance of any doubt, any interest in respect of items
excluded from Indebtedness in the proviso to the definition thereof.
Notwithstanding the foregoing, if any lease or other liability is reclassified

 

S-10



--------------------------------------------------------------------------------

as Indebtedness or as a Capital Lease Obligation due to a change in accounting
principles or the application thereof after September 25, 2015, the interest
component of all payments associated with such lease or other liability shall be
excluded from Consolidated Interest Expense to the extent excluded prior to such
change. Consolidated Interest Expense shall exclude all interest accrued on each
series of Securities (whether or not paid) during the period from September 25,
2015 to, and including, April 1, 2016.

“Consolidated Net Worth” means, as at any date of determination, the
consolidated stockholders’ equity of the Borrower and its consolidated
Subsidiaries, including redeemable preferred securities where the redemption
date occurs after the Latest Maturity Date, mandatorily redeemable convertible
or exchangeable preferred securities, mandatorily convertible or exchangeable
Indebtedness (or Indebtedness subject to mandatory forward purchase contracts
for equity or similar securities) and minority equity interests in other
persons, as determined on a consolidated basis in conformity with GAAP
consistently applied.

“Consolidated Tangible Assets” means, for any Person, total assets of such
Person and its consolidated Subsidiaries, determined on a consolidated basis,
less goodwill, patents, trademarks and other assets classified as intangible
assets in accordance with GAAP.

“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of the Borrower and its Restricted Subsidiaries delivered pursuant to
Section 5.02(a) or (b), in conformity with GAAP (on a pro forma basis to give
effect to any acquisition or disposition on or prior to the date of
determination).

“Consolidated Working Capital” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis at any date of determination, Current
Assets and long-term accounts receivable at such date of determination minus
Current Liabilities at such date of determination; provided, that increases or
decreases in Consolidated Working Capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cumulative Interest Expense” means, in respect of any Restricted Payment, the
sum of the aggregate amount of Consolidated Interest Expense of the Borrower and
its Restricted Subsidiaries for the period from and after October 1, 2015, to
the most recently ended fiscal quarter for which internal financial statements
are available preceding the proposed Restricted Payment.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.

“Current Assets” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis at any date of determination, the sum of all assets
(other than cash or Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and the Subsidiaries
as current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits.

 

S-11



--------------------------------------------------------------------------------

“Current Liabilities” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of interest expense (excluding interest expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Increase Joinder Transactions, (e) all Indebtedness consisting of revolving
loans or swingline loans (including Revolving Loans), whether or not current,
(f) deferred revenue arising from cash receipts that are earmarked for specific
projects, (g) the current portion of deferred acquisition costs and (H) current
accrued costs associated with any restructuring, business optimization or
similar initiative (including accrued severance and accrued facility closure
costs).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event or condition which, upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means any Lender (a) that has failed to fund any portion of
its Loans or participations in Letters of Credit within two Business Days of the
date required to be funded by it hereunder, unless, in each case, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of Lender’s good faith determination that a condition precedent to
funding (specifically identified and supported by facts) has not been satisfied,
(b) that has notified the Borrower, the Administrative Agent, any Issuing Bank
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, (c) that has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, unless such failure is the
result of a good faith determination that a condition precedent to funding
(specifically identified and supported by facts) has not been satisfied,
(d) that has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount (other than a de minimis amount) required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute or (e) if a Bankruptcy Event has occurred with
respect to such Lender (or any holding company parent of such Lender).

“Defeased Indebtedness” means Indebtedness (a) that has been defeased in
accordance with the terms of the indenture or other agreement under which it was
issued, (b) that has been called for redemption and for which funds sufficient
to redeem such Indebtedness have been set aside by the Borrower, or (c) for
which amounts are set aside in trust or are held by a representative of the
holders of such Indebtedness or any third party escrow agent pending
satisfaction or waiver of the conditions for the release of such funds.

“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the SEC
by the Borrower and that are publicly available on or prior to the First
Amendment and Restatement Effective Date.

 

S-12



--------------------------------------------------------------------------------

“Disqualified Lender” means (a) competitors of the Borrower or any of its
Subsidiaries that are in the same or a similar or reasonably related line of
business and, in each case, identified in an e-mail sent to
JPMDQ_Contact@jpmorgan.com by the Borrower from time to time (each such entity,
a “Competitor”) and (b) Affiliates of Competitors to the extent such Affiliates
are clearly identifiable (on the basis of the similarity of such Affiliate’s
name to the name of an entity so identified in writing) or designated in writing
to the Administrative Agent from time to time and to the extent such Affiliates
are not bona fide debt funds or investment vehicles that are primarily engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business with appropriate
information barriers in place; provided, that no such updates to the list of
Disqualified Lenders (i) shall be deemed effective until the date that is three
(3) Business Days after written notice thereof is received by the Administrative
Agent and (ii) shall be deemed to retroactively disqualify any parties that have
previously acquired an assignment or participation interest or any party for
which the “trade date” with respect to an assignment or participation interest
has occurred in respect of the Loans in compliance with the provisions of this
Agreement, from continuing to hold or vote such previously acquired assignments
and participations or from closing an assignment or participation interest sale
for which the “trade date” has previously occurred on the terms set forth herein
for Lenders that are not Disqualified Lenders.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than for
Capital Stock that is not Disqualified Stock), other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than for
Capital Stock that is not Disqualified Stock) other than as a result of a change
of control or asset sale, in whole or in part, in each case prior to the date
that is 91 days after the earlier of the maturity date of the applicable
Class of Loans or Commitments or the date such Loans or Commitments are no
longer outstanding; provided, however, that if such Capital Stock is issued to
any plan for the benefit of employees of the Borrower or its Restricted
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means all national, federal, state, provincial, municipal
or local laws, statutes, ordinances, orders, judgments, decrees, injunctions,
writs, policies and guidelines (having the force of law), directives, approvals,
notices, rules and regulations and other applicable laws relating to
environmental or occupational health and safety matters, including those
relating to the Release or threatened Release of Specified Substances and to the
generation, use, storage or transportation of Specified Substances, each as in
effect as of the date of determination.

 

S-13



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and the rulings issued thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 4001(b)(1) of ERISA.

“ERISA Termination Event” means (i) a “Reportable Event” described in
Section 4043 of ERISA (other than a “Reportable Event” not subject to the
provision for 30-day notice to the PBGC under such regulations), or (ii) the
withdrawal of the Borrower or any of its ERISA Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceeding to terminate a Plan
by the PBGC or (v) any other event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to:

(a) the sum, without duplication, of

(i) consolidated net income of the Borrower and its Restricted Subsidiaries for
such Excess Cash Flow Period,

(ii) decreases in Consolidated Working Capital for such Excess Cash Flow Period
(other than any such decreases arising from dispositions outside the ordinary
course of business by the Borrower and the Subsidiaries completed during such
Excess Cash Flow Period), and

(iii) depreciation and amortization expense for such period, less

(b) the sum, without duplication, of

(i) the amount of any required contribution made by the Borrower or any
Subsidiary to any pension plan of the Borrower or any Subsidiary,

 

S-14



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior years, the amount of Capital Expenditures made in cash during such Excess
Cash Flow Period by the Borrower and its Subsidiaries, except to the extent that
such Capital Expenditures or acquisitions were financed with the proceeds of
Indebtedness of the Borrower or the Subsidiaries (other than under any revolving
facility (including the Revolving Facility)),

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Subsidiaries (including (A) the principal component of payments
in respect of Capital Lease Obligations and (B) the amount of any scheduled
repayment of Term Loans and any mandatory prepayment of Term Loans from any
asset sale, but excluding (x) all other prepayments of Term Loans, (y) all
prepayments of Revolving Facility Loans and (z) all prepayments in respect of
any other revolving credit facility, except in the case of clause (z) to the
extent there is an equivalent permanent reduction in commitments thereunder),
except to the extent financed with the proceeds of other Indebtedness (other
than under any revolving facility) of the Borrower or the Subsidiaries,

(iv) increases in Consolidated Working Capital for such Excess Cash Flow Period
(other than any such increases arising from acquisitions outside the ordinary
course of business by the Borrower and the Subsidiaries completed during such
Excess Cash Flow Period or the application of purchase accounting),

(v) payments by the Borrower and the Subsidiaries during such period in respect
of long-term liabilities of the Borrower and the Subsidiaries other than
Indebtedness, to the extent not already deducted from Consolidated EBITDA,

(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Subsidiaries (on a consolidated basis) in connection with
Permitted Investments to the extent that such Investments were financed with
internally generated cash flow of the Borrower and the Subsidiaries,

(vii) the amount of Restricted Payments during such Excess Cash Flow Period (on
a consolidated basis) by the Borrower and the Subsidiaries made in compliance
with Section 6.10 (other than any Restricted Payment made by use of the
Applicable Amount) to the extent such Restricted Payments were not financed with
the proceeds of Indebtedness of the Borrower and the Subsidiaries,

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Subsidiaries during such Excess
Cash Flow Period made in connection with any prepayment or early redemption of
Indebtedness,

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to Capital
Expenditures or acquisitions to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such Excess
Cash Flow Period, provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Capital Expenditures or
acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

 

S-15



--------------------------------------------------------------------------------

(x) the amount of Taxes paid in cash for such Excess Cash Flow Period to the
extent not deducted in calculating consolidated net income, and

(xi) the amount of other cash expenses included in Consolidated EBITDA to the
extent not paid from the proceeds of Indebtedness.

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending December 31, 2018.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Excluded Subsidiary” means any of the following:

(a) each Immaterial Subsidiary,

(b) each Subsidiary that is not a wholly-owned Subsidiary (for so long as such
Subsidiary remains a non-wholly owned Subsidiary),

(c) each domestic Subsidiary to the extent that (i) in the case of a Guarantee,
(x) such Subsidiary is prohibited from Guaranteeing the Secured Obligations by
any applicable law or (y) any such Guarantee would require consent, approval,
license or authorization of a Governmental Authority (unless such consent,
approval, license or authorization has been received) or (ii) in the case of
providing Pledged Collateral, (x) such Subsidiary is prohibited from granting
Liens on its assets to secure the Secured Obligations by any applicable law or
(y) any such grant of security would require consent, approval, license or
authorization of a Governmental Authority (unless such consent, approval,
license or authorization has been received),

(d) each domestic Subsidiary to the extent that (i) in the case of a Guarantee,
such Subsidiary is prohibited by any applicable contractual requirement (not
created in contemplation of the consummation of this restriction) from
Guaranteeing the Secured Obligations on the First Amendment and Restatement
Effective Date or at the time such Subsidiary becomes a Subsidiary or (ii) in
the case of providing Pledged Collateral, such Subsidiary is prohibited by any
applicable contractual requirement (not created in contemplation of the
consummation of this restriction) from granting Liens on its assets to secure
the Secured Obligations on the First Amendment and Restatement Effective Date or
at the time such Subsidiary becomes a Subsidiary,

(e) any Foreign Subsidiary,

(f) any domestic Subsidiary (i) that is a FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC,

(g) in the case of a Guarantee, any domestic Subsidiary with no material
operations and no material assets other than the equity interests of
Subsidiaries,

(h) any special purpose securitization vehicle or similar entity,

(i) any not-for-profit Subsidiary,

(j) any captive insurance Subsidiary, and

 

S-16



--------------------------------------------------------------------------------

(k) any other domestic Subsidiary with respect to which the Administrative Agent
and Borrower reasonably agree that the cost or other consequences (including,
without limitation, Tax consequences) of providing a Guarantee of or granting
Liens to secure the Secured Obligations are likely to be excessive in relation
to the value to be afforded thereby.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by such recipient’s net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by a jurisdiction (or any political subdivision thereof) as a result of
such recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction, (b) any Tax in
the nature of the branch profits tax under Section 884(a) of the Code that is
imposed by any jurisdiction described in clause (a), (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.16(b)), any U.S. federal withholding Tax that is imposed on
amounts payable to such Foreign Lender pursuant to any Law in effect at the time
such Lender becomes a party hereto (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 2.14(a), (d) Taxes attributable to a
Lender or other recipient’s failure to comply with Section 2.14(e), and (e) any
U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreements” means the 2014 CoBank Credit Agreement and the 2016
CoBank Credit Agreement.

“Existing Indebtedness” means Indebtedness of the Company or its Restricted
Subsidiaries in existence on the Term B-1 Increase Effective Date, plus interest
accruing thereon.

“Extended Commitment” has the meaning assigned to such term in Section 2.18(a).

“Extended Loan” has the meaning assigned to such term in Section 2.18(a).

“Extending Lender” has the meaning assigned to such term in Section 2.18(a).

“Extension” has the meaning assigned to such term in 2.18(a).

“Extension Amendment” has the meaning assigned to such term in Section 2.18(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the First Amendment
and Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
First Amendment and Restatement Effective Date (or any amended or successor
version described above) and any intergovernmental agreement (and any related
laws or administrative pronouncements) implementing the foregoing.

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the NY
FRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

 

S-17



--------------------------------------------------------------------------------

“First Lien Indebtedness” means, as of any date, (a) the aggregate principal
amount of Indebtedness of the Borrower and its consolidated Subsidiaries
outstanding as of such date, in the amount and only to the extent that such
Indebtedness would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP and only to the extent secured by
Liens on all or any portion of the assets of the Borrower or any of its
Subsidiaries on such date, other than any such Indebtedness secured by Liens on
assets solely consisting of Collateral so long as (i) the Liens securing such
Indebtedness are junior to the Liens securing the Revolving Facility and the
Term Loans and (ii) any Guarantee by a Guarantor of the obligations of the
Borrower in respect of such indebtedness is subordinate in right of payment to
the Guarantee by such Guarantor of the obligations of the Borrower in respect of
the Revolving Facility and the Term Loans, minus (b) the amount of the cash and
Cash Equivalents of the Borrower and its consolidated Subsidiaries in excess of
$50,000,000 that would be reflected on such balance sheet.

“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(a) First Lien Indebtedness as of the last day of the four consecutive fiscal
quarters most recently then ended for which financial statements have been or
are required to have been delivered pursuant to Sections 5.02(a) or (b) of this
Agreement to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently then ended for which financial statements have been or
are required to have been delivered pursuant to Sections 5.02(a) or 5.02(b) of
this Agreement.

“Financial Covenant Commitments” means any Class of Commitments that expressly
has the benefit of the Financial Covenant set forth in Section 6.07. As of the
First Amendment and Restatement Effective Date, the Revolving Commitment is a
Financial Covenant Commitment.

“Financial Covenant Loans” means any Class of Loans that expressly has the
benefit of the Financial Covenant set forth in Section 6.07. As of the First
Amendment and Restatement Effective Date, the Revolving Loans and the Initial
Term Loans are Financial Covenant Loans. For the avoidance of doubt, the Term
B-1 Loans are not Financial Covenant Loans.

“Financial Officer” of any Person means the President, Chief Financial Officer,
Chief Executive Officer, Vice President—Finance, Executive Vice President, Chief
Accounting Officer, Treasurer or Controller of such Person. Any document
delivered hereunder that is signed by a Financial Officer shall be conclusively
presumed to have been authorized by all necessary corporate or other requisite
organizational action on the part of such Person and such Financial Officer
shall be conclusively presumed to have acted on behalf of such Person. Unless
the context otherwise requires, a reference to a Financial Officer shall be
deemed to be a reference to a Financial Officer of the Borrower.

“First Amendment and Restatement Effective Date” means February 27, 2017.

“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“FSHCO” means any domestic Subsidiary that owns no material assets (directly or
through subsidiaries) other than the equity interests of one or more Foreign
Subsidiaries that are CFCs.

 

S-18



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means any authorization, consent, order, approval,
license, franchise, lease, ruling, tariff, rate, permit, certificate, exemption
of, or filing or registration with, any Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state, local,
county, provincial or other, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, for
which the guaranteeing Person may be liable pursuant to the terms of its
Guarantee thereof or, if not stated or determinable, the maximum reasonably
anticipated liability of the guaranteeing Person in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means each Subsidiary that is or becomes a Loan Party pursuant to
Section 5.09 or 6.08, whether existing on the First Amendment and Restatement
Effective Date or established, created or acquired after the First Amendment and
Restatement Effective Date, unless and until such time as such Guarantor is
released from its obligations under the Guarantee Agreement in accordance with
the terms and provisions hereof or thereof. After giving effect to the post
closing actions described in Section 5.09, the Guarantors shall be those
entities listed on Schedule 4.

“Guaranty Agreement” means, collectively, (i) the Guaranty Agreement, dated as
of May 2, 2017, by the Guarantors party thereto in favor of the Administrative
Agent, as may be amended, restated, supplemented or otherwise modified from time
to time, between each applicable Guarantor and the Administrative Agent and
(ii) each Guarantee executed and delivered pursuant to Section 6.08.

“Hostile Acquisition” means any Target Acquisition (as defined below) involving
a tender offer or proxy contest that has not been recommended or approved by the
board of directors (or similar governing body) of the Person that is the subject
of such Target Acquisition prior to the first public announcement or disclosure
relating to such Target Acquisition. As used in this definition, the term
“Target Acquisition” means any transaction, or any series of related
transactions, by which the Borrower and/or any of its Subsidiaries is to
directly or indirectly (i) acquire any ongoing business or all or substantially
all of the assets of any Person or division thereof, whether through purchase of
assets, merger or

 

S-19



--------------------------------------------------------------------------------

otherwise, (ii) acquire (in one transaction or as the most recent transaction in
a series of transactions) control of at least a majority in ordinary voting
power of the securities of a Person which have ordinary voting power for the
election of directors or (iii) otherwise acquire control of a more than 50%
ownership interest in any such Person.

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of Parent most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.02(a) or 5.02(b), have assets with a value in excess of 5.0% of the
Consolidated Tangible Assets or revenues representing in excess of 5.0% of total
revenues of Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all such Subsidiaries as of such date, did not
have assets with a value in excess of 10.0% of Consolidated Tangible Assets or
revenues representing in excess of 10.0% of total revenues of Borrower and the
Subsidiaries on a consolidated basis as of such date.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Increase Effective Date” has the meaning assigned to such term in
Section 2.21(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.21(c).

“Increase Joinder No. 1” means that certain Increase Joinder No. 1 dated as of
the Term B-1 Increase Effective Date relating to the Term B-1 Loans.

“Increase Joinder Transactions” has the meaning assigned to such term in
Section 3.10.

“Incremental Amount” means (a) $800,000,000 plus (b) the aggregate amount of
prepayments, redemptions, repurchases and other payments of principal and
reductions in Revolving Commitments made in respect of any Pari Senior Debt
(excluding prepayments, redemptions, repurchases and other payments made with
the proceeds of new Indebtedness) plus (c) the aggregate amount of prepayments,
redemptions, repurchases and other payments of principal and reductions in
Revolving Commitments constituting Pari Senior Debt using the proceeds of new
Indebtedness (other than Pari Senior Debt); provided that the portion of the
Incremental Amount incurred in reliance upon this clause (c) shall only be
permitted to the extent that the proceeds of the relevant Incremental Loan
Commitments or Incremental Equivalent Indebtedness are used to repay or redeem
existing Indebtedness of the Borrower (other than any Pari Senior Debt) and to
pay any related premiums, fees, costs and expenses. To the extent the proceeds
of any Incremental Loan Commitments or Incremental Equivalent Indebtedness are
used to repay or redeem existing Pari Senior Debt and to pay any related
premiums, fees, costs and expenses, such Incremental Loan Commitments or
Incremental Equivalent Indebtedness shall not be deemed to utilize or reduce the
Incremental Amount.

“Incremental Equivalent Indebtedness” means Indebtedness (other than syndicated
institutional term loans secured by Liens ranking pari passu with the Liens
securing the Obligations) issued or Guaranteed by the Loan Parties that is
designated by the Borrower in an officers’ certificate delivered to the
Administrative Agent as “Incremental Equivalent Indebtedness” on or prior to the
date of incurrence; provided that (i) such Indebtedness does not have a final
maturity that is prior to the latest Maturity Date or a Weighted Average Life to
Maturity that is shorter than the Weighted Average Life to Maturity of any
Class of Term Loans then outstanding, (ii) such Indebtedness is not secured by a
Lien on any assets of the Borrower or any of its Subsidiaries except for Liens
on the Collateral permitted by Section 6.01, (iii) such Indebtedness is not
incurred or Guaranteed by any Subsidiaries that are not Loan Parties, (iv) the
All-in Yield in respect of any such Incremental Equivalent Indebtedness or
Refinancing Indebtedness that (x) is

 

S-20



--------------------------------------------------------------------------------

in the form of senior notes secured by Liens on the Collateral on a pari passu
basis with the Term B-1 Loans and (y) has a maturity date on or prior to
June 15, 2025 shall not exceed the All-in Yield in respect of the Term B-1 Loans
by more than 0.50%, or if it does so exceed 0.50% then the Applicable Rate
applicable to such Term B-1 Loans shall be increased such that after giving
effect to such increase, such differential shall not exceed 0.50%, (v) the other
terms and conditions relating to such debt securities or loans (other than
interest rates, rate floors, call protection, discounts, fees, premiums and
optional payment or redemption provisions) shall not be more restrictive (taken
as a whole) than those applicable to the Revolving Facility or Initial Term
Loans, except to the extent (a) this Agreement shall be modified to grant the
Revolving Facility and Initial Term Loans the benefit of such more restrictive
provisions, (b) applicable solely to periods after the Latest Maturity Date in
effect at the time of incurrence or issuance of such Incremental Equivalent
Indebtedness or (c) as otherwise agreed by the Administrative Agent in its
reasonable discretion and (vi) on the date on which such Incremental Equivalent
Indebtedness is incurred, the aggregate outstanding principal amount of
Incremental Equivalent Indebtedness, Incremental Term Loans and Incremental Loan
Commitments incurred from and after the Amendment No. 2 Effective Date shall not
exceed the Incremental Amount.

“Incremental Loan Commitment” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Term A Loan” has the meaning assigned to such term in
Section 2.21(c).

“Incremental Term B Loan” has the meaning assigned to such term in
Section 2.21(c).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.21(c).

“Incremental Term Loan Commitment” has the meaning assigned to such term in
Section 2.21(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than customer deposits made in the ordinary course of business), (b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (e) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (other than current trade
payables, expense accruals and deferred compensation items arising, in each
case, in such Person’s ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided that, if such Person has not assumed such obligations,
then the amount of Indebtedness of such Person for purposes of this clause
(f) shall be equal to the lesser of the amount of the obligations of the holder
of such obligations and the fair market value of the assets of such Person that
secure such obligations, (g) all Capital Lease Obligations of such Person,
(h) all obligations of such Person in respect of Swap Contracts (except to the
extent such obligations are used as a bona fide hedge of other Indebtedness of
such Person); provided that the amount of such obligations shall be deemed to be
the net termination obligations of such Person thereunder calculated as if such
Swap Contracts were terminated on such date of calculation (but such net
termination shall not be less than zero for purposes of this definition), (i)
all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances (except to the extent any such obligations

 

S-21



--------------------------------------------------------------------------------

are incurred in support of other obligations constituting Indebtedness of such
Person and other than, to the extent reimbursed if drawn, letters of credit in
support of ordinary course performance obligations), and (j) all Guarantees of
such Person in respect of any of the foregoing; provided that the term
Indebtedness shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Term Loan Borrowing Date” means April 1, 2016, the first date on which
Initial Term Loans were funded.

“Initial Term Loan Maturity Date” means, March 31, 2021; provided that, prior to
the Term B-1 Repayment Date, (a) if the aggregate outstanding principal amount
of the Borrower’s existing 8.500% Senior Notes due April 2020 (other than any
such Senior Notes constituting Defeased Indebtedness) is greater than
$500.0 million on the January 2020 Springing Maturity Date, then the Initial
Term Loan Maturity Date shall occur on the January 2020 Springing Maturity Date
and (b) if the aggregate outstanding principal amount of the Borrower’s existing
8.875% Senior Notes due September 2020 (other than any such Senior Notes
constituting Defeased Indebtedness) is greater than $500.0 million on the June
2020 Springing Maturity Date, then the Initial Term Loan Maturity Date shall
occur on the June 2020 Springing Maturity Date.

“Initial Term Loans” means the term loans made by the Lenders to the Borrower on
the Initial Term Loan Borrowing Date and by any Increase Joinder. As of the
First Amendment and Restatement Effective Date, the outstanding aggregate
principal amount of Initial Term Loans was $1,564,062,500.

“Intercreditor Agreements” means any Permitted First Lien Intercreditor
Agreement and Permitted Junior Intercreditor Agreement, collectively, in each
case to the extent in effect.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at three-month intervals after the first day of such Interest Period.

“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period reasonably satisfactory to the Administrative
Agent and each of the Lenders), as specified in the applicable Borrowing Request
or Interest Election Request; provided that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) any Interest Period that commences on
the last Business Day

 

S-22



--------------------------------------------------------------------------------

of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement, option or future contract or other similar agreement or
arrangement.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.

“Issuing Bank” means each of the Lenders set forth on Schedule 1 up to the
amount of its Letter of Credit Sublimit, each in its capacity as an issuer of
Letters of Credit hereunder, and its applicable successors in such capacity as
provided in Section 2.22(j) and/or any other Revolving Lender which has agreed
in writing to be an Issuing Bank and is reasonably acceptable to the Borrower
and the Administrative Agent. Each Issuing Bank may, in its good faith
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“January 2020 Springing Maturity Date” means January 14, 2020.

“Joint Lead Arranger” means the entities identified as such on the cover of this
Agreement.

“June 2020 Springing Maturity Date” means June 16, 2020.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date then in effect on such date of determination.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.

 

S-23



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Term Lenders, the Revolving Lenders, any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption and
any Lender of Incremental Term Loans pursuant to Section 2.21, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Sublimit” means, with respect to any Issuing Bank (i) the
amount set forth opposite the name of such Issuing Bank on Schedule 1 (which
Letter of Credit Sublimits, on the First Amendment and Restatement Effective
Date, shall not exceed the maximum allowable LC Exposure pursuant to
Section 2.22(c) in the aggregate) or (ii) such other amount specified in the
agreement by which such Issuing Bank becomes an Issuing Bank hereunder.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) Total Indebtedness as of such day to (b) Consolidated EBITDA for the four
consecutive fiscal quarters ending on such day.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such rate
for Dollars) for a period equal in length to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; and
provided, further, if the LIBO Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”), then the LIBO Rate
shall be the Interpolated Rate; provided that, if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease, or title retention agreement relating to such asset and (c) in the case
of securities, any purchase option, call, or similar right of a third party with
respect to such securities.

“Loan Documents” means, collectively, this Agreement, the Collateral Documents,
the Guaranty Agreement and each note issued pursuant to Section 2.07(f).

 

S-24



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement including any Loans contemplated by Section 2.21.

“Margin Regulations” means Regulations T, U and X of the Board.

“Material Adverse Effect” means a material adverse effect on the business,
assets, operations, financial condition or results of operations of the Borrower
and the Subsidiaries taken as a whole.

“Material Transaction” has the meaning assigned to such term in the definition
of “Consolidated EBITDA.”

“Maturity Date” means (a) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (b) with respect to the Revolving Facility, the
Revolving Facility Commitment Termination Date, (c) with respect to the Term B-1
Loans, the Term B-1 Maturity Date and (d) with respect to any other Class of
Loans or Commitments, the maturity dates specified in the applicable Increase
Joinder Extension Amendment or Refinancing Amendment.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any Principal
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but in each case only as and when received) from any
sale, assignment or other disposition (x) of Collateral, (y) of any property or
assets of each Pledged Subsidiary or (z) made in reliance on Section 6.02(e)
(excluding, in each such case, any proceeds from sales, assignments or other
dispositions in the ordinary course of business or to the extent less than
$75,000,000 (or with respect to the 2017 calendar year, $125,000,000) in the
aggregate during any calendar year (subject to carryover of unused amounts not
to exceed an aggregate of $200,000,000 in any calendar year)), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) the principal amount of any Indebtedness (other than Indebtedness under the
Loan Documents) that is secured by a Lien (other than a Lien that ranks pari
passu with or is subordinated to the Liens securing the Obligations) on the
asset subject to such sale, assignment or disposition and that is required to be
repaid in connection with such sale, assignment or disposition, together with
any applicable premium, penalty, interest and breakage costs, (iii) in the case
of any sale, assignment or disposition by a non-wholly owned Principal
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iii)) attributable to minority interests and not
available for distribution to or for the account of the Borrower or a wholly
owned Principal Subsidiary as a result thereof, (iv) taxes paid or reasonably
estimated to be payable, directly or indirectly, as a result thereof (including
taxes that are or would be imposed on the distribution or repatriation of any
such Net Proceeds), and (v) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any Principal
Subsidiary, including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental

 

S-25



--------------------------------------------------------------------------------

matters or against any indemnification obligations (provided, however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such sale, assignment or disposition occurring on the date of such
reduction); provided that, at the option of the Borrower, all or any portion of
the proceeds from any sale, assignment or other disposition any property or
assets of a Pledged Subsidiary may be used to acquire, maintain, develop,
construct, improve, upgrade or repair assets of the Borrower or any Pledged
Subsidiary, in each case within 365 days of such receipt (or, if any such
proceeds are contractually committed during such 365-day period to be so used,
within 545 days of such receipt), and such proceeds shall not constitute Net
Proceeds except to the extent not so used within 365 days of such receipt (or,
if any such proceeds are contractually committed during such 365-day period to
be so used, within 545 days of such receipt) (it being understood that, if any
portion of such proceeds is not so used within the applicable period, such
remaining portion shall constitute Net Proceeds as of the end of such period);
and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Principal Subsidiaries of any Indebtedness incurred in
violation of Section 6.08, net of all taxes paid or reasonably estimated to be
payable, directly or indirectly, as a result thereof and fees (including
investment banking fees, underwriting fees and discounts), commissions, costs
and other expenses, in each case incurred in connection with such incurrence,
issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(b).

“Non-Financial Covenant Tranche” means any Class of Loans or Commitments that
does not expressly have the benefit of the Financial Covenant set forth in
Section 6.07 (including the Term B-1 Loans).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Original Effective Date” means August 12, 2015, the date of effectiveness of
the Existing Term Loan Credit Agreement.

 

S-26



--------------------------------------------------------------------------------

“Other Loans” means, collectively, (a) Extended Loans, (b) Refinancing Term
Loans, (c) Incremental Revolving Loans (d) Replacement Revolving Loans and
(e) Incremental Term Loans.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

“Other Term Loans” means Term Loans that are Other Loans.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Pari Senior Debt” means any Indebtedness created under the Loan Documents and
any other Indebtedness of the Borrower which is secured by Liens on all or any
portion of the Collateral on a pari passu basis with the Liens securing the
Revolving Facility and the Term Loans.

“Participant” means any Person to whom a participation is sold as permitted by
Section 9.04(d).

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Debt” means:

(a) Indebtedness created under the Loan Documents and any Replacement Revolving
Commitments, Replacement Revolving Loans, Refinancing Notes and Refinancing Term
Loans;

(b) Existing Indebtedness (other than Indebtedness described in clause (a) of
this definition);

(c) Indebtedness (including Capital Lease Obligations, Indebtedness related to
Sale and Lease-Back Transactions, mortgage financings or purchase money
obligations) incurred by the Borrower or any of its Restricted Subsidiaries, or
preferred stock of any Restricted Subsidiary issued, to finance the purchase,
lease, construction or improvement (including, without limitation, the cost of
design, development, construction, acquisition, transportation, installation,
improvement and migration) of property (real or personal) or equipment that is
used or useful in the business of the Borrower or any of its Restricted
Subsidiaries, whether through the direct purchase of assets or the Capital Stock
of any Person owning such assets, in an aggregate principal amount which, when
aggregated with the principal amount of all other Indebtedness and preferred
stock then outstanding and incurred pursuant to this clause (c) and including
all Refinancing Indebtedness incurred to extend, renew, refund, refinance or
replace any other Indebtedness and preferred stock incurred pursuant to this
clause (c), does not exceed the greater of (x) $250.0 million and (y) 1.00% of
Consolidated Total Assets;

 

S-27



--------------------------------------------------------------------------------

(d) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, death, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

(e) Indebtedness of the Borrower and its Restricted Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring or disposing of all
or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition; provided, however, that the maximum assumable
liability in respect of all such Indebtedness incurred or assumed in connection
with any disposition shall at no time exceed the gross proceeds including
noncash proceeds (the fair market value of such noncash proceeds being measured
at the time received and without giving effect to any subsequent changes in
value) actually received by the Borrower and its Restricted Subsidiaries in
connection with such disposition;

(f) Indebtedness of the Borrower to any Restricted Subsidiary of the Borrower;
provided that any such Indebtedness is subordinated in right of payment to the
Obligations; provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary of the Borrower or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Restricted
Subsidiary of the Borrower) shall be deemed in each case to be an incurrence of
such Indebtedness;

(g) Indebtedness or preferred stock of a Restricted Subsidiary to the Borrower
or another Restricted Subsidiary; provided that any such Indebtedness is made
pursuant to an intercompany note;

(h) Indebtedness of the Borrower; provided, however, that the aggregate
principal amount of Indebtedness or liquidation preference of preferred stock
incurred under this clause (h), when aggregated with the principal amount of all
other Indebtedness then outstanding and incurred pursuant to this clause (h) and
any Refinancing Indebtedness incurred to extend, renew, refund, refinance or
replace any other Indebtedness incurred pursuant to this clause (h), does not
exceed the sum of (x) the greater of $1,000.0 million and 5.0% of Consolidated
Total Assets plus (y) $900.0 million;

(i) (x) Swap Obligations of the Borrower entered into for bona fide
(non-speculative) business purposes and (y) Indebtedness of the Borrower in
respect of Interest Rate Agreements, Commodity Agreements and Currency
Agreements;

(j) obligations in respect of performance, bid, appeal and surety bonds,
completion guarantees and similar obligations provided by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business, including
guarantees or obligations of the Borrower or any of its Restricted Subsidiaries
and letters of credit supporting any of the foregoing (in each case other than
for an obligation for money borrowed);

 

S-28



--------------------------------------------------------------------------------

(k) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or preferred stock which serves to extend, renew, replace, refund
or refinance any Indebtedness or preferred stock incurred as permitted under
Section 6.08(a), clauses (a) (with respect to Refinancing Notes), (b), (c), (l)
and (o)(2) of this definition, this clause (k) or any Indebtedness or preferred
stock issued to so extend, renew, replace, refund or refinance such Indebtedness
or preferred stock including additional Indebtedness or preferred stock incurred
to pay premiums, expenses and fees in connection therewith (the “Refinancing
Indebtedness”) prior to its respective maturity; provided, however, that such
Refinancing Indebtedness:

(i) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness being extended, renewed, replaced, refunded
or refinanced;

(ii) is incurred in an aggregate principal amount (or if issued with original
issue discount, an aggregate issue price) that is equal to or less than the sum
of the aggregate principal amount (or if issued with original issue discount,
the aggregate accreted value) then outstanding of the Indebtedness being
extended, renewed, replaced, refunded or refinanced (plus, without duplication,
any additional Indebtedness incurred to pay interest, fees or premiums required
by the instruments governing such existing Indebtedness or in connection with
the issuance of such Refinancing Indebtedness and fees and expenses incurred in
connection therewith);

(iii) to the extent such Refinancing Indebtedness extends, renews, replaces,
refunds or refinances Subordinated Indebtedness, such Refinancing Indebtedness
is subordinated to the Loans at least to the same extent as the Indebtedness
being extended, renewed, replaced, refinanced or refunded; provided that this
subclause (ii) need not be satisfied if the amount of such Refinancing
Indebtedness shall not exceed the Applicable Amount (it being understood that if
amounts available under the Applicable Amount are used to refinance such
Subordinated Indebtedness, then the Applicable Amount shall be reduced by such
amount);

(iv) shall not include Indebtedness of a Restricted Subsidiary of the Borrower
that refinances Indebtedness of the Borrower;

(v) to the extent such Refinancing Indebtedness is secured by the Collateral
(A) such Refinancing Indebtedness shall not be secured by any assets that do not
constitute Collateral (or become Collateral substantially concurrently with the
issuance of such Refinancing Indebtedness) and (B) such Refinancing Indebtedness
shall be subject to the provisions of a Permitted First Lien Intercreditor
Agreement or a Permitted Junior Intercreditor Agreement, as applicable (and in
any event shall be subject to a Permitted Junior Intercreditor Agreement if the
Indebtedness being Refinanced is secured on a junior lien basis to any of the
Secured Obligations); and

(vi) to the extent such Refinancing Indebtedness is Guaranteed by any Guarantor
(A) such Refinancing Indebtedness shall not be Guaranteed by any Subsidiary that
is not a Guarantor and that was not a guarantor of the Indebtedness refinanced
thereby and (B) to the extent that such Guarantor’s Guarantee of the
Indebtedness refinanced by such Refinancing Indebtedness was subordinated in
right of payment to the Guarantee by

 

S-29



--------------------------------------------------------------------------------

such Guarantor of the Obligations of the Borrower in respect of the Revolving
Facility and the Term Loans, such Guarantor’s Guarantee of such Refinancing
Indebtedness shall be subordinated in right of payment to the Guarantee by such
Guarantor of the Obligations of the Borrower in respect of the Revolving
Facility and the Term Loans pursuant to the terms of (x) the definitive
documentation governing such Guarantee or (y) a Permitted Junior Intercreditor
Agreement;

(l) (i) Indebtedness or preferred stock of Persons that are acquired by the
Borrower or any of its Restricted Subsidiaries or merged into or amalgamated
with a Restricted Subsidiary of the Borrower in accordance with the terms of
this Agreement, provided that in the case of this clause (i) immediately and
after giving effect to such acquisition, amalgamation or merger either (1) the
Borrower would be permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Adjusted Leverage Ratio set forth in Section 6.08(a) or (2) the
Adjusted Leverage Ratio is less than or equal to the Adjusted Leverage Ratio
immediately prior to such acquisition, amalgamation or merger; or

(ii) Indebtedness or preferred stock of the Borrower incurred in connection with
or in contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate, the acquisition of Persons that are acquired by
the Borrower or any Restricted Subsidiary of the Borrower or merged into or
amalgamated with a Restricted Subsidiary of the Borrower in accordance with the
terms of this Agreement, provided that in the case of this clause (ii)
immediately after giving effect to such acquisition, amalgamation or merger
either (1) the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Adjusted Leverage Ratio set forth in
Section 6.08(a) or (2) the Adjusted Leverage Ratio is less than or equal to the
Adjusted Leverage Ratio immediately prior to such acquisition, amalgamation or
merger; or

(iii) Indebtedness of Persons acquired by the Borrower, directly or indirectly,
pursuant to the Verizon Purchase Agreement in existence on both September 25,
2015 and April 1, 2016, plus interest accruing thereon;

(m) Indebtedness (i) arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence, (ii) in respect of
netting, overdraft protection and other arrangements arising under standard
business terms of any bank which the Borrower or any of its Restricted
Subsidiaries maintains an overdraft, cash pooling or other similar facility or
arrangements or (iii) arising in connection with the endorsement of instruments
for deposit in the ordinary course of business;

(n) Indebtedness of the Borrower or any of its Restricted Subsidiaries supported
by a letter of credit, in a principal amount not in excess of the stated amount
of such letter of credit;

(o) (1) any guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or other obligations of any of the Borrower’s Restricted
Subsidiaries so long as the incurrence of such Indebtedness incurred by such
Restricted Subsidiary is permitted under the terms of this Agreement, or
(2) Incremental Equivalent Indebtedness, together with any Refinancing
Indebtedness incurred to extend, renew, replace, refund or refinance any
Indebtedness incurred pursuant to this clause (o)(2);

 

S-30



--------------------------------------------------------------------------------

(p) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums and (ii) take-or-pay or
similar obligations contained in supply arrangements, in each case, incurred in
the ordinary course of business; and

(q) Indebtedness of the Borrower or any of its Restricted Subsidiaries
attributable to any Sale and Lease-Back Transaction or similar transaction
entered into by the Borrower or any of its Restricted Subsidiaries in connection
with a Plan Contribution.

“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Loans (and other Secured Obligations that are secured by Liens on the
Collateral ranking equally and ratably with the Liens securing the Loans), one
or more intercreditor agreements, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent. The intercreditor
arrangements set forth in the Pledge Agreement and/or the Security Agreement,
after execution and delivery thereof, shall constitute a Permitted First Lien
Intercreditor Agreement.

“Permitted Investments” means:

(1) any Investment in the Borrower or any of its Restricted Subsidiaries;

(2) any Investment in cash and Cash Equivalents;

(3) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person that is engaged in a Similar Business if as a result of such
Investment, such Person, in one transaction or a series of related transactions,
(i) becomes a Restricted Subsidiary of the Borrower or (ii) is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary of the Borrower and, in each case, any Investment held by such
Person; provided that, with respect to clause (ii), such Investment was not
acquired by such Person in contemplation of such merger, consolidation,
amalgamation, transfer, conveyance or liquidation;

(4) any Investment in securities or other assets not constituting cash or Cash
Equivalents and received in connection with an asset sale not prohibited under
Section 6.03 or any other disposition of assets not constituting an asset sale;

(5) any Investment existing on the Term B-1 Increase Effective Date;

(6) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(a) in compromise or resolution of any other Investment or obligations owed to
the Borrower or any such Restricted Subsidiary, including in connection with or
as a result of a bankruptcy, workout, reorganization or recapitalization of any
trade creditor or customer or in satisfaction of litigation, arbitration or
other disputes; or

(b) as a result of a foreclosure by the Borrower or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

and, in each case, any Investment held by such Person;

 

S-31



--------------------------------------------------------------------------------

(7) Swap Obligations permitted under clause (i)(x) of the definition of
“Permitted Debt”;

(8) Investments the payment for which consists of Equity Interests of the
Borrower, or any of its direct or indirect parent companies (exclusive of
Disqualified Stock); provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under the calculation set
forth in the definition of “Applicable Amount”;

(9) guarantees of Indebtedness permitted under Section 6.08(a);

(10) any transaction to the extent it constitutes an investment that is
permitted and made in accordance with the provisions of Section 6.06;

(11) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;

(12) if no Event of Default has occurred and is continuing, additional
Investments having an aggregate fair market value, taken together with all other
Investments made pursuant to this clause (12), not to exceed since Term B-1
Increase Effective Date the greater of $750.0 million and 2.5% of Consolidated
Total Assets at the time of such Investments (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

(13) advances to employees not in excess of $25.0 million outstanding at any one
time, in the aggregate;

(14) loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business;

(15) receivables owing to the Borrower or any Restricted Subsidiary of the
Borrower if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms (which trade terms may
include such concessionary trade terms as the Borrower or any such Restricted
Subsidiary deems reasonable under the circumstances), and other Investments to
the extent such Investments consist of prepaid expenses, negotiable instruments
held for collection and lease, utility and workers’ compensation, performance
and other similar deposits made in the ordinary course of business by the
Borrower or any Restricted Subsidiary;

(16) deposits or payments made with the FCC in connection with the auction or
licensing of any permit, license, authorization, plan, directive, consent,
permission, consent order or consent decree of or from any Governmental
Authority; and

(17) any Plan Contribution.

“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Loans (and
other Secured Obligations that are secured by Liens on the Collateral ranking
equally and ratably with the Liens securing the Loans), an intercreditor
agreement substantially in the form of Exhibit G hereto with (i) any immaterial,
conforming or technical changes (as determined in the Administrative Agent’s
sole discretion) thereto as the Borrower and the Administrative Agent may agree
in their respective reasonable discretion and/or (ii) any other

 

S-32



--------------------------------------------------------------------------------

changes thereto as the Borrower and the Administrative Agent may agree in their
respective reasonable discretion, which changes are posted for review by the
Lenders and deemed acceptable if the Required Lenders have not objected thereto
within five Business Days following the date on which such changes are posted
for review.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any pension plan (including a multiemployer plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code which is maintained
for or to which contributions are made for employees of the Borrower or any
ERISA Affiliate.

“Plan Contribution” means the contribution of real property to the Borrower’s
defined benefit pension plan (or any successor plan) in existence on
September 25, 2015 in lieu of or in conjunction with cash contributions to such
pension plan, including by way of a Sale and Lease-Back Transaction, in a manner
consistent with past practice.

“Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated as of May 2, 2017, among the Pledgors party thereto, the Collateral Agent,
the Administrative Agent and the other Secured Representatives (as defined in
the Pledge Agreement) party thereto, as may be amended, restated, amended and
restated, supplemented, re-affirmed or otherwise modified from time to time.

“Pledged Collateral” means all the “Pledged Collateral” as defined in the Pledge
Agreement that is subject to any Lien in favor of the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the Pledge Agreement.

“Pledged Subsidiary” means any Subsidiary whose issued and outstanding equity
interests are pledged pursuant to the Pledge Agreement. After giving effect to
the post closing actions described in Section 5.09, the Pledged Subsidiaries
shall be those entities listed on Schedule 5.

“Pledgor” means the Borrower and each Subsidiary of the Borrower that has
pledged Pledged Collateral pursuant to the Pledge Agreement. As of the Term B-1
Increase Effective Date, the Pledgors shall be those entities listed on Schedule
6 as of the First Amendment and Restatement Effective Date.

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent, at its principal office in New York, New York, as
its prime lending rate. Any change in the interest rate resulting from a change
in the Prime Rate shall become effective as of 12:01 a.m. of the Business Day on
which each change in the Prime Rate is announced by the Administrative Agent.
The prime lending rate is a reference rate used by the Administrative Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit to any debtor. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below its prime lending rate.

“Principal Subsidiary” means any Subsidiary of the Borrower whose Consolidated
Tangible Assets comprise in excess of 10% of the Consolidated Tangible Assets of
the Borrower and its consolidated Subsidiaries as of the First Amendment and
Restatement Effective Date or thereafter, as of the last day of the four
consecutive fiscal quarters most recently then ended for which financial
statements have been delivered or are required to have been delivered pursuant
to Section 5.02(a) or (b).

 

S-33



--------------------------------------------------------------------------------

“Pro Forma Basis” means, as of any date, that such calculation shall give pro
forma effect to all Material Transactions (and the application of the proceeds
from any such asset sale or related debt incurrence or repayment) that have
occurred during the relevant calculation period and during the period
immediately following the applicable date of determination therefor and prior to
or simultaneously with the event for which the calculation is made, including
pro forma adjustments arising out of events which are attributable to a Material
Transaction, including giving effect to those specified in accordance with the
definition of “Consolidated EBITDA,” in each case as in good faith determined by
a Financial Officer of the Borrower, using historical financial statements of
all entities, divisions or lines or assets so acquired or sold and the
consolidated financial statements of the Borrower and/or any of its
Subsidiaries, calculated as if such Material Transaction, and all other Material
Transactions that have been consummated during the relevant period, and any
Indebtedness incurred or repaid in connection therewith, had been consummated
(and the change in Consolidated EBITDA resulting therefrom realized) and
incurred or repaid at the beginning of such period.

Whenever pro forma effect is to be given to a Material Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower (including adjustments for costs and charges arising out of or related
to the Material Transaction and projected cost savings, operating expense
reductions, other operating improvements and initiatives and synergies resulting
from such Material Transaction that have been or are reasonably anticipated to
be realizable, net of the amount of actual benefits realized during such test
period from such actions), and any such adjustments included in the initial pro
forma calculations shall continue to apply to subsequent calculations, including
during any subsequent periods in which the effects thereof are reasonably
expected to be realizable); provided that (i) no amounts shall be added pursuant
to this paragraph to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated EBITDA for such period and (ii) the amount
of cost savings, operating expense reductions, other operating improvements and
initiatives and synergies that are not in accordance with Regulation S-X of the
SEC shall be subject to the last proviso in clause (iv)(b) of the definition of
“Consolidated EBITDA”.

“Pro Rata Extension Offer” has the meaning assigned to such term in
Section 2.18(a).

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of federal and state
securities laws.

“Purchase Offer” has the meaning assigned to such term in Section 2.20(a).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.

“Refinance” means any Indebtedness issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund the
Indebtedness being Refinanced, and “Refinanced” and “Refinancing” shall have
meanings correlative thereto.

“Refinancing Amendment” has the meaning assigned to such term in
Section 2.19(d).

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.19(a).

“Refinancing Indebtedness” has the meaning assigned to such term in clause (k)
of the definition of “Permitted Debt.”

 

S-34



--------------------------------------------------------------------------------

“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Borrower to Refinance all or any portion of any Loans (or Class of Loans) and/or
replace any Commitments (whether under an indenture, a credit agreement or
otherwise) and the Indebtedness represented thereby (other than any Refinancing
Term Loans); provided that (a) 100% of the cash proceeds from the incurrence,
issuance or sale by the Borrower of such Refinancing Notes, net of all taxes
paid or reasonably estimated to be payable, directly or indirectly, as a result
thereof and fees (including investment banking fees, underwriting fees and
discounts), commissions, costs and other expenses, in each case incurred in
connection with such incurrence, issuance or sale, are used to permanently repay
Loans and/or replace Commitments no later than three (3) Business Days after the
date on which such Refinancing Notes are issued or incurred; (b) the aggregate
principal amount (or accreted value, if applicable) of such Refinancing Notes
does not exceed the principal amount (or accreted value, if applicable) of the
aggregate portion of the Loans so repaid and/or Commitments so replaced (plus
unpaid accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses); (c)
the final maturity date of such Refinancing Notes is at least ninety-one
(91) days after the Maturity Date of the Loans so repaid or Commitments so
replaced; (d) the Weighted Average Life to Maturity of such Refinancing Notes is
greater than or equal to the Weighted Average Life to Maturity of the Loans so
repaid; (e) the terms of such Refinancing Notes do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the
Maturity Date of the Loans so repaid (other than (x) in the case of notes,
customary offers to repurchase or mandatory prepayment provisions upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default and (y) in the case of loans, customary amortization and
mandatory and voluntary prepayment provisions which are (when taken as a whole
and as determined by the Borrower in good faith) consistent in all material
respects with, or not materially less favorable to the Borrower and its
Subsidiaries than, those applicable to the Initial Term Loans or the Term B-1
Loans, with such Indebtedness to provide that any such mandatory prepayments as
a result of asset sales, events of loss, or excess cash flow, shall be allocated
on a pro rata basis or a less than pro rata basis (but not a greater than pro
rata basis) with the Initial Term Loans and the Term B-1 Loans outstanding
pursuant to this Agreement); (f) there shall be no obligor with respect thereto
other than the Borrower (unless such other obligor is a Guarantor or provides a
Guarantee of the Obligations on terms reasonably acceptable to the
Administrative Agent substantially concurrently with the issuance of such
Refinancing Notes); (g) if such Refinancing Notes are secured, (i) such
Refinancing Notes shall not be secured by any assets that do not constitute
Collateral (or become Collateral substantially concurrently with the issuance of
such Refinancing Notes), (ii) the related security agreements shall be no more
favorable in any material respect to the secured party or parties holding such
Refinancing Notes, taken as a whole (determined by the Borrower in good faith),
than the Collateral Documents (except as is otherwise reasonably acceptable to
the Administrative Agent) and (iii) such Refinancing Notes shall be subject to
the provisions of a Permitted First Lien Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable (and in any event shall be subject
to a Permitted Junior Intercreditor Agreement if the Indebtedness being
Refinanced is secured on a junior lien basis to any of the Secured Obligations)
and (h) all other terms applicable to such Refinancing Notes (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in this clause (h)) shall (when taken as a whole and as determined by the
Borrower in good faith) be substantially similar to, or not materially less
favorable to the Borrower and its Subsidiaries than, the terms, taken as a
whole, applicable to the Loans so repaid (except to the extent such covenants
and other terms apply solely to any period after the Latest Maturity Date or are
otherwise reasonably acceptable to the Administrative Agent).

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.19(a).

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.10(b)(ii).

“Register” has the meaning assigned to such term in Section 9.04(c).

 

S-35



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any spilling, emitting, discharging, depositing, escaping,
leaching, dumping or other releasing, including the movement of any Specified
Substance through the air, soil, surface water, groundwater or property, and
when used as a verb has a like meaning.

“Replacement Revolving Commitment” has the meaning assigned to such term in
Section 2.19(b).

“Replacement Revolving Facilities” has the meaning assigned to such term in
Section 2.19(b).

“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.19(b).

“Replacement Revolving Loans” has the meaning assigned to such term in
Section 2.19(b).

“Repricing Event” means each of (a) the prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Term B-1 Loans with the
proceeds of any term loans incurred or guaranteed by the Borrower or any
Guarantor for the primary purpose of obtaining an All-in Yield that is less than
the All-in Yield applicable to such Term B-1 Loans so prepaid, repaid,
refinanced, substituted or replaced and (b) any amendment, waiver or other
modification to, or consent under, this Agreement that has the primary purpose
of reducing the All-in Yield of the Term B-1 Loans; provided that in no event
shall any such prepayment, repayment, refinancing, substitution, replacement,
amendment, waiver, modification or consent in connection with a Change in
Control or an acquisition or investment that is not otherwise permitted
hereunder constitute a Repricing Event.

“Required Financial Covenant Lenders” means, at any time, Lenders having
Financial Covenant Loans and Financial Covenant Commitments representing more
than 50% of the aggregate Financial Covenant Loans and Financial Covenant
Commitments; provided that the Loans and Commitments of any Defaulting Lender
shall be disregarded for all purposes of this definition for so long as such
Lender is a Defaulting Lender.

“Required Lenders” means, at any time, Lenders having Term Loans, Term
Commitments and Revolving Commitments (or, if the Revolving Commitments have
terminated, Revolving Credit Exposure) representing more than 50% of the
aggregate Term Loans, Term Commitments and Revolving Commitments (or, if the
Revolving Commitments have terminated, Revolving Credit Exposure); provided that
the Loans and Commitments of any Defaulting Lender shall be disregarded for all
purposes of this definition for so long as such Lender is a Defaulting Lender.

“Required Percentage” means, with respect to any Excess Cash Flow Period, 50%;
provided, that, if the Leverage Ratio as of the end of such Excess Cash Flow
Period is (x) less than or equal to 5.25 to 1.00 but greater than 5.00 to 1.00,
such percentage shall be 25% and (y) less than or equal to 5.00 to 1.00, such
percentage shall be 0%.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Commitments (or if the Revolving Commitments have terminated,
Revolving Credit Exposure) that, taken together, represent more than 50% of the
sum of all Revolving Commitments (or, if the Revolving Commitments have
terminated, Revolving Credit Exposure) at such time; provided, that the
Revolving Commitments and Revolving Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Revolving Lenders at any time.

 

S-36



--------------------------------------------------------------------------------

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” (i) for all purposes other than Section 6.10(c) shall have
the meaning set forth in Section 6.10(a) and (ii) for purposes of
Section 6.10(c), means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 or
increased from time to time pursuant to Section 2.21 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 1 under the heading “Revolving Commitments”
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. The aggregate amount of the Lenders’
Revolving Commitments as of the First Amendment and Restatement Effective Date
is $850,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Facility” means the Revolving Commitments and the extensions of
credit made hereunder by the Revolving Lenders.

“Revolving Facility Commitment Termination Date” means February 27, 2022;
provided that (a) if the aggregate principal amount of the Borrower’s existing
8.500% Senior Notes due April 2020 (other than any such Senior Notes
constituting Defeased Indebtedness) is greater than $500.0 million on the
January 2020 Springing Maturity Date, then the Revolving Facility Commitment
Termination Date shall occur on the January 2020 Springing Maturity Date, (b) if
the aggregate principal amount of the Borrower’s existing 8.875% Senior Notes
due September 2020 (other than any such Senior Notes constituting Defeased
Indebtedness) is greater than $500.0 million on the June 2020 Springing Maturity
Date, then the Revolving Facility Commitment Termination Date shall occur on the
June 2020 Springing Maturity Date and (c) if the aggregate principal amount of
the Borrower’s existing 9.250% Senior Notes due 2021 and 6.250% Senior Notes due
2021 (other than any such Senior Notes constituting Defeased Indebtedness) is
greater than $500.0 million on the 2021 Springing Maturity Date, then the
Revolving Facility Commitment Termination Date shall occur on the 2021 Springing
Maturity Date.

“Revolving Lender” means a Lender with a Revolving Commitment or with
outstanding Revolving Loans.

 

S-37



--------------------------------------------------------------------------------

“Revolving Loans” means a Loan made by a Revolving Lender pursuant to
Section 2.01(b).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC” means the Securities and Exchange Commission (or any successor thereto).

“Secured Obligations” means all Obligations owing to one or more Secured
Parties.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (a) each Lender in respect of its Loans, (b) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of the Borrower and each Subsidiary of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (c) each Indemnitee under Section 9.03(b) in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents and (d) their respective successors and (in the case of
a Lender, permitted) transferees and assigns.

“Security” or “Securities” means any security or securities, as the case may be,
duly authenticated by the trustee under the Senior Notes Indenture.

“Security Agreement” means the Security Agreement as defined in Section 5 of
Increase Joinder No. 1.

“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Subsidiaries on the Term B-1 Increase Effective Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the Borrower on the First Amendment and Restatement
Effective Date, substantially in the Form of Exhibit D or any other form
reasonably acceptable to the Administrative Agent.

 

S-38



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person or group of Persons, as of any date
of determination:

(a) the fair value of the property of such Person or group of Persons, as
applicable, will be greater than the total amount of liabilities, including
contingent liabilities, of such Person or group, as applicable;

(b) the present fair saleable value of the assets of such Person or group, as
applicable, will be greater than the amount that will be required to pay the
probable liability of such Person or group, as applicable, on the debts of such
Person or Group, as applicable, as such debts become absolute and matured;

(c) the capital of such Person or group, as applicable, is not unreasonably
small in relation to the business of such Person or group, as applicable, as
conducted as of such date of determination and as proposed to be conducted
following such date of determination; and

(d) such Person or group, as applicable, does not intend to incur, or believe
that it will incur, debts, including current obligations, beyond its ability to
pay such debts as they become absolute and matured.

For the purposes of this definition, the amount of any contingent liability at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Senior Notes Indenture” means the indenture dated as of September 25, 2015, by
and among the Borrower and the Bank of New York Mellon, as trustee.

“Specified Representations” means those representations and warranties set forth
in Sections 3.01(a)(i), 3.01(b), 3.01(c)(ii), 3.08, 3.09, 3.15, 3.16 and 3.17.

“Specified Substance” means (i) any chemical, material or substance defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous waste,” “restricted hazardous waste”
or “toxic substances” or words of similar import under any applicable
Environmental Laws; (ii) any (A) oil, natural gas, petroleum or petroleum
derived substance, any drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal fluid, any flammable substances or explosives, any radioactive
materials, any hazardous wastes or substances, any toxic wastes or substances or
(B) other materials or pollutants that, in the case of both (A) and (B), (1)
pose a hazard to the property of the Borrower or any of its Subsidiaries or any
part thereof or to persons on or about such property or to any other property
that may be affected by the Release of such materials or pollutants from such
property or any part thereof or to persons on or about such other property or
(2) cause such property or such other property to be in violation of any
Environmental Law; (iii) asbestos, urea formaldehyde foam insulation, toluene,
polychlorinated biphenyls and any electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million; and (iv) any sound, vibration, heat, radiation or other
form of energy and any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any Governmental Authority.

 

S-39



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal) the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves)
established by any central bank, monetary authority, the Board, the Financial
Conduct Authority, the Prudential Regulation Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board. Eurodollar Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower which is by
its terms subordinated in right of payment to a Class of Loans.

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled, or held by the parent, or (b) which is, at the time any
determination is made, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless otherwise indicated, all references in this Agreement to
“Subsidiaries” shall be construed as references to Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means obligations under or with respect to Swap Contracts.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as reasonably determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

S-40



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term B-1 Commitment” means, as to any Term B-1 Lender, the obligation of such
Term B-1 Lender to make Term B-1 Loans in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I of
Increase Joinder No. 1 or in the Assignment and Assumption pursuant to which
such Term B-1 Lender became a party hereto as the same may be changed from time
to time pursuant to the terms of this Agreement (including as increased,
extended or replaced as provided in Section 2.18, 2.19 and 2.21). The original
aggregate amount of all Term B-1 Commitments is $1,500,000,000.

“Term B-1 Facility” means the credit facility constituted by the Term B-1
Commitments and the Term B-1 Loans thereunder.

“Term B-1 Increase Effective Date” has the meaning assigned to such term in
Increase Joinder No. 1.

“Term B-1 Lender” means each Lender that has a Term B-1 Commitment or that holds
Term B-1 Loans.

“Term B-1 Loan Repayment Date” means the date on which all Term B-1 Loans are no
longer outstanding.

“Term B-1 Loans” means the Term Loans made pursuant to the Term B-1 Commitment.

“Term B-1 Maturity Date” means June 15, 2024; provided, that, (a) if the
aggregate outstanding principal amount of the Borrower’s existing 8.500% Senior
Notes due April 2020 (other than any such Senior Notes constituting Defeased
Indebtedness) is greater than $500.0 million on the January 2020 Springing
Maturity Date, then the Term B-1 Maturity Date shall occur on the January 2020
Springing Maturity Date, (b) if the aggregate outstanding principal amount of
the Borrower’s existing 8.875% Senior Notes due September 2020 (other than any
such Senior Notes constituting Defeased Indebtedness) is greater than
$500.0 million on the June 2020 Springing Maturity Date, then the Term B-1
Maturity Date shall occur on the June 2020 Springing Maturity Date, (c) if the
aggregate outstanding principal amount of the Borrower’s existing 9.250% Senior
Notes due 2021 and 6.250% Senior Notes due 2021 (other than any such Senior
Notes constituting Defeased Indebtedness) is greater than $500.0 million on the
2021 Springing Maturity Date, then the Term B-1 Maturity Date shall occur on the
2021 Springing Maturity Date, (d) if the aggregate outstanding principal amount
of the Borrower’s existing 8.750% Senior Notes due 2022 and 10.500% Senior Notes
due 2022 (other than any such Senior Notes constituting Defeased Indebtedness)
is greater than $500.0 million on January 14, 2022 (the “2022 Springing Maturity
Date”), then the Term B-1 Maturity Date shall occur on the 2022 Springing
Maturity Date, (e) if the aggregate outstanding principal amount of the
Borrower’s existing 7.125% Senior Notes due January 2023 (other than any such
Senior Notes constituting Defeased Indebtedness) is greater than $500.0 million
on October 18, 2022 (the “October 2022 Springing Maturity Date”), then the Term
B-1 Maturity Date shall occur on the October 2022 Springing Maturity Date and
(f) if the aggregate outstanding principal amount of the Borrower’s existing
7.625% Senior Notes due April 2024 (other than any such Senior Notes
constituting Defeased Indebtedness) is greater than $500.0 million on
January 14, 2024 (the “January 2024 Springing Maturity Date”), then the Term B-1
Maturity Date shall occur on the January 2024 Springing Maturity Date.

 

S-41



--------------------------------------------------------------------------------

“Term Commitments” means the commitment of a Term Lender to make Term Loans,
including Initial Term Loans, Term B-1 Loans and/or Other Term Loans.

“Term Lender” means a Lender with a Term Commitment or with outstanding Term
Loans.

“Term Loans” means the Initial Term Loans, Term B-1 Loans and/or the Other Term
Loans.

“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and its consolidated Subsidiaries outstanding as of
such date, in the amount and only to the extent that such Indebtedness would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP minus the amount of the cash and Cash Equivalents of the
Borrower and its consolidated Subsidiaries in excess of $50,000,000 that would
be reflected on such balance sheet.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York; provided that, if
creation, perfection or the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” shall mean the Uniform Commercial Code (or similar code or statute) as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such creation, perfection, effect of perfection or
non-perfection or priority.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary pursuant to a board resolution, but
only to the extent that (a) except as permitted by Section 6.06, such Subsidiary
is not party to any agreement, contract, arrangement or understanding with the
Borrower or any of its Restricted Subsidiaries unless the terms of such
agreement, contract, arrangement or understanding are, taken as a whole, no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower;
(b) such Subsidiary does not hold any Liens on any property of the Borrower or
any of its other Restricted Subsidiaries; and (c) such Subsidiary has not
guaranteed or otherwise directly or indirectly provided credit support for any
Indebtedness of the Borrower or any of its Restricted Subsidiaries, except to
the extent that such guarantee or credit support would be released upon such
designation.

“Verizon” means Verizon Communications, Inc., a Delaware corporation.

“Verizon Purchase Agreement” means the securities purchase agreement, dated as
of February 5, 2015, as amended, between the Borrower and Verizon Communications
Inc. to acquire, among other things, Verizon’s wireline business and statewide
fiber networks that provide services to residential, commercial and wholesale
customers in California, Texas and Florida, along with certain of Verizon’s FIOS
customers in those states.

 

S-42



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
extended, supplemented, replaced, renewed, refinanced, refunded, restated or
otherwise modified (subject to any restrictions on the foregoing set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) all references herein to times of day shall
be references to New York City time.

SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature in the Loan Documents
shall be construed, and all computations and determinations as to accounting or
financial matters pursuant to any Loan Document shall be made and prepared, in
accordance with GAAP as in effect from time to time; provided that (a) the
effects of any changes to FASB ASC 840 after the First Amendment and Restatement
Effective Date shall be disregarded, (b) any obligations relating to a lease
that was accounted for by any Person as an operating lease as of the First
Amendment and Restatement Effective Date and any similar lease entered into
after the First Amendment and Restatement Effective Date by such Person shall be
accounted for as obligations relating to an operating lease and not as Capital
Lease Obligations and (c) other than in respect of any change to FASB ASC 840
after the First Amendment and Restatement Effective Date, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the First
Amendment and Restatement Effective Date in

 

S-43



--------------------------------------------------------------------------------

GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, the Borrower will not
change the last day of its fiscal year from December 31, or the last days of the
first three fiscal quarters in each of its fiscal years from March 31, June 30
and September 30, respectively.

ARTICLE II

THE CREDITS

SECTION 2.01 The Commitments.

(a) Initial Term Loans. Subject to the terms and conditions set forth herein,
certain Term Lenders made Initial Term Loans to the Borrower on the Initial Term
Loan Borrowing Date. Amounts repaid or prepaid in respect of Initial Term Loans
may not be reborrowed.

(b) Revolving Facility. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment or (b) the total Revolving Credit Exposures
exceeding the total Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

(c) Subject to the terms and conditions hereof and in Increase Joinder No. 1,
each Term B-1 Lender agrees to make to the Borrower Term B-1 Loans denominated
in Dollars on the Term B-1 Increase Effective Date in an amount equal to such
Term B-1 Lender’s Term B-1 Commitment. Amounts repaid or prepaid in respect of
Term B-1 Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or of Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
(x) with respect to a Revolving Loan, $10,000,000 and (y) with respect to a Term
Loan, $5,000,000. At the time that each ABR Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $500,000 and not

 

S-44



--------------------------------------------------------------------------------

less than (x) with respect to a Revolving Loan, $10,000,000 and (y) with respect
to a Term Loan, $1,000,000 (or, if less, an amount equal to (x) with respect to
Term Loans, the entire remaining principal amount of outstanding Loans under the
applicable Class or (y) with respect to Revolving Loans, the entire unused
balance of the total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.22(f)).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of fifteen
(15) Eurodollar Borrowings outstanding.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurodollar Borrowing) any Borrowing if the Interest Period
requested therefor would end after the applicable Maturity Date.

SECTION 2.03 Requests for Borrowings.

(a) Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing, or (ii) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing (or, in each case, such shorter period as may be agreed to by
the Administrative Agent in consultation with the applicable Lenders). Each such
Borrowing Request shall be irrevocable.

(b) Content of Borrowing Requests. Each Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

  (i) the aggregate amount of the requested Borrowing;

 

  (ii) the date of such Borrowing, which shall be a Business Day;

 

  (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

  (iv) whether such Borrowing is to be a Borrowing of Revolving Loans, Initial
Term Loans, Term B-1 Loans or Other Term Loans;

 

  (v) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

 

  (vi) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect. If no election as to the Type of a Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.

 

S-45



--------------------------------------------------------------------------------

SECTION 2.04 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by (i) 12:00 noon, New York City time, in the case of a Eurodollar
Borrowing, and (ii) 3:00 p.m., New York City time, in the case of an ABR
Borrowing, in each case to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower agreed between
the Borrower and the Administrative Agent; provided that ABR Borrowings made to
finance the reimbursement of an LC Disbursement as provided in Section 2.22(f)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to (i) the proposed date of any
Eurodollar Borrowing or (ii) in the case of any proposed ABR Borrowing,
3:00 p.m., New York City time, on the proposed date of such ABR Borrowing, that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans. If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.05 Interest Elections.

(a) Elections by the Borrower. The Loans comprising each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurodollar Borrowing, may elect the
Interest Period therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by the time that
a Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable.

 

S-46



--------------------------------------------------------------------------------

(c) Content of Interest Election Requests. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

  (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

  (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

  (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

  (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period therefor, then, unless such
Eurodollar Borrowing is repaid as provided herein, the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period therefor.

SECTION 2.06 Termination and Reduction of Commitments.

(a) Scheduled Termination. Unless previously terminated, the Revolving
Commitments shall terminate on the Revolving Facility Commitment Termination
Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each partial
reduction of the Commitments shall be in an amount that is $10,000,000 or a
larger multiple of $1,000,000 (or, if less, the remaining amount of any
Commitments) and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.08, the total Revolving Credit Exposures would exceed the total
Revolving Commitments.

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower

 

S-47



--------------------------------------------------------------------------------

pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
another transaction (such as a change of control transaction) or other
incurrence of Indebtedness, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.07 Repayment and Amortization of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the applicable Maturity Date.

(b) Amortization. The Borrower shall make principal payments on (i) the Initial
Term Loans in equal installments on each Quarterly Date, commencing with the
Quarterly Date of the first full fiscal quarter following the Initial Term Loan
Borrowing Date, in an aggregate amount equal to (x) for the first (1st) through
twelfth (12th) full fiscal quarters following the Initial Term Loan Borrowing
Date, 1.25% of the aggregate principal amount of Initial Term Loans made on the
Initial Term Loan Borrowing Date and (y) for each fiscal quarter thereafter,
2.50% of the aggregate principal amount of Initial Term Loans made on the
Initial Term Loan Borrowing Date, in the case of each of clauses (x) and (y),
per fiscal quarter with final payment to be made no later than the applicable
Maturity Date and (ii) the Term B-1 Loans in equal installments on each
Quarterly Date, commencing with the Quarterly Date of the first full fiscal
quarter following the Term B-1 Increase Effective Date, in an aggregate amount
equal to 0.25% of the aggregate principal amount of Term B-1 Loans made on the
Term B-1 Increase Effective Date. In the event that any Other Loans are made,
the Borrower shall repay such Other Loans on the dates and in the amounts set
forth in the related Increase Joinder, Refinancing Amendment or Extension
Amendment, as applicable.

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records (including the Register maintained pursuant to
Section 9.04(c)) in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and each Interest Period therefor, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for account of the Lenders and each
Lender’s share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section (including the Register maintained pursuant
to Section 9.04(c)) shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such records or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

S-48



--------------------------------------------------------------------------------

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns, in a form approved by the Administrative Agent. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein and
its registered assigns.

SECTION 2.08 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay Loans (or one or more Classes of Loans) in whole or in part, without
premium or penalty (except as specifically provided in the last sentence of this
Section 2.08(a)), but subject to the break funding payments required by
Section 2.13 and subject to prior notice in accordance with the provisions of
Section 2.08(e); provided that each such prepayment shall be in an amount that
is an integral multiple of $1,000,000 and with respect to Revolving Loans, in a
minimum amount of $5,000,000 (or, if less, the remaining amount of any Loan).
Any such prepayment made with the proceeds from any issuance or incurrence of
Refinancing Notes or Refinancing Term Loans shall be made no later than three
(3) Business Days after the date on which such Refinancing Notes or Refinancing
Term Loans, as the case may be, are issued or incurred. If any Repricing Event
occurs on or prior to the date occurring 6 months after the Term B-1 Increase
Effective Date, the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each Lender with Term B-1 Loans that are subject to such
Repricing Event, a fee in an amount equal to 1.00% of the aggregate principal
amount of the Term B-1 Loans subject to such Repricing Event. Such fees shall be
earned, due and payable upon the date of the occurrence of such Repricing Event.

(b) Beginning on the Term B-1 Increase Effective Date, the Borrower shall apply
all Net Proceeds within ten (10) Business Days after receipt thereof to prepay
Initial Term Loans and Term B-1 Loans in accordance with clauses (c) and (e) of
Section 2.08.

(c) Except as otherwise provided in any Extension Amendment, Refinancing
Amendment or Increase Joinder and subject to the terms of any Intercreditor
Agreement, mandatory prepayments pursuant to Section 2.08(b) shall be applied to
reduce scheduled repayments required under Section 2.07(b), first, in direct
order to such scheduled repayments due on the next eight Quarterly Dates
occurring following such prepayment and, second, on a pro rata basis among the
repayments remaining to be made on each other Quarterly Date; provided that any
mandatory prepayment contemplated by Section 2.08(b) (x) shall be shared with
the Term B-1 Lenders so that the Term B-1 Loans are prepaid on a pro rata basis
and (y) may be shared with other creditors that hold senior Indebtedness of the
Borrower or any Subsidiary secured by a Lien on the Collateral that ranks pari
passu with the Liens that secure the Obligations (solely to the extent a
mandatory prepayment, redemption or offer to redeem is required for such senior
Indebtedness pursuant to the applicable financing agreements governing such
senior Indebtedness) so that the Loans and any such senior secured Indebtedness
requiring such prepayment or redemption are prepaid or redeemed on a pro rata
basis. Any prepayments of Term Loans pursuant to Section 2.08(a) shall be
applied to the remaining installments of the Term Loans (or applicable Class(es)
of Term Loans) being prepaid as the Borrower may direct.

(d) Not later than five (5) Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.02(a)
with respect to each Excess Cash Flow Period, if and to the extent the amount of
such Excess Cash Flow is greater than $0, the Borrower shall apply an amount to
prepay Term B-1 Loans equal to (i) the Required Percentage of such Excess Cash
Flow minus (ii) the sum of (x) prepayments of Loans pursuant to Section 2.08(a)
during such fiscal year, (y) purchases of Loans pursuant to Section 2.20 and
Section 9.04(b)(v) by the Borrower during such fiscal year (determined by the
actual cash purchase price paid by the Borrower for any such purchase and

 

S-49



--------------------------------------------------------------------------------

not the par value of the Loans purchased by Borrower) and (z) voluntary
prepayments of Indebtedness of the Borrower or any Subsidiary secured by a Lien
on the Collateral that ranks pari passu with the Liens that secure the
Obligations during such fiscal year, in each case, except to the extent financed
with the proceeds of long-term Indebtedness and, in the case of any prepayment
of Revolving Loans pursuant to Section 2.08(a), only to the extent accompanied
by a permanent reduction of Revolving Commitments on a dollar-for-dollar basis.

(e) The Borrower shall notify the Administrative Agent by telephone (as
confirmed by telecopy) of any prepayment of a Borrowing hereunder (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of such prepayment, and (ii) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of such prepayment. Each such notice shall be irrevocable; provided that a
notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility, the closing of a
securities offering or other transaction or (in the case of a prepayment
pursuant to Section 2.08(b)) receipt (or deemed receipt in accordance with the
definition thereof) of Net Proceeds, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied. Each such notice shall
specify the prepayment date, the Class of Loans to be prepaid, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.08. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.10.

SECTION 2.09 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Commitment
of such Lender during the period from and including the First Amendment and
Restatement Effective Date to but excluding the date such Revolving Commitment
terminates. Accrued commitment fees shall be payable in arrears on each
Quarterly Date and on the date the Commitments terminate, commencing on the
first such date to occur after the First Amendment and Restatement Effective
Date. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, the
Revolving Commitment of a Revolving Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Revolving
Lender.

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Revolving Lender a participation fee with respect to
its participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Rate applicable to interest on Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the First Amendment and Restatement Effective Date to but excluding
the later of the date on which such Lender’s Revolving Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of 0.125%
per annum on the average daily amount of the LC Exposure of Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including

 

S-50



--------------------------------------------------------------------------------

the First Amendment and Restatement Effective Date to but excluding the later of
the date of termination of the Commitments and the date on which there ceases to
be any LC Exposure, as well as the applicable Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including each Quarterly Date shall be payable on the third
Business Day following such Quarterly Date, commencing on the first such date to
occur after the First Amendment and Restatement Effective Date; provided that
all such fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. Any other fees payable to the applicable Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of ticking fees, to the Lenders entitled thereto. Fees paid shall not
be refundable under any circumstances.

SECTION 2.10 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due (after giving effect to any applicable grace
period), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal amounts, 2% per annum
above the interest rate otherwise applicable thereto pursuant to this
Section 2.10 and (ii) in the case of other overdue amounts, 2% plus the
Alternate Base Rate.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the applicable
Maturity Date; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand; (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

S-51



--------------------------------------------------------------------------------

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and such Borrowing (unless prepaid)
shall be continued as, or converted to, an ABR Borrowing upon the expiration of
the Interest Period applicable thereto and, (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an
ABR Borrowing.

SECTION 2.12 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

 

  (ii) result in any increase in Tax to any Lender or any Issuing Bank (except
for Indemnified Taxes or Other Taxes covered by Section 2.14 and any Excluded
Taxes); or

 

  (iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Bank hereunder (whether of principal, interest or any
other amount), in each case by an amount reasonably deemed by such Lender to be
material, then, upon request of such Lender or such Issuing Bank, the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

S-52



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any lending office
of such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitment of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company, if any, could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount due hereunder within 15 days after
receipt of any such certificate.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 120 days prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Borrower in
writing of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Termination. If any Lender shall have delivered a notice or certificate
pursuant to paragraph (c) above, the Borrower shall have the right, at its own
expense, upon notice to such Lender and the Administrative Agent, to require
such Lender to terminate its Commitment (if outstanding) and to pay such Lender
in immediately available funds the principal of and interest accrued to the day
of payment on the Loans made by such Lender hereunder and all other amounts
accrued for its account or owed to it hereunder (including under Section 2.13);
provided that no such termination shall conflict with any law, rule, or
regulation or order of any Governmental Authority.

SECTION 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified by the Borrower in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.08(e) and is revoked in accordance herewith), or (d) the
assignment as a result of a request by the Borrower pursuant to Section 2.16(b)
or Section 2.12(e) of any Eurodollar Loan other than on the last day of the
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for its loss, cost and expense (excluding lost profits) attributable
to such event. In the case of a Eurodollar Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount reasonably
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day

 

S-53



--------------------------------------------------------------------------------

of the Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for Dollar deposits from other banks in the
eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
due hereunder within 15 days after receipt of any such certificate.

SECTION 2.14 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes; provided that, if the Borrower
or other applicable withholding agent shall be required by applicable law (as
determined in the good faith discretion of the applicable withholding agent) to
deduct and withhold any Taxes, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax or an Other Tax, then
the sum payable shall be increased by the Borrower as necessary so that after
all required deductions have been made (including deductions applicable to
additional sums payable under this Section 2.14) each Lender or Issuing Bank, as
the case may be (or, in the case of a payment made to the Administrative Agent
for its own account, the Administrative Agent) receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes payable by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document and any Other Taxes payable by the Administrative Agent, such Lender or
such Issuing Bank (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Each Lender or Issuing Bank that is entitled to an exemption from or
reduction of any applicable withholding Tax (including backup withholding Tax),
with respect to any payment under any Loan Document shall deliver to the
Borrower and the Administrative Agent at any time or

 

S-54



--------------------------------------------------------------------------------

times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation as may be prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent to
permit such payments to be made without such withholding Tax or at a reduced
rate. Each Lender or Issuing Bank hereby authorizes the Administrative Agent to
deliver to the Borrower and to any successor Administrative Agent any
documentation provided to the Administrative Agent pursuant to this
Section 2.14(e).

(ii) Without limiting the generality of the foregoing, any Foreign Lender or
Issuing Bank shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender or Issuing Bank becomes a party under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender or Issuing Bank is
legally eligible to do so), whichever of the following is applicable:

(I) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

(II) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(III) in the case of a Foreign Lender or Issuing Bank claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit F-1, or any other form
approved by the Administrative Agent, to the effect that such Foreign Lender or
Issuing Bank is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Foreign
Lender’s or Issuing Bank’s conduct of a U.S. trade or business and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or any successor forms),

(IV) to the extent a Foreign Lender or Issuing Bank is not the beneficial owner
(for example, where the Foreign Lender or Issuing Bank is a partnership, or a
participating Lender granting a typical participation), an Internal Revenue
Service Form W-8IMY (or any successor form), accompanied by a Form W-8ECI,
W-8BEN, W-8BEN-E, a certificate in substantially the form of Exhibit F-2,
Exhibit F-3 or Exhibit F-4, as applicable, Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Lender or Issuing Bank is a partnership (and not a participating Lender)
and one or more direct or indirect partners of such Foreign Lender or Issuing
Bank are claiming the portfolio interest exemption, such Foreign Lender or
Issuing Bank shall provide a certificate, in substantially the form of Exhibit
F-3, on behalf of such beneficial owner(s) (in lieu of requiring each beneficial
owner to provide such certificate); and

(V) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

 

S-55



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender or Issuing Bank under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, determine whether such Lender or Issuing Bank has
complied with such Lender’s or Issuing Bank’s obligations under FATCA and to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the First Amendment and Restatement Effective Date.

(iv) Any Lender or Issuing Bank that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
party under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of the Borrower or the Administrative Agent),
duly executed and properly completed copies of Internal Revenue Service Form W-9
certifying that it is not subject to U.S. federal backup withholding.

Each Lender or Issuing Bank shall, whenever a lapse in time or change in such
Lender’s or Issuing Bank’s circumstances renders any such forms, certificates or
other documentation so delivered pursuant to this Section 2.14(e) obsolete,
expired or inaccurate in any respect, promptly (1) deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor documentation
(including any new documentation reasonable requested by the Borrower or the
Administrative Agent), properly completed and duly executed by such Lender or
Issuing Bank, together with any other certificate or statement of exemption
required in order to confirm or establish such Lender’s or Issuing Bank’s status
or that such Lender or Issuing Bank is entitled to an exemption from or
reduction in any applicable withholding Tax or (2) notify Administrative Agent
and the Borrower of its legal ineligibility to deliver any such forms,
certificates or other documentation.

Notwithstanding any other provision of this Section 2.14(e), a Lender or Issuing
Bank shall not be required to deliver any documentation that such Lender or
Issuing Bank is not legally eligible to deliver.

(f) If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 2.14 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent, such Lender or such Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such Issuing Bank in the event the Administrative Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This Section 2.14(f) shall not be construed to require
the Administrative Agent, any Lender or any Issuing Bank to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential in its reasonable discretion) to the Borrower or any other Person.

 

S-56



--------------------------------------------------------------------------------

(g) Solely for purposes of FATCA, this Agreement and all Loans made hereunder
(including any Revolving Loans) have, at all times, not qualified as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(h) For the avoidance of doubt, the term “applicable law” in this Section 2.14
includes FATCA.

SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.12, Section 2.13 or
Section 2.14, or otherwise), or under any other Loan Document (except to the
extent otherwise provided therein), prior to 2:00 pm, New York City time, on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at the address provided
pursuant to Section 9.01, except as otherwise expressly provided in the relevant
Loan Document and except payments to be made directly to an Issuing Bank as
expressly provided herein and payments pursuant to Section 2.12, Section 2.13,
Section 2.14 and Section 9.03, which shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder or other action to
be taken by the Borrower hereunder or under any other Loan Document shall be due
on a day that is not a Business Day, the date for payment or action shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder or under any other Loan Document (except to
the extent otherwise provided therein) shall be made in Dollars.

(b) Application of Insufficient Payments. Any payments received by the
Administrative Agent (i) not constituting (A) a specific payment of principal,
unreimbursed LC Disbursements, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the Borrower), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.08),
or (C) proceeds of any Collateral, or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct to exercise remedies in accordance with the terms of
the Loan Documents, shall be applied, subject to any applicable Intercreditor
Agreement, (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties. For the avoidance of doubt, for purposes of
this Section 2.15(b), unreimbursed LC Disbursements shall be treated the same as
principal then due hereunder.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein
(including, without limitation, pursuant to transactions contemplated by
Section 2.18, 2.19, 2.20, 2.21 or 9.04(b)(v)): (i) each Borrowing shall be made
from the Lenders, each payment of commitment fee under Section 2.09 shall be
made for account of the Revolving Lenders, and each termination or reduction of
the amount of the Revolving Commitments under Section 2.06 shall be applied to
the respective Revolving Commitments of the Revolving Lenders, pro rata
according to the amounts of their respective Revolving Commitments of the
applicable Class; (ii) each Borrowing of a Class shall be allocated pro rata
among the

 

S-57



--------------------------------------------------------------------------------

Lenders according to the amounts of their respective Commitments of such Class
(in the case of the making of Loans) or their respective Loans of such
Class that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
of a Class by the Borrower shall be made for account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and (iv) each payment of interest on Loans of a Class by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on such Loans of such Class then due and payable to the
respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

  (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

  (ii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including, without limitation, pursuant to
transactions contemplated by Section 2.18, 2.19, 2.20 or 9.04(b)(v) and
including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section 2.15(d)
shall apply, unless pursuant to Section 2.20 or 9.04(b)(v)).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(e) Payments by the Borrower; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Banks hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

S-58



--------------------------------------------------------------------------------

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04,
Section 2.15(e) or 2.22(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to indemnify or pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or Section 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to indemnify or pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, or if any Lender becomes a Defaulting Lender, or if
any Lender shall withhold its consent (any such Lender, a “Non-Consenting
Lender”) to any amendment, waiver or other modification to this Agreement or any
other Loan Document that requires the consent of all the Lenders or each
affected Lender and that has been consented to by the Required Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.04), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

  (i) the Borrower or applicable assignee shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 9.04;

 

  (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.13) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

  (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

 

  (iv) such assignment does not conflict with applicable law;

 

S-59



--------------------------------------------------------------------------------

  (v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or modification.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 2.16, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any promissory notes
issued in respect of such Lender’s Loans; provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register.

SECTION 2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.09(a);

(b) the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender;

(c) if any LC Exposure exists at the time a Revolving Lender becomes a
Defaulting Lender then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent, without prejudice to any rights or remedies
of the Borrower against such Defaulting Lender, cash collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.22(k) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.17(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

S-60



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.17(c), then the fees otherwise payable to the Defaulting Lender
pursuant to Section 2.09(b) shall be allocated among the non-Defaulting Lenders
in accordance with such non-Defaulting Lenders’ Applicable Percentages of the
Revolving Facility; and

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.17(c), then, without prejudice to any rights
or remedies of any Issuing Bank or any Revolving Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and letter of credit fees payable under
Section 2.09(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated;

(d) so long as any Revolving Lender is a Defaulting Lender, the applicable
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.17(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15(d) but
excluding Section 2.16(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to such Issuing Bank hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Bank, to be
held in such account as cash collateral for future funding obligations of the
Defaulting Lender of any participating interest in any Letter of Credit,
(iv) fourth, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or an
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of LC Disbursements for which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.

 

S-61



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

Subject to Section 9.15, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

SECTION 2.18 Extensions of Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers made from time to time by the Borrower to all Lenders of any
Class of Loans or Commitments on a pro rata basis (based on the aggregate
outstanding Loans or Commitments of such Class), and on the same terms to each
such Lender (“Pro Rata Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Lenders that agree to such transactions
from time to time to extend the maturity date of such Lender’s Loans or
Commitments of such Class and to otherwise modify the terms of such Lender’s
Loans or Commitments of such Class pursuant to the terms of the relevant Pro
Rata Extension Offer (including, without limitation, increasing the interest
rate or fees payable in respect of such Lender’s Loans and/or, with respect to
Term Loans, modifying the amortization schedule in respect of such Term Loans).
For the avoidance of doubt, the reference to “on the same terms” in the
preceding sentence shall mean that all of the Loans or Commitments of such
Class are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same. Any such extension (an “Extension”) agreed to between the Borrower and any
such Lender (an “Extending Lender”) will be established under this Agreement by
implementing an Other Loan for such Lender (such extended Loan, an “Extended
Loan”) or another Class of commitments for such Lender (such extended
Commitment, an “Extended Commitment”). Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Loan shall be
made, which shall be a date not earlier than ten (10) Business Days after the
date on which notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion).

(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Commitments or Extended Loans of such Extending
Lender. Each Extension Amendment shall specify the terms of the applicable
Extended Commitments or Extended Loans; provided that (i) the terms applicable
to such Extended Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms and, subject
to clauses (ii) and (iii) of this proviso, optional prepayment, mandatory
prepayment (with respect to Term Loans), amortization (with respect to Term
Loans) or redemption terms or final maturity date, which shall be as agreed
between the Borrower and the Lenders providing such Extended Loans) shall (when
taken as a whole and as determined by the Borrower in good faith) be
substantially similar to, or not materially less favorable to the Borrower than,
the terms, taken as a whole, applicable to the existing Class of Loans or
Commitments being extended (except to the extent such covenants and other terms
apply solely to any period after the Maturity Date then in effect of the
existing Class of Loans being extended or are otherwise reasonably acceptable to
the Administrative Agent), (ii) the final maturity date of any Extended Loans
and Extended Commitments shall be no earlier than ninety-one (91) days after the
Latest Maturity Date in effect with respect to such Class as such offer relates
on the date of incurrence, (iii) the Weighted Average Life to Maturity of any
Extended Loans and Extended

 

S-62



--------------------------------------------------------------------------------

Commitments shall be no shorter than the remaining Weighted Average Life to
Maturity of the Class of Loans to which such offer relates, (iv) any Extended
Loans in the form of Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not a greater than pro rata basis) than the Initial
Term Loans and the Term B-1 Loans in any mandatory prepayment hereunder, and
(v) before and after giving effect to the Extension Amendment, no Event of
Default shall have occurred and be continuing. Upon the effectiveness of any
Extension Amendment, this Agreement shall be amended without the consent of any
other Lenders to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Loans or Extended Commitments evidenced
thereby as provided for in Section 9.02. Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Loan or Commitments will be automatically designated an Extended Loan
or Extended Commitments.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.18), (i) no
Extended Loan is required to be in any minimum amount or any minimum increment,
(ii) any Extending Lender may extend all or any portion of its Loans or
Commitments pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Loan or Extended Commitments), (iii) there shall be no condition
to any Extension of any Loan or Commitments at any time or from time to time
other than notice to the Administrative Agent of such Extension and the terms of
the Extended Loan implemented thereby, (iv) all Extended Loans and Extended
Commitments and all obligations in respect thereof shall be Obligations of the
Borrower under this Agreement and the other Loan Documents that rank equally and
ratably in right of security with all other Obligations of the Class being
extended, and (v) there shall be no borrower (other than the Borrowers) and no
guarantors (other than the Guarantors) in respect of any such Extended Loans or
Extended Commitments.

(e) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

SECTION 2.19 Refinancing Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Term
Loans”), all cash proceeds from the incurrence, issuance or sale by the Borrower
of which Refinancing Term Loans, net of all taxes paid or reasonably estimated
to be payable, directly or indirectly, as a result thereof and fees (including
investment banking fees, underwriting fees and discounts), commissions, costs
and other expenses, in each case incurred in connection with such incurrence,
issuance or sale, are used to Refinance in whole or in part any Loans (or one or
more Class(es) of Loans). Each such notice shall specify the applicable
Class(es) of Loans being refinanced and the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not earlier than five (5) Business Days after the
date on which such notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its sole discretion);
provided that:

 

  (i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date:

 

S-63



--------------------------------------------------------------------------------

(A) the representations and warranties of Borrower set forth in this Agreement
and the other Loan Documents shall be true and correct in all material respects
(except in the case of any such representations and warranty that expressly
relates to an earlier given date or period, in which case such representation
and warranty shall be true and correct in all material respects as of the
respective earlier date or respective period, as the case may be); and

(B) no Default shall have occurred and be continuing;

 

  (ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Maturity Date of the refinanced Loans;

 

  (iii) the Weighted Average Life to Maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining Weighted Average Life to Maturity of
the refinanced Loans;

 

  (iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Loans plus amounts
used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

 

  (v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms and optional prepayment, mandatory prepayment,
amortization or redemption terms, which shall be as agreed between the Borrower
and the Lenders providing such Refinancing Term Loans) shall (when taken as a
whole and as determined by the Borrower in good faith) be substantially similar
to, or not materially less favorable to the Borrower than, the terms (taken as a
whole) applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date then in effect or are otherwise reasonably acceptable to the Administrative
Agent); provided that any Refinancing Term Loans that are unsecured or rank
junior in right of security to the Initial Term Loans and the Term B-1 Loans
shall not have scheduled amortization commencing prior to the Latest Maturity
Date other than at a nominal rate;

 

  (vi) with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank junior in right of security to the Initial Term Loans and Term B-1
Loans, such Liens will be subject to a Permitted Junior Intercreditor Agreement;

 

  (vii) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans (unless
such other borrower or guarantor provides a Guarantee of the Obligations on
terms reasonably acceptable to the Administrative Agent substantially
concurrently with the making of such Refinancing Term Loans);

 

  (viii) Refinancing Term Loans shall not be secured by any asset of the
Borrower and its Subsidiaries other than the Collateral (or assets that become
Collateral substantially concurrently with the making of such Refinancing Term
Loans); and

 

S-64



--------------------------------------------------------------------------------

  (ix) Refinancing Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments hereunder, as specified in the applicable Refinancing Amendment.

(b) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
facilities (“Replacement Revolving Facilities”) providing for revolving
commitments (“Replacement Revolving Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Commitments under this Agreement. Each such notice shall
specify the date (each, a “Replacement Revolving Facility Effective Date”) on
which the Borrower proposes that the Replacement Revolving Commitments shall
become effective, which shall be a date not less than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its sole
discretion); provided, that: (i) before and after giving effect to the
establishment of such Replacement Revolving Commitments on the Replacement
Revolving Facility Effective Date, each of the conditions set forth in
Section 4.02 shall be satisfied; (ii) after giving effect to the establishment
of any Replacement Revolving Commitments and any concurrent reduction in the
aggregate amount of any other Revolving Commitments, the aggregate amount of
Revolving Commitments shall not exceed the aggregate amount of the Revolving
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date plus amounts used to pay fees, premiums, costs
and expenses (including original issue discount) and accrued interest associated
therewith; (iii) no Replacement Revolving Commitments shall have a final
maturity date (or require commitment reductions or amortizations) prior to the
Revolving Facility Commitment Termination Date for the Revolving Commitments
being replaced; (iv) all other terms applicable to such Replacement Revolving
Facility (other than provisions relating to (x) fees, interest rates and other
pricing terms and prepayment and commitment reduction and optional redemption
terms which shall be as agreed between the applicable Borrower and the Lenders
providing such Replacement Revolving Commitments and (y) the amount of any
letter of credit sublimit under such Replacement Revolving Facility, which shall
be as agreed between the applicable Borrower, the Lenders providing such
Replacement Revolving Commitments, the Administrative Agent and the replacement
issuing bank, if any, under such Replacement Revolving Commitments) taken as a
whole shall (as determined by the applicable Borrower in good faith) be
substantially similar to, or no more restrictive to the Borrower and the
Subsidiaries than, those applicable to the Revolving Commitments so replaced
(except to the extent such covenants and other terms apply solely to any period
after the latest Maturity Date with respect to the Revolving Commitments in
effect at the time of incurrence or are otherwise reasonably acceptable to the
Administrative Agent); and (v) there shall be no borrower (other than the
Borrowers) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; and (vi) Replacement Revolving Commitments and
extensions of credit thereunder shall not be secured by any asset of Borrower
and its Subsidiaries other than the Collateral. Solely to the extent that an
Issuing Bank is not a replacement issuing bank under a Replacement Revolving
Facility, it is understood and agreed that such Issuing Bank shall not be
required to issue any letters of credit under such Replacement Revolving
Facility and, to the extent it is necessary for such Issuing Bank to withdraw as
an Issuing Bank, as the case may be, at the time of the establishment of such
Replacement Revolving Facility, such withdrawal shall be on terms and conditions
reasonably satisfactory to such Issuing Bank in its sole discretion. The
Borrower agrees to reimburse each Issuing Bank in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

(c) The Borrower may approach any Lender or any other person that would be a
permitted assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans or Replacement Revolving Commitments; provided, that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans or Replacement Revolving Commitments may elect or decline, in its sole
discretion, to provide a Refinancing Loan or Replacement Revolving Commitments.
Any Refinancing

 

S-65



--------------------------------------------------------------------------------

Term Loans or Replacement Revolving Commitments made on any Refinancing
Effective Date shall be designated an additional Class of Loans for all purposes
of this Agreement; provided, further, that any Refinancing Term Loans or
Replacement Revolving Commitments may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans or Replacement
Revolving Commitments, be designated as an increase in any previously
established Class of Loans made to the Borrower.

(d) Any Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Commitments (as applicable) shall execute and
deliver to the Administrative Agent an amendment to this Agreement (a
“Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, if a Lender is providing a Refinancing
Term Loan, such Lender will be deemed to have an Other Term Loan having the
terms of such Refinancing Term Loan. Notwithstanding anything to the contrary
set forth in this Agreement or any other Loan Document (including without
limitation this Section 2.19), (i) no Refinancing Term Loan or Replacement
Revolving Commitment is required to be in any minimum amount or any minimum
increment, (ii) there shall be no condition to any incurrence of any Refinancing
Term Loan or Replacement Revolving Commitment at any time or from time to time
other than those set forth in clauses (a) or (b) above, as applicable, and
(iii) all Refinancing Term Loans, Replacement Revolving Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that rank equally and ratably in right of security with the
Initial Term Loans, the Term B-1 Loans and other Obligations (other than
Refinancing Term Loans or Replacement Revolving Commitments that rank junior in
right of security, and except to the extent any such Refinancing Term Loans or
Replacement Revolving Commitments are secured by the Collateral on a junior lien
basis in accordance with the provisions above). Upon the effectiveness of any
Refinancing Amendment, this Agreement shall be amended without the consent of
any other Lenders to the extent (but only to the extent) necessary to reflect
the existence and terms of the Refinancing Term Loans or Replacement Revolving
Commitments evidenced thereby as provided for in Section 9.02. Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.

SECTION 2.20 Loan Repurchases.

(a) Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase its Term Loans of one or more Classes (as
determined by the Borrower) (each, a “Purchase Offer”), each such Purchase Offer
to be managed exclusively by the Administrative Agent (or such other financial
institution chosen by the Borrower and reasonably acceptable to the
Administrative Agent) (in such capacity, the “Auction Manager”), so long as the
following conditions are satisfied:

 

  (i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.20 and the Auction Procedures;

 

  (ii) no Event of Default shall have occurred and be continuing on the date of
the delivery of each notice of an auction and at the time of (and immediately
after giving effect to) the purchase of any Term Loans in connection with any
Purchase Offer;

 

  (iii) the principal amount (calculated on the face amount thereof) of each and
all Classes of Term Loans that the Borrower offers to purchase in any such
Purchase Offer shall be no less than $50,000,000 (unless another amount is
agreed to by the Administrative Agent) (across all such Classes);

 

S-66



--------------------------------------------------------------------------------

  (iv) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans of the applicable Class or Classes so purchased by the Borrower
shall automatically be cancelled and retired by the Borrower on the settlement
date of the relevant purchase (and may not be resold) (without any increase to
Consolidated EBITDA as a result of any gains associated with cancellation of
debt), and in no event shall the Borrower be entitled to any vote hereunder in
connection with such Term Loans;

 

  (v) no more than one Purchase Offer with respect to any Class may be ongoing
at any one time;

 

  (vi) no Purchase Offer may be made with the proceeds of the Revolving Facility
and at the time of each purchase of Term Loans through a Purchase Offer, there
must be at least $500,000,000 of unborrowed commitments under the Revolving
Facility; provided that this clause (vi) shall not be applicable if, immediately
after giving effect to the consummation of such Purchase Offer, all Obligations
(other than contingent indemnification obligations not yet accrued and payable)
shall have been paid in full and any commitment of any Lender hereunder to
extend credit to the Borrower shall have terminated or expired;

 

  (vii) at the time of each purchase of Term Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Financial Officer certifying as to compliance with the preceding clause (vi);
and

 

  (viii) any Purchase Offer with respect to any Class shall be offered to all
Lenders holding Term Loans of such Class on a pro rata basis.

(b) The Borrower must terminate any Purchase Offer if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.20, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Loans of the applicable Class or Classes up to the settlement date
of such purchase and (y) such purchases (and the payments made by the Borrower
and the cancellation of the purchased Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.08 hereof.

(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.20; provided, that notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation

 

S-67



--------------------------------------------------------------------------------

to participate in any such Purchase Offer. For the avoidance of doubt, it is
understood and agreed that the provisions of Sections 2.13 and 9.04 will not
apply to the purchases of Term Loans pursuant to Purchase Offers made pursuant
to and in accordance with the provisions of this Section 2.20. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Article VIII and Section 9.03 to the same extent
as if each reference therein to the “Administrative Agent” were a reference to
the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Purchase Offer.

SECTION 2.21 Increase in Commitments.

(a) Borrower Request. Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more new Term Commitments (each an
“Incremental Term Loan Commitment”) or, prior to the Revolving Facility
Commitment Termination Date, one or more increases in the Revolving Commitments
(any such increase, an “Incremental Revolving Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”); provided
that, on the date on which such Incremental Term Loan Commitment is established,
the aggregate outstanding principal amount of Incremental Equivalent
Indebtedness, Incremental Term Loans and Incremental Loan Commitments incurred
from and after the Amendment No. 2 Effective Date shall not exceed the
Incremental Amount. Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which the Borrower proposes that the increased or
new Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each person (which much be a
person to whom Loans are permitted to be assigned pursuant to Section 9.04(b))
to whom the Borrower proposes any portion of such increased or new Commitments
be allocated and the amounts of such allocations; provided that any existing
Lender approached to provide all or a portion of the increased or new
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment.

(b) Conditions. The increased or new Commitments shall become effective, as of
such Increase Effective Date; provided that:

 

  (i) The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03;

 

  (ii) each of the representations and warranties made by the Borrower set forth
in Article III hereof or in any other Loan Document shall be true and correct in
all material respects on and as of Increase Effective Date (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and, to the extent such representations and warranties are
qualified as to materiality, Material Adverse Effect or similar language, such
representations shall be true and correct in all respects); provided, that, in
the case of Incremental Term Loans incurred to make an acquisition or other
investment permitted to be made hereunder, such representations and warranties
to be made on the Increase Effective Date shall be limited to the Specified
Representations and the “acquisition agreement representations” (or similar
representations) conformed as appropriate for such transaction;

 

  (iii) no Default (or, in the case of Incremental Term Loans incurred to make
an acquisition or other investment permitted hereunder no Event of Default
described in Section 7.01(a), (b), (h) or (i)) shall have occurred and be
continuing or would result from the borrowings to be made on the Increase
Effective Date; and

 

S-68



--------------------------------------------------------------------------------

  (iv) the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

(c) Terms of New Loans and Commitments. The terms of Loans made pursuant to
Incremental Term Loan Commitments shall be, except as otherwise set forth herein
or in the Increase Joinder, identical to (i) the Term B-1 Loans (“Incremental
Term B Loans”) or (ii) the Initial Term Loans (“Incremental Term A Loans,” and,
together with any Incremental Term B Loan, the “Incremental Term Loans”) (it
being understood that Incremental Term Loans may be part of an existing Class of
Term Loans); provided that (i) the final maturity date of (x) all Incremental
Term B Loans shall not be earlier than the latest Maturity Date with respect to
the Term B-1 Loans then in effect and (y) all Incremental Term Loans shall not
be earlier than the latest Maturity Date with respect to the Initial Term Loans
then in effect, (ii) the Weighted Average Life to Maturity of all
(x) Incremental Term B Loans shall not be shorter than the remaining Weighted
Average Life to Maturity of the existing Term B-1 Loans and (y) Incremental Term
Loans shall be no shorter than the Weighted Average Life to Maturity of all
existing Initial Term Loans, (iii) Incremental Term Loans shall not participate
on a greater than pro rata basis with the Term Loans in any mandatory
prepayments hereunder (other than scheduled amortization payments), (iv) the
All-in Yield for (x) the new Incremental Term A Loans shall be determined by the
Borrower and the applicable new Lenders and (y) the new Incremental Term B Loans
shall be determined by the Borrower and the applicable new Lenders, except that
the All-in Yield in respect of any such Incremental Term B Loans may exceed the
All-in Yield in respect of the Term B-1 Loans by no more than 0.50%, or if it
does so exceed such All-in Yield (such difference, the “Term Yield
Differential”) then the Applicable Rate (or the “Adjusted LIBO Rate floor” as
provided in the following proviso) applicable to such Term B-1 Loans shall be
increased such that after giving effect to such increase, the Term Yield
Differential shall not exceed 0.50%; provided that to the extent any portion of
the Term Yield Differential is attributable to a higher “Adjusted LIBO Rate
floor” being applicable to such Incremental Term B Loans, such floor shall only
be included in the calculation of the Term Yield Differential to the extent such
floor is greater than the Adjusted LIBO Rate in effect for an Interest Period of
three months’ duration at such time, and, with respect to such excess, the
“Adjusted LIBO Rate floor” applicable to the outstanding Term B-1 Loans shall be
increased to an amount not to exceed the “Adjusted LIBO Rate floor” applicable
to such Incremental Term B Loans prior to any increase in the Applicable Rate
applicable to such Term B-1 Loans then outstanding, and (v) all other terms
applicable to such Incremental Term Loans (other than those specified in
clauses (i) through (v) above) shall not be more restrictive (taken as a whole)
than those applicable to the Revolving Facility, Initial Term Loans or Term B-1
Loans, except to the extent (a) this Agreement shall be modified to grant the
Revolving Facility, Initial Term Loans and Term B-1 Loans the benefit of such
more restrictive provisions, (b) applicable solely to periods after the Latest
Maturity Date in effect at the time of incurrence or issuance of such
Incremental Term Loans or (c) as otherwise agreed by the Administrative Agent in
its reasonable discretion. The terms of any Incremental Revolving Commitment
shall be the same as those of the Revolving Commitment or any Extended
Commitment; provided that any Replacement Revolving Commitment may have a later
maturity date than, and pricing and fees different from, those applicable to the
Revolving Commitment and Extended Commitment.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. For purposes of this Agreement and the other Loan
Documents, if a Lender is providing an Incremental Term Loan, such Lender will
be deemed to have an Other Loan having the terms of such Incremental Term Loan.
The Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative

 

S-69



--------------------------------------------------------------------------------

Agent, to effect the provisions of this Section 2.21. In addition, unless
otherwise specifically provided herein, all references in Loan Documents to
Loans shall be deemed, unless the context otherwise requires, to include
references to Incremental Term Loans and Loans under any Incremental Revolving
Commitment, made pursuant to this Agreement.

(d) Adjustment of Revolving Loans. If any Revolving Loan or Letter of Credit
shall be outstanding on the relevant Increase Effective Date, the Borrower shall
have borrowed Revolving Loans from each of the Lenders providing Incremental
Revolving Commitments on the Increase Effective Date, and such Lenders shall
have made Revolving Loans to the Borrower (in the case of Eurodollar Loans, with
Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s)) and shall be deemed to have acquired participations in any
outstanding Letters of Credit, and (notwithstanding the provisions of
Section 2.15 requiring that borrowings and prepayments be made ratably in
accordance with the principal amounts of the Loans held by the Lenders) the
Borrower in coordination with the Administrative Agent shall have taken such
actions, including, if necessary, prepaying Loans held by the other Revolving
Lenders (together with accrued interest thereon and any amounts owing pursuant
to Section 2.13 as a result of such payment) in such amounts as may be necessary
so that after giving effect to such Revolving Loans, purchases and prepayments
the Revolving Loans (and Interest Period(s) of Eurodollar Loan(s)) and the LC
Exposure shall be held by the Revolving Lenders pro rata in accordance with the
respective amounts of their Revolving Commitments (as so increased) and, in that
connection, the applicable Issuing Bank shall be deemed to have released any
Revolving Lenders so deemed to have sold participations in outstanding Letters
of Credit on the date of such replacement from such sold participation. If there
is a new borrowing of Revolving Loans on such Increase Effective Date, the
Revolving Lenders after giving effect to such Increase Effective Date shall make
such Revolving Loans in accordance with Section 2.01(b).

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, as set forth
in the Increase Joinder. The Loan Parties and Pledgors shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Collateral Documents
continue to be perfected under the UCC or otherwise after giving effect to the
establishment of any such Class of Loans or any such new Commitments.

SECTION 2.22 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Revolving Loans provided for in Section 2.01(b), the Borrower may request
an Issuing Bank to issue, at any time and from time to time during the
Availability Period, Letters of Credit for its own account in such form as is
acceptable to the Administrative Agent and the applicable Issuing Bank in its
reasonable determination. Letters of Credit issued hereunder shall constitute
utilization of the Revolving Commitments.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to an Issuing Bank and the Administrative Agent (at
least three (3) Business Days in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be

 

S-70



--------------------------------------------------------------------------------

amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
the applicable Issuing Bank’s standard form in connection with any request for a
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. No
Issuing Bank shall be under any obligation to issue any Letter of Credit if the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank now or hereafter applicable to letters of credit generally
(including, for the avoidance, with respect to whether such Issuing Bank may
issue trade and commercial letters of credit).

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (A) (and upon issuance, amendment, renewal or extension of
each Letter of Credit the Borrower shall be deemed to represent and warrant
that) immediately after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure shall not exceed $150,000,000, (ii) the
LC Exposure in respect of Letters of Credit issued by such Issuing Bank does not
exceed its Letter of Credit Sublimit (unless such Issuing Bank agrees to do so
in its sole discretion) and (iii) the total Revolving Credit Exposures shall not
exceed the total Revolving Commitments, and (B) the Issuing Bank shall not have
received written notice from the Administrative Agent (at the request of the
Required Lenders) at least one Business Day prior to the requested date of
issuance, amendment, renewal or extension that one or more of the conditions
contained in Section 4.02 shall not be satisfied with respect thereto.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date twelve months after the date of the
issuance of such Letter of Credit and (ii) the date that is five Business Days
prior to the Revolving Facility Commitment Termination Date; provided, that a
Letter of Credit may provide for the automatic renewal thereof for additional
one-year periods (but shall in no event extend beyond the date referred to in
clause (ii) above).

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by an Issuing Bank, and without
any further action on the part of an Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations and fund ABR Loans pursuant to this sentence of this clause
(e) and the next sentence hereof in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments.

In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Revolving Lender’s
Applicable Percentage of each LC Disbursement made by the applicable Issuing
Bank promptly upon the request of the applicable Issuing Bank at any time from
the time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason. Each such payment shall be deemed to be
an ABR Loan by such Revolving Lender and shall be made without any offset,
abatement, withholding or reduction whatsoever. Each such payment shall be made
in the same manner as provided in Section 2.04 with respect to Loans made by
such Revolving Lender (and Section

 

S-71



--------------------------------------------------------------------------------

2.04 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
the next following paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that the Revolving
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then to such Revolving Lenders and the applicable
Issuing Bank as their interests may appear.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse the applicable Issuing Bank
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 3:00 p.m., New York City
time, on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. The Borrower’s obligations under this clause (f) shall be
satisfied to the extent of the making of ABR Loans under clause (e) above.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.

Neither the Administrative Agent, the Revolving Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by any Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of an Issuing Bank; provided that the foregoing shall
not be construed to excuse an Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by any Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), the applicable Issuing Bank shall be deemed to have
exercised care in each such determination, and that:

 

  (i) The applicable Issuing Bank may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

S-72



--------------------------------------------------------------------------------

  (ii) The applicable Issuing Bank shall have the right, in its sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

 

  (iii) this sentence shall establish the standard of care to be exercised by
the applicable Issuing Bank when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

(h) Disbursement Procedures. The applicable Issuing Bank shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The applicable
Issuing Bank shall promptly after such examination notify the Administrative
Agent and the Borrower of such demand for payment and whether the applicable
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement (including through the
making of ABR Loans as contemplated above), when due pursuant to paragraph (f)
of this Section, then Section 2.10(c) shall apply. Interest accrued pursuant to
this paragraph shall be for account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section to reimburse the applicable Issuing
Bank shall be for account of such Revolving Lender to the extent of such
payment.

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement between the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.09(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
more than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant

 

S-73



--------------------------------------------------------------------------------

to this paragraph, the Borrower shall immediately deposit into an account
established and maintained on the books and records of the Administrative Agent,
which account may be a “securities account” (within the meaning of Section 8-501
of the Uniform Commercial Code as in effect in the State of New York), in the
name of the Administrative Agent and for the benefit of the Lenders, an amount
in cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense (provided that absent the Borrower’s express written agreement,
the only such investments will be in cash equivalent investments), such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing 100% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower (together with all interest or profits, if any,
thereon) within three Business Days after all Events of Default have been cured
or waived.

(l) Resignation. Subject to the consent of the Borrower, any Issuing Bank may
resign at any time by giving 30 days’ prior notice to the Administrative Agent,
the Lenders and the Borrower. After the resignation of an Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit or to extend, renew or increase any existing Letter of Credit.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, each Issuing
Bank and each of the Lenders that:

SECTION 3.01 Organization; Powers; Governmental Approvals.

(a) The Borrower and each Principal Subsidiary (i) is duly organized, validly
existing and in good standing (to the extent the concept is applicable in such
jurisdiction) under the laws of the jurisdiction of its organization, (ii) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and (iii) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not have a Material Adverse Effect.

 

S-74



--------------------------------------------------------------------------------

(b) Each Loan Party’s and each Pledgor’s execution, delivery and performance of
the Loan Documents to which it is a party are within its corporate powers and
have been duly authorized by all necessary action. Each of the Loan Documents to
which such Loan Party or Pledgor is a party constitutes the legal, valid and
binding obligation of such Loan Party or Pledgor, enforceable against such Loan
Party or Pledgor in accordance with its terms (except as such enforceability may
be limited by (i) applicable bankruptcy, reorganization, insolvency, moratorium
and other laws affecting the rights of creditors generally, (ii) general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), and (iii) requirements of reasonableness, good faith and fair
dealing).

(c) Each Loan Party’s and each Pledgor’s execution, delivery and performance of
the Loan Documents to which it is a party do not violate or create a default
under (i) applicable law, (ii) its constituent documents, or (iii) any
contractual provision binding upon it, except to the extent (in the case of
violations or defaults described under clauses (i) or (iii)) such violation or
default would not reasonably be expected to result in a Material Adverse Effect
and would not have an adverse effect on the validity, binding effect or
enforceability of this Agreement or any other Loan Document and would not
materially adversely affect any of the rights of the Administrative Agent or any
Lender under or in connection with this Agreement or any other Loan Document.

(d) Except for (i) any Governmental Approvals required in connection with any
Borrowing (such approvals being “Borrowing Approvals”) and (ii) any Governmental
Approvals the failure to obtain which could not reasonably be expected to result
in a Material Adverse Effect or affect the validity or enforceability of this
Agreement or any other Loan Document, all Governmental Approvals required in
connection with the execution and delivery by the Loan Parties and the Pledgors
of this Agreement and the other Loan Documents to which each is a party and the
performance by the Loan Parties and the Pledgors of their respective obligations
hereunder and thereunder have been, and, prior to the time of any Borrowing, all
Borrowing Approvals will be, duly obtained, are (or, in the case of Borrowing
Approvals, will be) in full force and effect without having been amended or
modified in any manner that may impair the ability of the Loan Parties or the
Pledgors to perform their respective obligations under this Agreement and the
other Loan Documents, and are not (or, in the case of Borrowing Approvals, will
not be) the subject of any pending appeal, stay or other challenge.

SECTION 3.02 Financial Statements. The Borrower has furnished its most recent
filings with the SEC on Forms 10-K and 10-Q. Such Forms 10-K and 10-Q do not, as
of the dates specified therein or for the periods covered thereby, as
applicable, contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement therein, in light of the
circumstances under which it was made, not materially misleading as of such
dates or for such periods, as applicable, in light of the circumstances under
which such statements were made. Each of the financial statements in such Forms
10-K and 10-Q has been, and each of the most recent financial statements to be
furnished pursuant to Section 5.02 will be, prepared in accordance with GAAP
applied consistently with prior periods (subject, in the case of any such
unaudited financial statements, to the absence of footnotes and normal year-end
audit adjustments), except as therein noted and except for changes in FASB ASC
840, and fairly presents or will fairly present in all material respects the
consolidated financial position of the Borrower and its Subsidiaries as of the
date thereof and the results of the operations of the Borrower and its
Subsidiaries for the period then ended.

SECTION 3.03 No Material Adverse Change. Since the date of the Borrower’s most
recent financial statements contained in its Annual Report on Form 10-K for the
fiscal year ended December 31, 2015, there has been no material adverse change
in, and there has occurred no event or condition which is likely to result in a
material adverse change in, the financial condition, results of operations,
business, assets or operations of the Borrower and the Subsidiaries taken as a
whole (it being understood that the consummation of an Asset Exchange shall not
constitute such a material adverse change).

 

S-75



--------------------------------------------------------------------------------

SECTION 3.04 Titles to Properties; Possession Under Leases.

(a) Each of the Borrower and the Principal Subsidiaries has good and marketable
title to, or valid leasehold interests in, or other rights to use or occupy, all
its properties and assets, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except as
would not reasonably be expected to have a Material Adverse Effect. All such
material properties and assets are free and clear of Liens securing
Indebtedness, other than Liens expressly permitted by Section 6.01.

(b) Each of the Borrower and the Principal Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect, except where such failure to comply or maintain
such leases in full force and effect would not have a Material Adverse Effect.
Each of the Borrower and the Subsidiaries enjoys peaceful and undisturbed
possession under all such material leases except where such failure would not
have a Material Adverse Effect.

SECTION 3.05 Ownership of Subsidiaries. The Borrower owns, directly or
indirectly, free and clear of any Lien (other than Liens expressly permitted by
Section 6.01 or 6.02), all of the issued and outstanding shares of common stock
of each of the Principal Subsidiaries.

SECTION 3.06 Litigation; Compliance with Laws.

(a) There is no action, suit, or proceeding, or any governmental investigation
or any arbitration, in each case pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of the Subsidiaries or any material
property of any thereof before any court or arbitrator or any governmental or
administrative body, agency, or official which (i) challenges the validity of
this Agreement or any other Loan Document, (ii) may reasonably be expected to
have a material adverse effect on the ability of the Loan Parties or Pledgors to
perform any of their respective obligations under this Agreement or any other
Loan Document or on the rights of or benefits available to the Lenders under
this Agreement or any other Loan Document or (iii) except with respect to
Disclosed Matters, may reasonably be expected to have a Material Adverse Effect.

(b) Neither the Borrower nor any of the Subsidiaries is in violation of any law,
rule, or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to result in a Material Adverse Effect.

(c) Except with respect to Disclosed Matters, (i) the Borrower and each of its
Subsidiaries have complied with all Environmental Laws, except to the extent
that failure to so comply is not reasonably likely to have a Material Adverse
Effect, (ii) neither the Borrower nor any of its Subsidiaries has failed to
obtain, maintain or comply with any permit, license or other approval under any
Environmental Law, except where such failure is not reasonably likely to have a
Material Adverse Effect, (iii) neither the Borrower nor any of its Subsidiaries
has received notice of any failure to comply with any Environmental Law or
become subject to any liability under any Environmental Law, except where such
failure or liability is not reasonably likely to have a Material Adverse Effect,
(iv) no facilities of the Borrower or any of its Subsidiaries are used to manage
any Specified Substance in violation of any law, except to the extent that such
violations, individually or in the aggregate, are not reasonably likely to have
a Material Adverse Effect, and (v) the Borrower is aware of no events,
conditions or circumstances involving any Release of a Specified Substance that
is reasonably likely to have a Material Adverse Effect.

SECTION 3.07 Agreements. Neither the Borrower nor any of the Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

 

S-76



--------------------------------------------------------------------------------

SECTION 3.08 Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose which entails a
violation of, or which is inconsistent with, the provisions of the Margin
Regulations.

SECTION 3.09 Investment Company Act. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
as an “investment company” under, the Investment Company Act of 1940.

SECTION 3.10 Use of Proceeds. The Borrower will use the proceeds of (i) the Term
B-1 Loans for general corporate purposes, including to repurchase, redeem or
defease any of the Borrower’s and its Subsidiaries’ existing indebtedness and to
pay the fees, premiums, expenses and other transaction costs incurred in
connection therewith and in connection with Increase Joinder No. 1 and the
arrangement and funding of the Term B-1 Loans thereunder (the transactions in
this clause (i), the “Increase Joinder Transactions”), (ii) any Incremental Term
Loans for the purposes specified in the Increase Joinder and (iii) the Revolving
Loans for general corporate purposes, including working capital and one or more
acquisitions or Asset Exchanges; provided that in the case of this clause
(iii) no such proceeds of Revolving Loans shall be used (x) directly or
indirectly in connection with any Hostile Acquisition or (y) if the aggregate
undrawn amount of Revolving Commitments at such time is less than $250,000,000,
to make any Restricted Payments.

SECTION 3.11 Tax Returns. Each of the Borrower and each of the Subsidiaries has
filed or caused to be filed all Federal, state and local and non-U.S. Tax
returns required to have been filed by it and has paid or caused to be paid all
Taxes required to be paid by it (whether or not shown in such Tax returns) and
satisfied all of its withholding Tax obligations, except (i) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or applicable Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP or (ii) where such failure to file, pay or
satisfy would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.12 No Material Misstatements. All information (other than any
projections, estimates, forecasts, other information of a forward-looking nature
and information of a general economic or industry-specific nature) furnished in
writing or formally presented at a general meeting of the Lenders by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the syndication or negotiation of or otherwise pursuant to this Agreement
or any other Loan Document, when taken as a whole (giving effect to all
supplements and updates thereto and the information in the periodic and other
reports of the Borrower filed with the SEC), does not (when furnished) contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein (when taken as a
whole) not materially misleading in light of the circumstances under which such
statements were made.

SECTION 3.13 Employee Benefit Plans.

(a) Each Plan is in compliance with ERISA, except for such noncompliance that
has not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect.

(b) No Plan has an accumulated or waived funding deficiency within the meaning
of Section 412 or Section 418B of the Code and no failure to satisfy the minimum
funding standard under Section 412 of the Code has occurred, whether or not
waived, with respect to any Plan, except for any such deficiency or failure that
has not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect.

 

S-77



--------------------------------------------------------------------------------

(c) No proceedings have been instituted to terminate any Plan, except for such
proceedings where the termination of a Plan has not resulted, and could not
reasonably be expected to result, in a Material Adverse Effect.

(d) Neither the Borrower nor any Subsidiary or ERISA Affiliate has incurred any
liability to or on account of a Plan under ERISA (other than obligations to make
contributions in accordance with such Plan), and no condition exists which
presents a material risk to the Borrower or any Subsidiary of incurring such a
liability, except for such liabilities that have not resulted, and could not
reasonably be expected to result, in a Material Adverse Effect.

SECTION 3.14 Insurance. Each of the Borrower and the Principal Subsidiaries
maintains insurance with financially sound and reputable insurers, or
self-insurance, with respect to its properties and business against loss or
damage of the kind customarily insured against by reputable companies in the
same or similar business and of such types and in such amounts (with such
deductible amounts) as is customary for such companies under similar
circumstances.

SECTION 3.15 Patriot Act; FCPA; Sanctions.

(a) Each of the Borrower and its Subsidiaries is in compliance in all material
respects with the Patriot Act.

(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures reasonably designed to achieve compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws, the FCPA and applicable Sanctions, and the
Borrower and its Subsidiaries, and to the knowledge of the Borrower or such
Subsidiary, its respective officers, employees and directors, are in compliance
with Anti-Corruption Laws, the FCPA and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees is a Sanctioned Person. No Borrowing, use of proceeds, or other
transaction contemplated by the Transactions will violate Anti-Corruption Laws,
the FCPA or applicable Sanctions.

SECTION 3.16 Collateral Documents. The Pledge Agreement is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Pledged Collateral
described therein. As of the First Amendment and Restatement Effective Date, in
the case of the issued and outstanding equity interests of the Pledged
Subsidiaries described in the Pledge Agreement as of the First Amendment and
Restatement Effective Date, when certificates representing such equity interests
and required to be delivered under the Pledge Agreement are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Pledge Agreement, when a financing statement in appropriate form is filed in the
office specified in the Pledge Agreement, the Collateral Agent, for the benefit
of the Secured Parties, shall have a fully perfected Lien (subject to all Liens
permitted pursuant to Section 6.01) on, and security interest in, all right,
title and interest of Pledgors in such Pledged Collateral as security for the
Secured Obligations to the extent perfection of such Lien can be obtained by
filing Uniform Commercial Code financing statements or possession, in each case
prior and superior in right to the Lien of any other Person (except for all
Liens permitted pursuant to Section 6.01).

SECTION 3.17 Solvency. As of the First Amendment and Restatement Effective Date,
the Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

 

S-78



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01 First Amendment and Restatement Effective Date. Each of the
following conditions shall be satisfied on the First Amendment and Restatement
Effective Date (or waived in accordance with Section 9.02):

(a) Executed Counterparts. The Administrative Agent shall have received from the
Borrower, Administrative Agent, the Required Lenders (as defined in the Existing
Term Loan Credit Agreement) and each Revolving Lender either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

(b) Opinion of General Counsel to the Borrower. The Administrative Agent shall
have received a favorable written opinion (addressed to the Administrative Agent
and the Lenders and dated the First Amendment and Restatement Effective Date) of
Mark D. Nielsen, Esq., General Counsel to the Borrower, covering such matters
relating to the Borrower and this Agreement as the Administrative Agent shall
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

(c) Opinion of Special New York Counsel to the Borrower. The Administrative
Agent shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the First Amendment and
Restatement Effective Date) of Mayer Brown LLP, special New York Counsel to the
Borrower, covering such matters relating to the Borrower and this Agreement as
the Administrative Agent shall reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

(d) Corporate Documents. The Administrative Agent shall have received (i) a
recently dated certificate as to the good standing of the Borrower under the
laws of its jurisdiction of incorporation, and (ii) a certificate of the
secretary or assistant secretary of the Borrower certifying (x) that attached
thereto are true and complete copies of (1) the certificate of incorporation,
certificate of formation or equivalent formation document of the Borrower, and
all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, (2) the bylaws,
operation agreement, limited liability company agreement or equivalent document
of the Borrower as in effect on the First Amendment and Restatement Effective
Date, and (3) the resolutions of the board of directors (or other appropriate
governing body) of the Borrower, authorizing the borrowings contemplated
hereunder, the execution, delivery and performance of this Agreement and the
other Loan Documents to which the Borrower are contemplated to be a party, and
(y) as to the incumbency and genuineness of the signature of each officer of the
Borrower executing Loan Documents.

(e) Fees. The Administrative Agent and the Joint Lead Arrangers shall have
received payment of all fees as the Borrower shall have agreed to pay on or
prior to the First Amendment and Restatement Effective Date to the
Administrative Agent or any Joint Lead Arranger in connection herewith,
including the reasonable and documented fees and expenses of Cahill Gordon &
Reindel LLP, special New York counsel to JPMorgan Chase Bank, N.A., in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents (to the extent that statements in
reasonable detail for such fees and expenses have been delivered to the Borrower
at least two (2) Business Days prior to the First Amendment and Restatement
Effective Date).

 

S-79



--------------------------------------------------------------------------------

(f) Patriot Act. The Administrative Agent shall have received, at least three
(3) Business Days prior to the First Amendment and Restatement Effective Date,
all documentation and other information with respect to the Borrower that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act, that has been requested at least ten (10) Business Days prior to
the First Amendment and Restatement Effective Date.

(g) Collateral and Guarantee Requirement.

 

  (i) The Administrative Agent shall have received a duly executed and delivered
Reaffirmation of the Pledge Agreement from Frontier Communications ILEC, the
Borrower and Frontier North in form and substance reasonably satisfactory to the
Administrative Agent;

 

  (ii) the Collateral Agent shall have received all certificates or instruments
evidencing the issued and outstanding equity interests of each Pledged
Subsidiary required to be pledged on the First Amendment and Restatement
Effective Date, accompanied by stock powers undated and endorsed in blank (or
arrangements reasonably satisfactory to the Administrative Agent and the
Collateral Agent shall have been made for the foregoing);

 

  (iii) the Administrative Agent shall have received a UCC financing statement
identifying each Pledgor required to be party to the Pledge Agreement on the
First Amendment and Restatement Effective Date as the debtor and the Collateral
Agent as the secured party, in appropriate form for filing under the UCC;

 

  (iv) the Administrative Agent shall have received the results of recent UCC,
tax and judgment Lien searches with respect to the Borrower, each Pledgor and
each Pledged Subsidiary, and such searches shall reveal no Liens except for
Liens permitted hereunder or to be discharged on the First Amendment and
Restatement Effective Date (or with respect to which arrangements reasonably
satisfactory to the Administrative Agent shall have been made to discharge such
Liens); and

 

  (v) the Collateral Agent shall have a valid and perfected security interest,
for the benefit of the Secured Parties, in the Pledged Collateral pursuant to
the Pledge Agreement to the extent perfection of such security interest can be
obtained by filing a Uniform Commercial Code financing statement or possession;

provided that the foregoing requirement shall not be required to be satisfied
until the date required pursuant to Section 5.09.

(h) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Financial Officer of the Borrower confirming compliance with
the conditions set forth in Sections 4.01(j), (k) and (l).

(i) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate.

 

S-80



--------------------------------------------------------------------------------

(j) No Material Adverse Effect. Since December 31, 2015, there shall not have
occurred any event, occurrence, development, state of facts, effect, condition
or change that, individually or in the aggregate, has had or is reasonably
likely to have, a Material Adverse Effect.

(k) Representations and Warranties. The representations and warranties in
Article III shall be true and correct in all material respects as of the First
Amendment and Restatement Effective Date (except in the case of any such
representations and warranty that expressly relates to an earlier given date or
period, in which case such representation and warranty shall be true and correct
in all material respects as of the respective earlier date or respective period,
as the case may be, and, to the extent such representations and warranties are
qualified as to materiality, Material Adverse Effect or similar language, such
representations shall be true and correct in all respects).

(l) No Default. No Default shall have occurred and be continuing.

The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment and Restatement Effective Date, and such notice shall be conclusive
and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make any Loan,
including any Loans on the First Amendment and Restatement Effective Date (but
not a conversion or continuation of Loans that does not increase the principal
amount of such Loans), and of each Issuing Bank to issue, amend, renew or extend
any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) the representations and warranties of each Loan Party set forth in this
Agreement and in the other Loan Documents, as applicable, shall be true and
correct in all material respects on and as of the date of such Loan or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and, to the extent such
representations and warranties are qualified as to materiality, Material Adverse
Effect or similar language, such representations shall be true and correct in
all respects);

(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

(c) the Administrative Agent shall have received a Borrowing Request with
respect to such credit event;

provided that in the case of Incremental Term Loans incurred to make an
acquisition or other investment permitted to be made hereunder, the requirements
pursuant to clauses (a) and (b) above shall be replaced by the requirements set
forth in Section 2.21(b).

Each Borrowing and each issuance or amendment increasing the amount of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of the preceding sentence.

 

S-81



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with the Administrative Agent, each Issuing
Bank and each Lender that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan (or any portion thereof), or any other
expenses or amounts payable hereunder (other than contingent obligations in
respect of which no claim has been made), shall be unpaid, or any Letter of
Credit shall remain outstanding, the Borrower will:

SECTION 5.01 Existence; Businesses and Properties.

(a) Preserve and maintain, cause each of the Principal Subsidiaries to preserve
and maintain, and cause each other Subsidiary to preserve and maintain, (i) its
legal existence (except, with respect to any Subsidiary other than a Principal
Subsidiary, to the extent failure to do so would not be reasonably expected to
result in a Material Adverse Effect) and (ii) rights and franchises (except to
the extent failure to do so would not be reasonably expected to result in a
Material Adverse Effect); provided that the legal existence of any Principal
Subsidiary may be terminated if such termination is not disadvantageous to the
Administrative Agent or any Lender;

(b) continue to own (directly or indirectly) all of the outstanding shares of
common stock of each Principal Subsidiary, except in connection with an Asset
Exchange or pursuant to any sale of shares of common stock of such Principal
Subsidiary not prohibited hereunder;

(c) comply, and cause each of the Subsidiaries to comply with all applicable
laws, rules, regulations and orders, including all Environmental Laws, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect;

(d) maintain in effect and enforce policies and procedures reasonably designed
to achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws, the FCPA and
applicable Sanctions;

(e) pay, and cause each of the Subsidiaries to pay, before any such amounts
become delinquent, (i) all Taxes imposed upon it or upon its property, and
(ii) all claims (including claims for labor, materials, supplies, or services)
that would, if unpaid, become a Lien upon its property, in each case, except to
the extent (x) the validity or amount thereof is being disputed in good faith,
and the Borrower or applicable Subsidiary has maintained adequate reserves with
respect thereto, or (y) the failure to so pay would not be reasonably expected
to cause a Material Adverse Effect;

(f) keep, and cause each of the Subsidiaries to keep, proper books of record and
account, containing complete and accurate entries of all material financial and
business transactions of the Borrower and such Subsidiary in all material
respects;

(g) continue to carry on, and cause each Principal Subsidiary to continue to
carry on (so long as such Principal Subsidiary is a Principal Subsidiary),
substantially the same type of business as the Borrower or such Principal
Subsidiary conducted as of the First Amendment and Restatement Effective Date or
other business reasonably related ancillary, similar, complementary or
synergistic thereto or a reasonable extension, development or expansion thereof,
except for changes in such business that result from an Asset Exchange; and

 

S-82



--------------------------------------------------------------------------------

(h) maintain or cause to be maintained insurance with financially sound and
reputable insurers, or self-insurance, with respect to its properties and
business and the properties and business of the Subsidiaries against loss or
damage of the kinds customarily insured against by reputable companies in the
same or similar businesses, such insurance to be of such types and in such
amounts (with such deductible amounts) as is customary for such companies under
similar circumstances;

provided that the foregoing shall not limit the right of the Borrower or any of
its Subsidiaries to engage in any transaction not otherwise prohibited by
Section 6.02, 6.03 or 6.04.

SECTION 5.02 Financial Statements, Reports, Etc. In the case of the Borrower,
furnish to the Administrative Agent:

(a) as soon as available and in any event within 110 days after the end of each
fiscal year, consolidated balance sheets and the related statements of income
and cash flows of the Borrower and its Subsidiaries (the Borrower and its
Subsidiaries being collectively referred to as the “Companies”) as of the close
of such fiscal year (which requirement shall be deemed satisfied by the delivery
of the Borrower’s Annual Report on Form 10-K (or any successor form) for such
year), all audited by KPMG LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Companies on a consolidated basis in accordance with GAAP consistently applied;

(b) within 65 days after the end of each of the first three fiscal quarters of
each fiscal year, consolidated balance sheets and related statements of income
and cash flows of the Companies as of the close of such fiscal quarter and the
then elapsed portion of the fiscal year (which requirement shall be deemed
satisfied by the delivery of the Borrower’s Quarterly Report on Form 10-Q (or
any successor form) for such quarter), each certified by a Financial Officer as
fairly presenting in all material respects the financial condition and results
of operations of the Companies on a consolidated basis in accordance with GAAP
consistently applied, subject to the absence of footnotes and normal year-end
audit adjustments;

(c) (i) concurrently with any delivery of financial statements under paragraph
(a) or (b) of this Section 5.02, a certificate of a Financial Officer of the
Borrower (x) certifying as to whether a Default has occurred that is continuing
and, if a Default has occurred that is continuing, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(y) so long as any Financial Covenant Loans are outstanding or Financial
Covenant Commitments are in effect, setting forth reasonably detailed
calculations (including with respect to any pro forma effect given to a Material
Transaction) demonstrating compliance with Section 6.07 as of the last day of
the most recent fiscal quarter covered by such financial statements and
(ii) concurrently with any delivery of financial statements under paragraph
(a) of this Section 5.02, solely to the extent that the Required Percentage for
the relevant Excess Cash Flow Period would be greater than 0%, a certificate of
a Financial Officer of the Borrower setting forth (x) the amount, if any, of
Excess Cash Flow for such Excess Cash Flow Period, (y) the amount of any
required prepayment in respect thereof and (z) reasonably detailed calculations
thereof;

(d) promptly after the same become publicly available, copies of all financial
statements, reports and proxy statements mailed to the Borrower’s public
shareholders generally, and copies of all registration statements (other than
those on Form S-8) and Form 8-K’s (to the extent that such Form 8-K’s disclose
actual or potential adverse developments with respect to the Borrower or any of
its Subsidiaries that constitute, or would reasonably be expected to constitute,
a Material Adverse Effect) filed with the SEC or any national securities
exchange;

 

S-83



--------------------------------------------------------------------------------

(e) promptly after (i) the occurrence thereof, notice of any ERISA Termination
Event or “prohibited transaction,” as such term is defined in Section 4975 of
the Code, with respect to any Plan that results, or would reasonably be expected
to result, in a Material Adverse Effect, which notice shall specify (in
reasonable detail) the nature thereof and the Borrower’s proposed response
thereto, and (ii) actual knowledge thereof, copies of any notice of PBGC’s
intention to terminate or to have a trustee appointed to administer any Plan;
and

(f) promptly following any request therefor from time to time, such other
information regarding its operations, business affairs and financial condition,
or compliance with the terms of this Agreement, as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request.

Documents required to be delivered pursuant to Section 5.02(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System, (ii) on which the Borrower posts
such documents, or provides a link thereto at www.frontier.com; (iii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent (by
telecopier, electronic mail or such other manner permitted pursuant to
Section 9.01) of the posting of any such documents. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower represents and warrants that either (i) it and any Subsidiary has
no registered or publicly traded securities outstanding, or (ii) it files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities. Accordingly, the Borrower
hereby (x) authorizes the Administrative Agent to make available to
Public-Siders the financial statements to be provided under Section 5.02(a) and
(b) above and, unless the Borrower promptly notifies the Administrative Agent
otherwise (provided that such documents have been provided to the Borrower and
its counsel for review a reasonable period of time prior thereto), the Loan
Documents, and (y) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information with respect to any of the Borrower, its Subsidiaries or
their respective securities within the meaning of the federal securities laws or
that the Borrower has no outstanding publicly traded securities, including 144A
securities. In no event shall the Administrative Agent post compliance
certificates or budgets to Public-Siders.

SECTION 5.03 Litigation and Other Notices. Furnish to the Administrative Agent
prompt written notice of the following upon any Financial Officer of the
Borrower becoming aware thereof:

(a) any Event of Default or Default, specifying (in reasonable detail) the
nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

S-84



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
of the Subsidiaries that would reasonably be expected to result in a Material
Adverse Effect; and

(c) any development with respect to the Borrower or any Subsidiary that has
resulted in, or would reasonably be expected to result in, a Material Adverse
Effect.

SECTION 5.04 Maintaining Records. Maintain all financial records in accordance
with GAAP (or in form permitting financial statements conforming with GAAP to be
derived therefrom) and, upon reasonable notice, permit the Administrative Agent
and each Lender to visit and inspect the financial records of the Borrower at
reasonable times and to make extracts from and copies of such financial records,
and permit any representatives designated by the Administrative Agent or any
Lender to discuss the affairs, finances and condition of the Borrower with the
appropriate officers thereof and, with the Borrower’s consent (which shall not
be unreasonably withheld), the independent accountants therefor (and the
Borrower shall be afforded the opportunity to participate in such discussion
with such independent accountants); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 5.04 and the
Administrative Agent shall not exercise such rights more than once during any
calendar year; provided, further, that, when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing, upon reasonable notice
and as often as reasonably requested, at any time during normal business hours.
Notwithstanding anything to the contrary in this Section 5.04, neither the
Borrower nor any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matters that (i) constitute non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or applicable Lenders (or any of their respective
designated representatives or independent contractors) is then prohibited by
law, rule or regulation or any agreement binding on the Borrower or any of its
Subsidiaries or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work-product.

SECTION 5.05 Use of Proceeds. Use the proceeds of the Loans solely for the
purposes described in Section 3.10. No Borrowing, use of proceeds or other
transaction contemplated by the Transactions will violate Anti-Corruption Laws,
the FCPA or applicable Sanctions.

SECTION 5.06 Collateral Documents; Additional Guarantors.

(a) Execute, and cause the Loan Parties and Pledgors to execute, any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, and other documents), that the Administrative Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement or in connection
with the Security Agreement and to cause the Collateral and Guarantee
Requirement to be and remain satisfied and the security interest created under
the Security Agreement (upon the execution and delivery thereof) to be and
remain a valid and perfected security interest (with respect to any assets that
are required to constitute Collateral at the time of such request pursuant to
this Agreement), all at the expense of the Borrower and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents; provided that the foregoing shall not require the delivery of any
document, financing statement or instrument described on Schedule 7 until the
date required pursuant to Section 5.09.

 

S-85



--------------------------------------------------------------------------------

(b) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired following the First Amendment and Restatement Effective Date and such
Subsidiary is (1) a wholly owned domestic Subsidiary (other than an Excluded
Subsidiary) or (2) any other domestic Subsidiary that may be designated by the
Borrower in its sole discretion, within twenty (20) days after the date such
Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) (or such longer period as the Administrative Agent
may agree in its sole discretion), notify the Administrative Agent thereof and,
within sixty (60) days after the date such Subsidiary is formed or acquired or
meets such criteria (or first becomes subject to such requirement) or such
longer period as the Administrative Agent may agree in its sole discretion,
cause such Subsidiary to become a Guarantor and Pledgor and cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary;
provided that the foregoing shall not require the delivery of any document,
financing statement, legal opinion or instrument or the taking of any action, in
each case in respect of such Subsidiary, of a type described on Schedule 7 until
the date required pursuant to Section 5.09. Notwithstanding anything to the
contrary herein or in any other Loan Document, (i) in no circumstance shall any
Excluded Subsidiary become a Guarantor or a Pledgor unless designated as a
Guarantor or Pledgor, as applicable, by Borrower in its sole discretion and
(ii) to the extent the holders of any Subsidiary’s equity interests are
prohibited from granting Liens on such equity interests to secure the Secured
Obligations by any applicable Law, or the grant of any such Lien would require
consent, approval, license or authorization of a Governmental Authority (unless
such consent, approval, license or authorization has been received), in no
circumstance shall such equity interests required to be pledged to secure the
Secured Obligations.

SECTION 5.07 CoBank Equity.

(a) So long as CoBank is a Lender hereunder, the Borrower will acquire equity in
CoBank in such amounts and at such times as CoBank may require in accordance
with CoBank’s Bylaws and Capital Plan (as each may be amended from time to
time), except that the maximum amount of equity that the Borrower may be
required to purchase in CoBank in connection with the Loans made by CoBank
hereunder may not exceed the maximum amount permitted by CoBank’s Bylaws and
Capital Plan at the time this Agreement is entered into. The Borrower
acknowledges receipt of a copy of (i) CoBank’s most recent annual report
available prior to the Original Effective Date, and if more recent, CoBank’s
latest quarterly report available prior to the Original Effective Date,
(ii) CoBank’s Notice to Prospective Stockholders as in effect prior to the
Original Effective Date and (iii) CoBank’s Bylaws and Capital Plan as in effect
prior to the Original Effective Date, which describe the nature of all of the
Borrower’s stock and other equities in CoBank acquired in connection with its
patronage loan from CoBank (the “CoBank Equities”) as well as capitalization
requirements, and agrees to be bound by the terms thereof.

(b) Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as
each may be amended from time to time upon notice to the Borrower) shall govern
(x) the rights and obligations of the parties with respect to the CoBank
Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with CoBank, (y) the
Borrower’s eligibility for patronage distributions from CoBank (in the form of
CoBank Equities and cash) and (z) patronage distributions, if any, in the event
of a sale of a participation interest. CoBank reserves the right to assign or
sell participations in all or any part of its Loans or Commitments on a
non-patronage basis.

(c) Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that the Borrower may now own or hereafter acquire, which
statutory lien shall be for CoBank’s sole and exclusive benefit. The CoBank
Equities shall not constitute security for the Obligations due to any other
Lender. To the extent that any of the Loan Documents create a Lien on the CoBank
Equities or on patronage accrued by CoBank for the account of the Borrower
(including, in each case, proceeds thereof), such Lien shall be for CoBank’s
sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the

 

S-86



--------------------------------------------------------------------------------

CoBank Equities nor any accrued patronage shall be offset against the
Obligations except that, in the event of an Event of Default, CoBank may elect
to apply the cash portion of any patronage distribution or retirement of equity
to amounts due under this Agreement. The Borrower acknowledges that any
corresponding tax liability associated with such application is the sole
responsibility of the Borrower. CoBank shall have no obligation to retire the
CoBank Equities upon any Event of Default, Default or any other default by the
Borrower or at any other time, either for application to the Obligations or
otherwise.

SECTION 5.08 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, and shall cause the Loan Parties to, (a) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Loan Document, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out the purposes of
the Loan Documents, (ii) to the fullest extent permitted by applicable law,
subject any Loan Party’s issued and outstanding equity interests to the Liens
granted by the Pledge Agreement to the extent required thereunder and
(iii) perfect and maintain the validity, effectiveness and priority of the
Pledge Agreement and (upon the execution and delivery thereof) the Security
Agreement and any of the Liens created thereunder.

SECTION 5.09 Post-Closing Actions. The Borrower agrees to deliver or cause to be
delivered such documents and instruments, and take or cause to be taken such
other actions as set forth on Schedule 7 as soon as commercially reasonable and
by no later than the date set forth on Schedule 7, as such time periods may be
extended by the Administrative Agent, in its sole discretion; provided that any
extension to after the date that is 270 days after the First Amendment and
Restatement Effective Date shall require the consent of the Required Lenders.

SECTION 5.10 Ratings. The Borrower shall use commercially reasonable efforts to
obtain and to maintain public ratings from Moody’s and Standard & Poor’s for the
Term B-1 Loans; provided, however, that the Borrower shall not be required to
obtain or maintain any specific rating

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender, each Issuing Bank and the
Administrative Agent that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan (or any portion thereof), or any other
expenses or amounts payable hereunder (other than contingent obligations in
respect of which no claim has been made), shall be unpaid or any Letter of
Credit shall remain outstanding, it will not (and in the case of
Sections 6.08(a) and 6.10 will not permit any of its Restricted Subsidiaries
to):

SECTION 6.01 Liens; Restrictions on Sales of Receivables. Create, incur, assume,
or suffer to exist, or permit any of the Subsidiaries to create, incur, assume,
or suffer to exist, any Lien on any of its property now owned or hereafter
acquired to secure any Indebtedness of the Borrower or any such Subsidiary, or
sell or assign any accounts receivable in connection with a financing or
factoring transaction (other than in the ordinary course of business), other
than: (a) Liens listed on Schedule 2 on the First Amendment and Restatement
Effective Date and Liens securing any Indebtedness incurred to refinance,
refund, renew or extend any Indebtedness secured by Liens listed on Schedule 2
to the extent not increasing the principal amount thereof except by the amount
of accrued and unpaid interest and premium thereon and reasonable fees and
expense in connection with such refinancing, refunding, renewal or extension so
long as the Liens securing such Indebtedness shall be limited to all or part of
the same property

 

S-87



--------------------------------------------------------------------------------

that secured the Indebtedness refinanced, refunded, renewed or extended (and
improvements on and proceeds from such property); (b) pledges or deposits to
secure the utility obligations of the Borrower incurred in the ordinary course
of business; (c) Liens upon or in property now owned or hereafter acquired to
secure Indebtedness incurred (i) solely for the purpose of financing the
acquisition, construction, lease or improvement of such property; provided that
such Indebtedness shall not exceed the fair market value of the property being
acquired, constructed, leased or improved or (ii) to refinance, refund, renew or
extend any Indebtedness described in subclause (i) above to the extent not
increasing the principal amount thereof except by the amount of accrued and
unpaid interest and premium thereon and reasonable fees and expense in
connection with such refinancing, refunding, renewal or extension so long as the
Liens securing such Indebtedness shall be limited to all or part of the same
property that secured the Indebtedness refinanced, refunded, renewed or extended
(and improvements on and proceeds from such property); (d) Liens on the assets
of any Person merged or consolidated with or into (in accordance with
Section 6.04) or acquired by the Borrower or any Subsidiary that were in effect
at the time of such merger, consolidation or acquisition and Liens securing any
Indebtedness incurred to refinance, refund, renew or extend any Indebtedness
secured by Liens described in this clause (d) to the extent not increasing the
principal amount thereof except by the amount of accrued and unpaid interest and
premium thereon and reasonable fees and expense in connection with such
refinancing, refunding, renewal or extension so long as the Liens securing such
Indebtedness shall be limited to all or part of the same property that secured
the Indebtedness refinanced, refunded, renewed or extended (and improvements on
and proceeds from such property); (e) Liens for Taxes, assessments and
governmental charges or levies, which are not yet due or are which are being
contested in good faith by appropriate proceedings; (f) Liens securing
Indebtedness of the Borrower or any Subsidiary to the Rural Electrification
Administration or the Rural Utilities Service (or any successor to any such
agency) in an aggregate principal amount outstanding at any time not to exceed
$50,000,000; (g) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ or other like Liens arising in the ordinary course of
business relating to obligations not overdue for a period of more than 60 days
or which are bonded or being contested in good faith by appropriate proceedings;
(h) pledges or deposits in connection with workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (i) Liens or deposits
to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (j) easements, rights
of way, restrictions and other encumbrances incurred which, in the aggregate, do
not materially interfere with the ordinary conduct of business; (k) restrictions
by Governmental Authorities on the operations, business or assets of the
Borrower or its Subsidiaries that are customary in the Borrower’s and its
Subsidiaries’ businesses; (l) [reserved]; (m) Liens securing Refinancing Notes
and Refinancing Indebtedness which refinances Refinancing Notes; (n) [reserved];
(o) Liens securing Indebtedness incurred pursuant to the Existing Credit
Agreements and Refinancing Indebtedness which refinances Indebtedness incurred
pursuant to the Existing Credit Agreements; (p) Liens created under the Loan
Documents securing the Secured Obligations; (q) Liens securing any letter of
credit facility or similar facility of the Borrower or any of its Subsidiaries
in an aggregate principal amount outstanding at any time not to exceed
$75,000,000, so long as either (i) such Liens equally and ratably secure the
Obligations pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent or (ii) on or prior to the date 90 days
after the Amendment No. 2 Effective Date, such Liens are on cash collateral
provided to the issuer or lender under such letter of credit facility; (r) Liens
on the Collateral that secure Incremental Equivalent Indebtedness and
Refinancing Indebtedness which refinances Incremental Equivalent Indebtedness;
provided that the Liens securing such Indebtedness shall be subject to the
provisions of a Permitted First Lien Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable; and (s) Liens on the Collateral
securing any other Indebtedness permitted to be incurred under this Agreement;
provided that the Liens securing any such other Indebtedness shall be junior to
the Liens on the Collateral securing the Revolving Facility and the Term Loans
pursuant to a Permitted Junior Intercreditor Agreement.

 

S-88



--------------------------------------------------------------------------------

SECTION 6.02 Ownership of the Principal Subsidiaries. Sell, assign, pledge, or
otherwise transfer or dispose of any shares of common stock, voting stock, or
stock convertible into voting or common stock of any Principal Subsidiary,
except (a) to another Subsidiary, (b) in connection with an Asset Exchange,
(c) pursuant to Section 6.01(o) (to the extent an equal and ratable pledge is
required under any Existing Credit Agreement), Section 6.01(r) or
Section 6.01(s), (d) pursuant to any Collateral Document, or (e) to the extent
that at least 75% of the proceeds thereof consist of cash and Cash Equivalents,
in connection with any other sale, transfer or disposition for fair market value
so long as the Net Proceeds of such transaction are applied in accordance with
Section 2.08; provided that the Borrower may pledge any shares of common stock,
voting stock, or stock convertible into voting or common stock of any Principal
Subsidiary so long as such pledge equally and ratably secures the Obligations
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 6.03 Asset Sales. Except in connection with an Asset Exchange, sell or
permit any Principal Subsidiary to sell, assign, or otherwise dispose of
telecommunications assets (whether in one transaction or a series of
transactions), if the net, after-tax proceeds thereof are used by the Borrower
or any Subsidiary to prepay (other than a mandatory prepayment in accordance
with the terms of the applicable governing documents, including pursuant to any
put provision) Indebtedness incurred after the First Amendment and Restatement
Effective Date which Indebtedness has a maturity later than the Maturity Date
(other than (a) bridge or other financings incurred in connection with an asset
purchase or sale, including acquisition indebtedness or indebtedness of an
acquired entity, or (b) indebtedness incurred to refinance indebtedness
outstanding as of or prior to the Initial Term Loan Borrowing Date).

SECTION 6.04 Mergers. Merge or consolidate with, or sell, assign, lease, or
otherwise dispose of (whether in one transaction or a series of transactions)
all or substantially all of its assets (whether now owned or hereafter
acquired), except in connection with an Asset Exchange, to any Person, or permit
any Principal Subsidiary to do so, except that (a) any Subsidiary may merge or
consolidate with or, subject to Section 6.03, sell, assign, lease, or otherwise
dispose of assets to the Borrower or any other Subsidiary, (b) any Subsidiary
may merge or consolidate with any other Person so long as the surviving entity
is or becomes a Subsidiary and (c) the Borrower may merge or consolidate with
any other Person organized or existing under the Laws of the United States, any
state thereof, the District of Columbia; provided that, (i) in the case of
clause (c) above, (x) immediately after giving effect thereto, no Event of
Default or a Default shall have occurred and be continuing and (y) the
Administrative Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act reasonably requested by the Lenders and (ii) in any such case of
any such merger or consolidation to which the Borrower is a party, either the
Borrower is the surviving entity or the surviving entity (if not the Borrower)
has a consolidated net worth (as determined in accordance with GAAP) immediately
subsequent to such merger or consolidation at least equal to the Consolidated
Net Worth of the Borrower immediately prior to such merger or consolidation and
expressly assumes the obligations of the Borrower hereunder; provided, further,
that, notwithstanding the foregoing, the Borrower and any of the Principal
Subsidiaries may sell, assign, lease, or otherwise dispose assets in the
ordinary course of business and may sell, assign, lease, or otherwise dispose of
worn out or obsolete equipment on a basis consistent with good business
practices.

SECTION 6.05 Dividends and Payment Restrictions. Enter into or permit any
Principal Subsidiary to enter into any contract or agreement (other than with a
governmental regulatory authority having jurisdiction over the Borrower or such
Principal Subsidiary) restricting the ability of such Principal Subsidiary to
pay dividends or make distributions to the Borrower in any manner that would
impair the ability of the Borrower to meet its present and future obligations
hereunder, other than customary restrictions relating to dividends set forth in
any Collateral Documents or in the documents evidencing any Indebtedness
permitted hereunder that are substantially similar or not more restrictive
(taken as a whole) on the Borrower and its Subsidiaries in all material respects
to such restrictions set forth in any Collateral Document or that are otherwise
reasonably satisfactory to the Administrative Agent.

 

S-89



--------------------------------------------------------------------------------

SECTION 6.06 Transactions with Affiliates. Except in connection with an Asset
Exchange, sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (or permit any of its Subsidiaries to do any of the
foregoing), except that the Borrower or any Subsidiary may engage in any of the
foregoing transactions (to the extent not otherwise prohibited hereunder) (i) on
terms and conditions not materially less favorable to the Borrower or such
Subsidiary than would reasonably be expected to be obtained on an arm’s-length
basis from unrelated third parties for a comparable transaction, (ii) as
otherwise may be required by any Federal or state Governmental Authority,
(iii) so long as such transactions are not materially disadvantageous to the
Borrower, (iv) so long as such transactions are solely among the Borrower and/or
one or more of its Subsidiaries (or an entity that becomes a Subsidiary of the
Borrower as a result of such transaction) (or any combination thereof), or
(v) that are Disclosed Matters.

SECTION 6.07 Financial Ratio. Permit the First Lien Leverage Ratio as of the
last day of any fiscal quarter to be greater than the applicable ratio set forth
opposite such fiscal quarter in the chart below:

 

Fiscal Quarter Ending    First Lien Leverage Ratio  

March 31, 2018 through March 31, 2020

     1.50:1.00  

June 30, 2020 and each fiscal quarter ended thereafter

     1.35:1.00  

SECTION 6.08 Indebtedness; Subsidiary Indebtedness.

(a) Directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise with respect to
any Indebtedness and the Borrower will not permit any of its Restricted
Subsidiaries to issue any shares of preferred stock; provided, however, that the
Borrower may incur Indebtedness if as of the date any such Indebtedness is
incurred, on a pro forma basis after giving effect to the incurrence and
application of the proceeds of such Indebtedness, the Adjusted Leverage Ratio
for the Test Period immediately preceding such date shall be less than or equal
to 4.50 to 1.00; provided that the foregoing limitations in clause (a) will not
apply to Permitted Debt.

For purposes of determining compliance with this Section 6.08(a):

 

  (i) in the event that an item of Indebtedness or preferred stock meets the
criteria of more than one of the categories of Permitted Debt described in
clauses (a) through (q) of the definition thereof or is entitled to be incurred
pursuant to Section 6.08(a), the Borrower, in its sole discretion, will classify
or reclassify such item of Indebtedness or preferred stock (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness or preferred stock in one of the clauses of the definition of
“Permitted Debt” or as having been incurred pursuant to Section 6.08(a);
provided, that all Indebtedness in respect of the Revolving Facility, Initial
Term Loans and all Indebtedness outstanding under the 2014 CoBank Credit
Agreement will be treated as incurred under clause (a) of the definition of
“Permitted Debt” and the Borrower shall not be permitted to reclassify all or
any portion of such Indebtedness;

 

S-90



--------------------------------------------------------------------------------

  (ii) at the time of incurrence or thereafter, the Borrower will be entitled to
divide and classify or reclassify an item of Indebtedness or preferred stock in
more than one of the types of Indebtedness or preferred stock described in this
clause (a) and in the definition of “Permitted Debt”;

 

  (iii) the Borrower or the applicable Restricted Subsidiary may, but shall not
be required to, elect pursuant to a certificate of a Financial Officer of the
Borrower delivered to the Administrative Agent to treat all or any portion of
the commitment under any Indebtedness (including with respect to any revolving
loan commitment) as being incurred at the time of such commitment and thereafter
outstanding so long as such commitment remains outstanding, regardless of
whether fully drawn, in which case any subsequent incurrence of Indebtedness
under such commitment shall not be deemed to be an incurrence at such subsequent
time; and

 

  (iv) accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Stock in the form of additional shares of Disqualified Stock and
the reclassification of preferred stock as Indebtedness due to a change in
accounting principles or the application thereof will not be deemed to be an
incurrence of Indebtedness.

(b) Notwithstanding anything set forth in Section 6.08(a), permit any Subsidiary
to enter into, directly or indirectly, issue, incur, assume or Guarantee any
Indebtedness, except (i) Indebtedness in effect at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such Indebtedness was not
entered into solely in contemplation of such Person becoming a Subsidiary of the
Borrower (and any refinancing, refunding, renewal or extension of such
Indebtedness to the extent not increasing the principal amount thereof except by
the amount of accrued and unpaid interest and premium thereon and reasonable
fees and expenses in connection with such refinancing, refunding, renewal or
extension), (ii) any Indebtedness in effect as of the First Amendment and
Restatement Effective Date that is listed on Schedule 3 (and any refinancing,
refunding, renewal or extension of such Indebtedness to the extent not
increasing the principal amount thereof except by the amount of accrued and
unpaid interest and premium thereon and reasonable fees and expenses in
connection with such refinancing, refunding, renewal or extension), (iii)
Indebtedness of a type described in clauses (c), (d), (j), (m), (n), (p) or
(q) of the definition of Permitted Debt or in clause (k) of the definition of
Permitted Debt with respect to Refinancing Indebtedness which refinances
Indebtedness of a type described in clause (c) of the definition of Permitted
Debt, (iv) Indebtedness of a Subsidiary to the Borrower or another Subsidiary,
(v) Guarantees by any Guarantor of Indebtedness incurred pursuant to clause
(a) of the definition of Permitted Debt or of Indebtedness incurred pursuant to
clause (k) of the definition of Permitted Debt which refinances Indebtedness
incurred pursuant to clause (a) of the definition of Permitted Debt,
(vi) Guarantees by any Guarantor of Indebtedness in respect of the 2014 CoBank
Credit Agreement or the 2016 CoBank Credit Agreement or of Indebtedness incurred
pursuant to clause (k) of the definition of Permitted Debt with respect to
Refinancing Indebtedness which refinances the 2014 CoBank Credit Agreement or
the 2016 CoBank Credit Agreement, (vii) Guarantees by any Guarantor of
Incremental Equivalent Indebtedness; provided that if such Incremental
Equivalent Indebtedness is secured by a Lien on the Collateral ranking junior to
the Lien securing the Revolving Facility and the Term Loans, such Guarantee
shall be subordinate in right of payment to the Guarantee by such Guarantor of
the Obligations of the Borrower in respect of the Revolving Facility and the
Term Loans pursuant to the terms of a Permitted Junior Intercreditor Agreement
and (viii) Guarantees by any Guarantor of any Indebtedness of the Borrower
permitted under this Agreement; provided that any such Guarantee shall be
subordinate in right of payment to the Guarantee by such Guarantor of the
Obligations of the Borrower in respect of the Revolving Facility and the Term
Loans pursuant to the terms of (x) the definitive documentation governing such
Guarantee or (y) a Permitted Junior Intercreditor Agreement.

 

S-91



--------------------------------------------------------------------------------

SECTION 6.09 Use of Proceeds; Anti-Corruption Laws; Sanctions. Request any
Borrowing or Letter of Credit or use, or permit its Subsidiaries or its or their
respective directors, officers, employees and agents to use, any Letter of
Credit, the proceeds of any Borrowing (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

SECTION 6.10 Restricted Payments.

 

  (a) Directly or indirectly:

 

  (i) declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable on account of the Borrower’s or any Restricted
Subsidiary’s Equity Interests in connection with any merger or consolidation,
other than:

(A) dividends or distributions by the Borrower payable in Equity Interests
(other than Disqualified Stock) of the Borrower or in options, warrants or other
rights to purchase such Equity Interests, or

(B) dividends or distributions payable to the Borrower or a Restricted
Subsidiary of the Borrower so long as, in the case of any dividend or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary of the Borrower other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary of the Borrower receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;

 

  (ii) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower held by Persons other than the Borrower or any of its Restricted
Subsidiaries, including in connection with any merger, amalgamation or
consolidation;

 

  (iii) make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
repayment, sinking fund payment or maturity, any Subordinated Indebtedness,
other than (i) Indebtedness of the type incurred pursuant to clause (f) of the
definition of “Permitted Debt” or (ii) the purchase, redemption, repurchase or
other acquisition of Subordinated Indebtedness in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, redemption, repurchase or
acquisition; or

 

  (iv) make any Restricted Investment;

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

 

S-92



--------------------------------------------------------------------------------

  (i) no Event of Default shall have occurred and be continuing or would occur
as a consequence thereof;

 

  (ii) the Borrower can incur at least $1.00 of additional Indebtedness pursuant
to the first proviso to Section 6.08(a); and

 

  (iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
April 1, 2016 (including Restricted Payments permitted by Section 6.10(b)(i) of
the next succeeding paragraph, but excluding all other Restricted Payments
permitted by the next succeeding paragraph), is less than the Applicable Amount.

 

  (b) The foregoing provisions of Section 6.10(a) will not prohibit:

 

  (i) the payment of any dividend or distribution within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

 

  (ii) Restricted Payments made in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of the Borrower (in each case, other than any Disqualified Stock)
(“Refunding Capital Stock”);

 

  (iii) the redemption, repurchase, defeasance, exchange or other acquisition or
retirement of Subordinated Indebtedness of the Borrower or any Restricted
Subsidiary of the Borrower made by exchange for, or out of the proceeds of the
substantially concurrent sale of, new Indebtedness of the Borrower or any
Restricted Subsidiary of the Borrower which is incurred in compliance with
Section 6.08 so long as:

(A) the principal amount (or accreted value, in the case of Indebtedness issued
at a discount) of such new Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Subordinated Indebtedness being so
redeemed, repurchased, acquired, defeased, exchanged or retired, plus the amount
of all accrued interest and any reasonable fees, expenses and premium incurred
or paid in connection with such redemption, repurchase, acquisition, defeasance,
exchange or retirement and the incurrence of such new Indebtedness;

(B) such new Indebtedness is subordinated to the Obligations at least to the
same extent as such Subordinated Indebtedness so redeemed, repurchased,
defeased, exchanged, acquired or retired; provided that this subclause (B) need
not be satisfied if (i) such new Indebtedness can be incurred pursuant to the
first proviso to Section 6.08(a) or (ii) the amount of such new Indebtedness
shall not exceed the Applicable Amount (it being understood that if amounts
available under the Applicable Amount are used to redeem, repurchase, defease,
exchange, acquire or retire such Subordinated Indebtedness, then the Applicable
Amount shall be reduced by such amounts);

 

S-93



--------------------------------------------------------------------------------

(C) such new Indebtedness has a Weighted Average Life to Maturity at the time
incurred which is not less than the shorter of (i) the remaining Weighted
Average Life to Maturity of the Subordinated Indebtedness being so redeemed,
repurchased, defeased, exchanged, acquired or retired and (ii) the Weighted
Average Life to Maturity that would result if all payments of principal on the
Indebtedness being so redeemed, repurchased, defeased, acquired or retired that
were due on or after the date one year following the stated maturity date of any
Securities of any series then Outstanding (as defined in the Senior Notes
Indenture) were instead due on such date one year following the stated maturity
date of such Securities; and

(D) the obligor of such new Indebtedness does not include any Restricted
Subsidiary that is not an obligor of the Indebtedness being so redeemed,
repurchased, defeased, exchanged, acquired or retired;

 

  (iv) a Restricted Payment to pay for the repurchase, redemption or other
acquisition or retirement for value of Equity Interests of the Borrower or any
of its Restricted Subsidiaries or direct or indirect parent companies held by
any future, present or former employee, director or consultant of, or service
provider to, the Borrower, any of its Restricted Subsidiaries or any of its
direct or indirect parent companies pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement;
provided, however, that the aggregate Restricted Payments made under this clause
(iv) do not exceed $75.0 million in the aggregate in any calendar year from and
after the Term B-1 Increase Effective Date (with unused amounts for any year
being carried over to the next succeeding year, but not to any subsequent year,
with the permitted amount for each year being used prior to any amount carried
over from the previous year and, for purposes of this parenthetical with an
amount equal to $150.0 million being deemed carried over to calendar year 2017);
provided, further, that such amount may be increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests of the Borrower and, to
the extent contributed to the Borrower, Equity Interests of any of the
Borrower’s direct or indirect parent companies, in each case to members of
management, directors or consultants of, or service providers to, the Borrower,
any of its Restricted Subsidiaries or any of its direct or indirect parent
companies that occurs or occurred after September 25, 2015, to the extent the
cash proceeds from the sale of such Equity Interests have not otherwise been
applied to the payment of Restricted Payments by virtue of clause (B)(1) of the
definition of “Applicable Amount”; plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after September 25, 2015; less

(C) the amount of any Restricted Payments previously made since the Term B-1
Increase Effective Date that would have been incurred pursuant to clauses (A)
and (B) of this clause (iv);

provided, further, that cancellation of Indebtedness owing to the Borrower, or
its Restricted Subsidiaries from members of management of the Borrower, any of
its direct or indirect parent companies or any Restricted Subsidiary in
connection with a repurchase of Equity Interests of the Borrower, its Restricted
Subsidiaries or any of its direct or indirect parent companies will not be
deemed to constitute a Restricted Payment for purposes of this Section 6.10 or
any other provision of this Agreement;

 

S-94



--------------------------------------------------------------------------------

  (v) the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Borrower or any of its
Restricted Subsidiaries or preferred stock of any of the Borrower’s Restricted
Subsidiaries issued in accordance with Section 6.08(a);

 

  (vi) repurchases of Equity Interests (A) deemed to occur upon exercise of
stock options, warrants or similar instruments if such Equity Interests
represent a portion of the exercise price or taxes payable in respect of such
options, warrants or similar instruments or (B) upon the vesting of restricted
stock, restricted stock units, performance shares units or similar equity
incentives to satisfy tax withholding or similar tax obligations with respect
thereto;

 

  (vii) the repurchase, redemption or other acquisition or retirement for value
of any Subordinated Indebtedness or Disqualified Stock pursuant to the
provisions similar to those described in Section 6.14 or 6.15 of the Senior
Notes Indenture;

 

  (viii) the declaration and payment of dividends by the Borrower to, or the
making of loans to, any direct or indirect parent in amounts required for any
direct or indirect parent companies to pay:

(A) franchise taxes and other fees, taxes and expenses required to maintain
their corporate or other legal existence, and

(B) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Borrower to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Subsidiaries;

 

  (ix) payments to holders of Equity Interests (or to the holders of
Indebtedness that is convertible into or exchangeable for Equity Interests upon
such conversion or exchange) in lieu of the issuance of fractional shares;

 

  (x) other Restricted Payments; provided that the amount of any such Restricted
Payment, when taken together with the amount of all other Restricted Payments
made pursuant to this clause (x), does not exceed the greater of (A)
$750.0 million and (B) 2.5% of Total Assets; provided, further, that at the time
of, and after giving effect to, such Restricted Payment, no Event of Default
shall have occurred and be continuing or would occur as a consequence thereof;
and

 

  (xi) any Restricted Payments made in connection with the closing of the
Verizon Acquisition.

The amount of all Restricted Payments (other than cash) will be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. For purposes
of determining compliance with this Section 6.10, in the event that a Restricted
Payment meets the criteria of more than one of the categories described in
Section 6.10(a), clauses (i) through (xi) of Section 6.10(b) or the definition
of “Permitted Investments,” the Borrower will be permitted to classify such
Restricted Payment and later reclassify all or a portion of such Restricted
Payment in any manner that complies with this Section 6.10. In addition, a
Restricted Payment need not be permitted solely by reference to one provision
permitting such Restricted Payment but may be permitted in part by one such
provision and in part by one or more other provisions of this Section 6.10
permitting such Restricted Payment.

 

S-95



--------------------------------------------------------------------------------

(c) In the case of the Borrower only, declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, in each case if any Event of Default has occurred and is continuing at the
time of such action or will result therefrom (but excluding the payment of
dividends declared and announced by the board of directors of the Borrower at a
time when no Event of Default existed).

(d) Notwithstanding anything to the contrary in this Section 6.10, the Borrower
shall not:

 

  (i) declare or pay any dividend or make any distribution on account of the
Borrower’s common Equity Interests, including any dividend or distribution
payable on account of the Borrower’s common Equity Interests in connection with
any merger or consolidation, in an amount which, when aggregated with all other
such dividends or distributions and any amounts paid pursuant to
Section 6.10(d)(ii), exceeds $2.40 per share in any fiscal year (subject to
adjustments for any splits and reverse splits or other reductions in the number
of outstanding shares of common stock); or

 

  (ii) purchase, redeem, defease or otherwise acquire or retire for value any
common Equity Interests of the Borrower or any direct or indirect parent of the
Borrower held by Persons other than the Borrower or any of its Restricted
Subsidiaries, including in connection with any merger, amalgamation or
consolidation, in an amount which, when aggregated with all other such
purchases, redemptions, defeasances, acquisitions or retirements and any amounts
paid pursuant to Section 6.10(d)(i), exceeds $2.40 per share in any fiscal year
(subject to adjustments for any splits and reverse splits or other reductions in
the number of outstanding shares of common stock).

SECTION 6.11 Designation of Restricted and Unrestricted Subsidiaries. The
Borrower’s board of directors may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if that designation would not cause a Default. Any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary will be
deemed to be a designation of each of such entity’s Subsidiaries as Unrestricted
Subsidiaries. If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the aggregate fair market value of all outstanding Investments owned
by the Borrower and its Restricted Subsidiaries in the Subsidiary designated an
Unrestricted Subsidiary will be deemed to be an Investment made as of the tine
of such designation and may reduce the amount available for Restricted Payments
under Section 6.10 or under one or more of the clauses of the definition of
“Permitted Investments,” as determined by the Borrower. That designation will
only be permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an “Unrestricted
Subsidiary.” Any designation of a Subsidiary of the Borrower as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by delivery to the
Administrative Agent a certified copy of the board resolution giving effect to
such designation and a certificate of a Financial Officer certifying that such
designation complied with the preceding conditions and was not prohibited by
Section 6.10.

 

S-96



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (after giving effect to ABR Loans made pursuant to
Section 2.22(e)), whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.01(a)) payable by
the Borrower under this Agreement or under any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
any waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect when made or deemed made in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(a)(i) (with respect to the Borrower only),
Section 5.01(g) or Section 5.05 or in Article VI; provided that no breach or
default under Section 6.07 will constitute an Event of Default with respect to
any Non-Financial Covenant Tranche unless and until the Required Financial
Covenant Lenders have accelerated their loans and terminated their commitments;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in
Section 7.01(a), (b) or (d)) or any other Loan Document and such failure shall
continue unremedied for a period of 30 days after the earlier to occur of
(i) the Borrower obtaining knowledge thereof and (ii) the date that notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders;

(f) the Borrower or any Principal Subsidiary shall fail to make any payment of
any amount in respect of Indebtedness of the Borrower or such Principal
Subsidiary in an aggregate principal amount of $150,000,000 or more, when and as
the same shall become due and payable after giving effect to any applicable
grace periods;

(g) any breach by the Borrower or any of its Principal Subsidiaries of any
agreement or instrument relating to Indebtedness occurs that results in any
Indebtedness of any one or more of the Borrower and its Principal Subsidiaries
in an aggregate principal amount exceeding $150,000,000 becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
such Indebtedness or any trustee or agent on its or their behalf to cause any
such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, in each case
after giving effect to any applicable grace period

 

S-97



--------------------------------------------------------------------------------

and delivery of any applicable required notice; or, as a result of any such
breach, any such Indebtedness shall be required to be prepaid (other than by a
regularly scheduled required prepayment, pursuant to any put right (or similar
right) of the holder thereof, or by the exercise by the Borrower or any
Principal Subsidiary of its right to make a voluntary prepayment) in whole or in
part prior to its stated maturity; or there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Principal Subsidiary is the Defaulting Party (as defined in such Swap Contract)
or (B) any Termination Event (as defined in such Swap Contract) under such Swap
Contract as to which the Borrower or any Principal Subsidiary is an Affected
Party (as defined in such Swap Contract) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than $150,000,000; provided that this Section 7.01(g) shall not apply to
any (x) Indebtedness that becomes due as a result of a voluntary redemption,
repayment or refinancing of such Indebtedness effected in accordance with the
terms of the agreement governing such Indebtedness and which is not prohibited
by this Agreement, or (y) Indebtedness that is mandatorily prepayable or
redeemable prior to the scheduled maturity thereof with the proceeds of the
issuance of capital stock, the incurrence of other Indebtedness or the sale or
other disposition of any assets, so long as such Indebtedness that has become
due is so prepaid or redeemed with such net proceeds required to be used to
prepay such Indebtedness when due (or within any applicable grace period) and
such event shall not have otherwise resulted in an event of default with respect
to such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Principal Subsidiaries or its debts, or of a substantial part of its assets,
under any Federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Principal Subsidiaries or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed,
undischarged or unstayed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Principal Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal or state bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 7.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Principal Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 (to the extent not paid, fully bonded or covered by
insurance or a third party indemnity) shall be rendered against the Borrower or
any of its Subsidiaries or any combination thereof and the same shall remain
undischarged, unvacated or undismissed for a period of 60 consecutive days
during which execution shall not be effectively stayed (by reason of pending
appeal or otherwise), or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries to enforce any such judgment and such action shall not have been
stayed;

 

S-98



--------------------------------------------------------------------------------

(k) a Plan shall fail to maintain the minimum funding standard required by
Section 412(a) of the Code for any plan year or a waiver of such standard is
sought or granted under Section 412(c), or a Plan is or shall have been
terminated or the subject of termination proceedings under ERISA, or the
Borrower or an ERISA Affiliate has incurred a liability to or on account of a
Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, and there shall
result from any such event or events a Material Adverse Effect;

(l) a Change in Control shall occur; or

(m) after execution thereof, (i) any material provisions of any Collateral
Document shall cease to be in full force and effect, or the Borrower or any
Pledgor shall so assert in writing, (ii) any Lien required hereby that is
created by any Collateral Document shall cease to be enforceable and of the same
effect and priority purported to be created thereby, or the Borrower or any
Pledgor shall so assert in writing, in each case, for any reason other than
(x) pursuant to the terms hereof and thereof including as a result of a
transaction not prohibited under this Agreement or (y) the failure of the
Administrative Agent or the Collateral Agent to maintain possession of any
certificates representing or evidencing the Collateral actually delivered to it
or (iii) all or substantially all of the value of the Guarantees under the
Guaranty Agreement shall cease to be in full force and effect, or Guarantors in
respect thereof shall so assert in writing, for any reason other than pursuant
to the terms hereof and thereof including as a result of a transaction not
prohibited under this Agreement;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, in the case of an Event of Default under
clause (d) above resulting from a breach or default under Section 6.07 prior to
such Event of Default constituting an Event of Default in respect of any
Non-Financial Covenant Tranche, at the request of the Required Financial
Covenant Lenders only (and in such case only with respect to the Financial
Covenant Commitments and Financial Covenant Loans)) shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) require that the
Borrower cash collateralize the LC Exposure pursuant to Section 2.22(k); and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable and the Borrower shall automatically be
required to provide such cash collateral, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

AGENCY

SECTION 8.01 Administrative Agent and Collateral Agent. Each of the Lenders
hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms

 

S-99



--------------------------------------------------------------------------------

hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Secured Parties hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent of (and to hold any security
interest created by the Collateral Documents for and on behalf of or on trust
for) such Secured Party for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by the Borrower or any of its Subsidiaries to
secure any of the Obligations and to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms of
any Loan Document, together with such powers and discretion as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent and the Collateral
Agent to (i) execute any and all documents (including releases) with respect to
the Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and (ii) negotiate, enforce or the settle any claim, action
or proceeding affecting the Lenders in their capacity as such and, in each case,
acknowledge and agree that any such action by the Administrative Agent and/or
Collateral Agent shall bind the Lenders.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent and the Lenders, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions except with
respect to a successor Administrative Agent and/or Collateral Agent and the
terms of Section 8.03. The Person serving as the Administrative Agent and the
Collateral Agent hereunder shall have the same rights and powers and obligations
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Administrative Agent and/or the Collateral Agent. The
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent and/or the Collateral Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent and/or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.

Each of the Administrative Agent and the Collateral Agent shall not have any
duties or obligations in its capacity as such except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, neither the Administrative Agent nor the Collateral Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any discretionary action that, in its opinion or
the opinion of its counsel, may expose the Administrative Agent to liability or
that is contrary to any Loan Document or applicable law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

S-100



--------------------------------------------------------------------------------

Neither the Administrative Agent nor the Collateral Agent shall be liable to the
Lenders for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent and/or the
Collateral Agent, as applicable, shall believe in good faith shall be necessary,
under the circumstances as provided in Section 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent and/or the Collateral Agent shall not be responsible to
the Lenders or Issuing Banks for or have any duty to the Lenders or Issuing
Banks to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance by any other party hereto of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence, value or sufficiency of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent and/or the Collateral Agent.

The Administrative Agent and/or the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
and/or the Collateral Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by them,
and shall not be liable for any action taken or not taken by them in accordance
with the advice of any such counsel, accountants or experts.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans and/or Commitments, or disclosure of confidential information, to any
Disqualified Lender.

Each of the Administrative Agent and the Collateral Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral Agent, as applicable. The Administrative
Agent, the Collateral Agent and any such sub-agent may perform any and all of
their respective duties and exercise their respective rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and the Collateral Agent.

 

 

S-101



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Collateral Agent may at any time give
notice of its resignation to the Lenders, the Issuing Banks and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank with an office in New York, New
York and which shall be reasonably acceptable to the Borrower. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
and/or Collateral Agent gives notice of its resignation, then the retiring
Administrative Agent and/or Collateral Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent and/or Collateral
Agent meeting the qualifications set forth above; provided that, if the
Administrative Agent and/or the Collateral Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent and/or Collateral Agent, as
applicable, shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Collateral Agent on behalf of any of the Secured Parties
under any of the Loan Documents, the retiring Collateral Agent shall continue to
hold such collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent and/or the Collateral Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent
and/or Collateral Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent and/or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and/or Collateral Agent, and the retiring
Administrative Agent and/or Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent and/or Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s and/or Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent and/or
Collateral Agent, their respective sub-agents, as applicable and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent and/or Collateral
Agent was acting as Administrative Agent and/or Collateral Agent.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates and their respective securities) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents. The Administrative Agent and/or the Collateral Agent may,
without any further consent of any Lender, enter into (i) a Permitted

 

S-102



--------------------------------------------------------------------------------

First Lien Intercreditor Agreement in connection with any Indebtedness not
prohibited hereby that is to be secured by Liens permitted pursuant to
Section 6.01 that are contemplated or required to be pari passu with any Liens
securing the Obligations and/or (ii) a Permitted Junior Intercreditor Agreement
in connection with any Indebtedness not prohibited hereby that is to be secured
by Liens permitted pursuant to Section 6.01 that are contemplated or required to
be junior to any Liens securing the Obligations. Any Intercreditor Agreement
entered into by the Administrative Agent and/or Collateral Agent in accordance
with the terms of this Agreement shall be binding on the Secured Parties.

To the extent required by any applicable law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Loan Document an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.14,
each Lender shall, and does hereby, indemnify the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

SECTION 8.02 Bookrunners, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents or documentation agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

SECTION 8.03 Collateral and Guaranty Matters; Enforcement. The Lenders
irrevocably agree that any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document shall be
automatically released (i) upon termination of the Commitments and payment in
full in cash of all Obligations (other than (x) contingent indemnification
obligations not yet accrued and payable and (y) outstanding Letters of Credit
pursuant to which credit support reasonably satisfactory to the applicable
Issuing Bank shall have been delivered), (ii) if such Lien is no longer required
to be granted to secure the Obligations pursuant to the terms of this Agreement,
(iii) subject to the last proviso to Section 9.02(b), if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders or
(iv) upon the sale or disposition of any such property to a Person that is not a
Loan Party, Pledged Subsidiary or a Pledgor pursuant to any transaction
permitted hereunder. The Lenders irrevocably agree that each of the
Administrative Agent and the Collateral Agent is irrevocably authorized to
release any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document in connection with the exercise
of remedies hereunder or under any other Loan Document so long as any proceeds
thereof are shared in accordance with Section 2.15(b), subject to the
Intercreditor Agreements.

 

S-103



--------------------------------------------------------------------------------

In addition, the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably agree that any Guarantor shall be released from its respective
Guarantee (i) automatically upon consummation of any transaction permitted
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary or
(ii) if the release of such Guarantor is approved, authorized or ratified by the
Required Lenders (or such other percentage of Lenders whose consent is required
in accordance with Section 9.02).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or, unless this Agreement requires that
the Lien securing the Obligations be senior or pari passu, subordinate its
interest in particular types or items of property pursuant to this Section 8.03.
In each case as specified in this Section 8.03, the Administrative Agent and/or
the Collateral Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent and the Collateral Agent to), at the Borrower’s expense,
execute and deliver to the Borrower or applicable Subsidiary such documents as
the Borrower may reasonably request to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents; provided, that prior to any such request, the Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower providing certifications with respect to such
release or subordination as the Administrative Agent or Collateral Agent may
reasonably request.

By its acceptance of the benefits of this Agreement and the other Loan
Documents, each Lender agrees that no Lender shall have any right individually
to enforce or seek to enforce this Agreement or the other Loan Documents or to
realize upon any collateral or other security given to secure the payment and
performance of any of the Secured Obligations.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or as otherwise provided in
Section 9.01(b), all notices, requests, demands and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier, as follows:

 

  (i) if to the Borrower, to it at Frontier Communications Corporation, 401
Merritt 7, Norwalk, CT 06851, Attention of Treasurer (Telecopier
No. 203-614-4602; Telephone No. 203-614-5708; Electronic Mail:
john.gianukakis@ftr.com), with a copy to Frontier Communications Corporation,
401 Merritt 7, Norwalk, CT 06851, Attention of General Counsel (Telecopier
No. 203-614-4651; Telephone No. 203-614-5050; Electronic Mail:
mark.nielsen@ftr.com);

 

  (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, Ops Building 2, 3rd Floor, Newark, Delaware 19713-2107,
Attention of Eugene Tull III (Telephone No: 302-634-5881; Electronic Mail:
eugene.h.tulliii@chase.com; Fax: 302-634-8459)

 

  (iii) if to JPMorgan Chase Bank, N.A., as Issuing Bank, to JPMorgan Chase
Bank, N.A., 10420 Highland Manor Drive, Floor 4, Tampa, FL 33610, Attention of
Letter of Credit Department (Telecopier No. 813-432-5162; Telephone
No. 813-432-6339; Electronic Mail: gts.ib.standby@jpmchase.com); and

 

S-104



--------------------------------------------------------------------------------

  (iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to
Article II if such Lender or such Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Any notices and other communication to any Lenders, prospective Lenders,
Participants or prospective Participants or, to the extent such disclosure is
otherwise permitted, to any other Person through an electronic system such as an
Internet or intranet website that provides for access to data protected by
passcodes or other security system shall be made subject to the acknowledgement
and acceptance by such Person that such communication is being disseminated or
disclosed on a confidential basis (on terms substantially the same as set forth
in Section 9.12 or otherwise reasonably acceptable to the Administrative Agent
and the Borrower), which shall in any event require “click through” or other
affirmative actions on the part of the recipient to access such communication.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent).

SECTION 9.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, an Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies

 

S-105



--------------------------------------------------------------------------------

that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or, as applicable, any Subsidiary
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent for the benefit of the Lenders and/or the
Collateral Agent for the benefit of the Secured Parties; provided, however, that
the foregoing shall not prohibit (i) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent,
as applicable) hereunder and under the other Loan Documents, (ii) any Lender
from exercising setoff rights in accordance with Section 9.08, or (iii) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower or any
Subsidiary under any Debtor Relief Law.

(b) Amendments. None of this Agreement or any provision hereof or any provision
of the other Loan Documents may be waived, amended or modified except (x) as
provided in Section 2.18, 2.19 or 2.21 or (y) pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that, without the consent of each Lender directly and
adversely affected thereby, no such agreement shall do any of the following (it
being understood and agreed that this proviso shall not apply to (1) a waiver,
extension, postponement or reduction of any default interest, (2) a waiver or
extension of Defaults or Events of Default (other than pursuant to
Section 7.01(a) or (b)), (3) a waiver, extension, postponement or reduction of
any mandatory prepayment (or modification of any defined term relating thereto)
or (4) an amendment, waiver or other modification to any financial covenant
hereunder (or any defined term used therein) or Section 5.02(a), (b) or (c) even
if the effect of such amendment, waiver or other modification would be to reduce
the rate of interest on any Loan or to reduce any fee payable hereunder):

 

  (i) increase the Commitment of any Lender,

 

  (ii) reduce the principal amount of any Loan owed to any Lender or reduce the
rate of interest thereon, or reduce any fees payable hereunder to any Lender,

 

  (iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder to any Lender, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment,

 

  (iv) change Section 2.15(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby (it being understood that transactions
contemplated pursuant to Section 2.18, 2.19, 2.20, 2.21 or 9.04(b)(v) shall not
be deemed to alter such pro rata sharing of payments);

 

S-106



--------------------------------------------------------------------------------

provided, further, that no such agreement shall (A) change any of the provisions
of this Section 9.02(b) or the percentage in the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that such consent of each Lender
shall not be required for amendments as provided in Section 2.18, 2.19 or 2.21),
(B) change any of the provisions of Section 2.15(b) relating to the order of
payments, without the written consent of each Lender, (C) release all or
substantially all of the Collateral required to be subject to a Lien securing
the Obligations pursuant to the terms of this Agreement, without the written
consent of each Lender (unless such release is in connection with the grant of a
Lien on replacement Collateral to secure the Obligations, in which case only the
consent of the Required Lenders shall be required) or (D) amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
(including pursuant to Section 2.17) without the prior written consent of the
Administrative Agent. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender except to the extent
required pursuant to Section 2.17(a).

Notwithstanding anything to the contrary herein or in any other Loan Document,
without the consent of any Lender, the Borrower and the Administrative Agent may
(I) enter into any amendment, supplement or modification of any Loan Document,
or enter into any new agreement or instrument, (w) to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties (including entering into and/or modifying any Intercreditor
Agreement in connection with other Indebtedness not prohibited hereunder that is
or is contemplated to be subject to a Lien permitted by Section 6.01 (subject to
any restrictions set forth herein as to the priority of any such Lien relative
to any Lien securing, or required to be granted to secure, the Obligations)),
(x) as required by local law or to comply with advice from local counsel to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or any Loan Document, (y) to otherwise enhance the rights or
benefits of any Lender under any Loan Document or (z) in the case of any
Collateral Document, to reaffirm or modify any Collateral Document (i) to add a
new class of secured creditors in accordance with the terms thereof, (ii) to
release any lien securing any other series of Indebtedness in accordance with
the terms thereof or (iii) to release any Lien securing the Obligations in
accordance with Section 8.03 and (II) enter into any amendment, supplement or
modification of any Loan Document to cure any ambiguity, omission, mistake,
defect or inconsistency, to correct any typographical error or other manifest
error in any Loan Document or to effect administrative changes of a technical or
immaterial nature.

(c) Revolving Facility Amendments. With respect to the Revolving Facility only,
without the consent of each Revolving Lender directly and adversely affected
thereby, no such agreement shall do any of the following (it being understood
and agreed that this proviso shall not apply to (1) a waiver, extension,
postponement or reduction of any default interest, (2) a waiver or extension of
Defaults or Events of Default (other than pursuant to Section 7.01(a) or (b)),
(3) a waiver, extension, postponement or reduction of any mandatory prepayment
(or modification of any defined term relating thereto) or (4) an amendment,
waiver or other modification to any financial covenant hereunder (or any defined
term used therein) or Section 5.02(a), (b) or (c) even if the effect of such
amendment, waiver or other modification would be to reduce the rate of interest
on any Loan or to reduce any fee payable hereunder):

 

  (i) reduce the principal amount of any LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Revolving Lender adversely affected thereby,

 

  (ii) postpone the scheduled date of payment of the principal amount of any LC
Disbursement, or any interest thereon, or any fees payable hereunder without the
written consent of each Revolving Lender affected thereby, or

 

S-107



--------------------------------------------------------------------------------

provided, further, that no such agreement shall change any of the provisions of
this Section 9.02(c) or the percentage in the definition of the term “Required
Revolving Lenders” or any other provision hereof specifying the number or
percentage of Revolving Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Revolving Lender.

(d) Financial Covenant Loans and Commitments. Notwithstanding the foregoing,
with respect to the Financial Covenant Commitments and Financial Covenant Loans
only, solely with the consent of the Required Financial Covenant Lenders (but
without the consent of the Required Lenders or any other Lender), any such
agreement may waive, amend or modify Section 6.07 (or the definition of “First
Lien Leverage Ratio” or any component definition thereof, in each case, as any
such definition is used solely for purposes of Section 6.07 for purposes of
determining compliance with such Section as a condition to taking any action
under this Agreement).

(e) Additional Amendments. Notwithstanding the foregoing, this Agreement may not
be amended or modified to:

 

  (i) release all or substantially all of the value of the Guarantees under the
Guaranty Agreement without the consent of each Lender directly and adversely
affected thereby; or

 

  (ii) amend, modify or otherwise affect the rights or duties of the Issuing
Banks hereunder without the prior written consent of each Issuing Bank.

(f) Notwithstanding the foregoing, the Letter of Credit Sublimit of any Issuing
Bank listed on Schedule 1 may be modified and technical and conforming
modifications to the Loan Documents may be made in connection therewith with the
consent of the Borrower, such Issuing Bank and the Administrative Agent (and
without the consent of any Lender).

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented (in
reasonable detail) out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (but limited, in the case of legal fees and expenses, to the
reasonable and documented fees, charges and disbursements of a single primary
external counsel, and, if necessary, of a single local counsel in each
applicable jurisdiction, in each case, selected by the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
documented (in reasonable detail) out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
documented (in reasonable detail) out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender (but limited, in the case
of legal fees and expenses, to the reasonable and documented fees, charges and
disbursements of a single primary external counsel for the Administrative Agent
and Lenders, and, if necessary, of a single local counsel in each applicable
jurisdiction for the Administrative Agent and Lenders, in each case, selected by
the Administrative Agent (plus one additional counsel in the event of an actual
or perceived conflict of interest)) (A) in connection with any amendments,
modifications or waivers of the provisions of this Agreement or of the other
Loan Documents or (B) in connection with the enforcement or protection of its
rights (x) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (y) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses (subject to the foregoing limitations with respect to legal fees and
expenses) incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

S-108



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers and
each Lender and each Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented out-of-pocket expenses (but limited,
in the case of legal fees and expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for all such Indemnitees taken as
a whole, and, if necessary, of a single local counsel in each applicable
jurisdiction for the Indemnitees, in each case, selected by the Administrative
Agent (plus one additional counsel in the event of an actual or perceived
conflict of interest), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Controlled Related Parties or (y) result from a claim brought by the
Borrower against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. As used in this Section 9.03, a
“Controlled Related Party” of an Indemnitee means (1) any Controlling Person or
Controlled Affiliate of such Indemnitee, (2) the respective directors, officers,
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents or representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee,
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlling Person, Controlled Affiliate, director, officer or employee in
this sentence pertains to a Controlling Person, Controlled Affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of the credit facility evidenced by this Agreement.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or an Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Issuing Bank or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or an Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or an Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
paragraph (c) are several obligations.

 

S-109



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Indemnitee shall assert against the Borrower or its Related
Parties and the Borrower shall not assert against any Indemnitee, and each
Indemnitee and the Borrower hereby waives, any claim on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
Letter of Credit or the use of the proceeds thereof; provided that nothing
contained in this sentence shall limit the Borrower’s indemnity obligations to
the extent set forth in Section 9.03(b). No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Controlled Related Parties.

(e) Payments. All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (except as
expressly contemplated by and in accordance with clause (ii) of the first
proviso to Section 6.04), and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to any Person; provided that any such assignment shall be subject to the
following conditions:

 

  (i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the
Commitments or Loans, as applicable, at the time owing to the assigning Lender
or in the case of an assignment to a Lender or an Affiliate of a Lender, no
minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
principal amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of the assigning Lender or the principal outstanding
balance of the Loans of the assigning Lender, as applicable, subject to each
such assignment (determined as of the date the Assignment and Assumption

 

S-110



--------------------------------------------------------------------------------

with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than (x) with respect to the Revolving Facility,
$10,000,000, (y) with respect to Initial Term Loans and any Other Term Loans
that are term A loans, $5,000,000 and (z) with respect to Term B-1 Loans and any
Other Term Loans that are term B loans, $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default pursuant to
Section 7.01(a), (b), (h) or (i) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

  (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments or Loan, as
applicable, assigned.

 

  (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default pursuant to
Section 7.01(a), (b), (h) or (i) has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Lender or an Affiliate of a
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required except in the case of an assignment by a
Lender to an Affiliate of such Lender; and

(C) the consent of the applicable Issuing Bank shall be required (such consent
not to be unreasonably withheld or delayed) for any assignment that increases
the obligation of the assignee to participate in exposure under one or more
Letters of Credit (whether or not then outstanding).

 

  (iv) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms or documentation required to be delivered under
Section 2.14(e).

 

  (v) Assignment to the Borrower. Any Lender may assign all or any portion of
its Term Loans to the Borrower but only if:

(A) no Event of Default has occurred or is continuing or would result therefrom;

(B) such assignment is made pursuant to open market purchase;

 

S-111



--------------------------------------------------------------------------------

(C) any such Term Loans shall be immediately and permanently cancelled
immediately upon acquisition thereof by the Borrower; and

(D) the Borrower may not use proceeds from loans under the Revolving Facility to
purchase Term Loans.

 

  (vi) No Assignment to Certain Persons. No such assignment shall be made (A) to
a natural person, (B) to any Defaulting Lender or any of its Subsidiaries (or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this Section 9.04(b)(vi)), (C) except in
accordance with Section 2.20 or Section 9.04(b)(v), to the Borrower or its
Subsidiaries or (D) to a Disqualified Lender (but solely to the extent the
Disqualified Lender list has been made available to the assigning Lender
pursuant to Section 9.04(g)).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.13 and Section 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Disqualified Lender (but solely to the
extent the Disqualified Lender list has been posted to the Intralinks or another
similar electronic system pursuant to Section 9.04(g)) or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

S-112



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant or
described in the second proviso to Section 9.02(b) that would require the
consent of all Lenders. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.13
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Sections 2.12,
2.14 and 9.08 (subject to the requirements and limitations of those Sections and
Section 2.16, and it being understood that the documentation required under
Section 2.14(e) shall be delivered solely to the participating Lender) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amount of (and stated interest on) each Participant’s interest in Commitments
and/or the Loans held by it (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of the participation in question for all purposes of this Agreement,
notwithstanding notice to the contrary; provided that no Lender shall have the
obligation to disclose all or a portion of the Participant Register (including
the identity of the Participant or any information relating to a Participant’s
interest in any Loans or other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that any loans or other obligations
are in registered form for U.S. federal income tax purposes.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12 and Section 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Disqualified Lenders. The Administrative Agent shall post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time on Intralinks or another similar electronic system to “public siders”
and/or “private siders” and/or provide such list to each Lender requesting the
same. The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions relating to Disqualified Lenders.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any

 

S-113



--------------------------------------------------------------------------------

Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid (other than contingent obligations in respect of which no claim has
been made) or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 2.12, Section 2.13,
Section 2.14 and Section 9.03 shall survive and remain in full force and effect
regardless of the consummation of the Transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page to this Agreement by
electronic transmission shall be effective as delivery of an original executed
counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank, irrespective of whether or not
such Lender or such Issuing Bank shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative

 

S-114



--------------------------------------------------------------------------------

Agent, the Issuing Banks and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and each Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 9.09 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The parties hereto irrevocably and
unconditionally submit, for themselves and their property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The parties hereto irrevocably and unconditionally waive,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

S-115



--------------------------------------------------------------------------------

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) (and, in the case of any non-ordinary course disclosure under
this clause (b), the disclosing party shall use its reasonable efforts to inform
the Borrower thereof prior to any such disclosure and, in any event, shall
promptly inform the Borrower thereof, in each case to the extent legally
permitted to do so; provided that requests from any bank examiner or bank
auditor shall not be considered to be non-ordinary course), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the disclosing party shall use its reasonable efforts to
inform the Borrower thereof prior to any such disclosure and, in any event,
shall promptly inform the Borrower thereof, in each case to the extent legally
permitted to do so), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) with the prior consent of the Borrower, by the
Administrative Agent, the Joint Lead Arrangers or any lead arranger in respect
of any incremental credit facility to be issued hereunder, in each case on a
confidential basis to any rating agency in connection with rating the Borrower
or its Subsidiaries or the credit facilities hereunder or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Issuing
Bank or any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries and other than information pertaining to this Agreement of
the type routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the Original Effective Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

S-116



--------------------------------------------------------------------------------

SECTION 9.13 No Fiduciary Duty, etc. The Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Secured Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Secured Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Secured Party
based on an alleged breach of fiduciary duty by such Secured Party in connection
with this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Secured Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Loan Parties shall have no responsibility or liability to the Borrower with
respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Secured Party is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Secured Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, you and other companies with
which you may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Secured Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Secured Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
No Secured Party will use confidential information obtained from you by virtue
of the transactions contemplated by the Loan Documents or its other
relationships with you in connection with the performance by such Secured Party
of services for other companies, and no Secured Party will furnish any such
information to other companies. You also acknowledge that no Secured Party has
any obligation to use in connection with the transactions contemplated by the
Loan Documents, or to furnish to you, confidential information obtained from
other companies.

SECTION 9.14 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), such Lender may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with said Patriot Act.

SECTION 9.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

S-117



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

S-118